 

EXECUTION COPY



 

 

 

STOCK PURCHASE AGREEMENT

 

 

  

By and Among

 

FTE Networks, Inc., as Buyer,

 

Benchmark Builders, Inc., as the Company

 

and

 

THE STOCKHOLDERS OF THE COMPANY, as Sellers

 

March 9, 2017

 



 

   

 

TABLE OF CONTENTS

 



  Page Article 1 - SALE AND PURCHASE OF THE SHARES 1 1.1   Sale and Purchase of
the Shares 1 1.2   Payment for the Shares 1 Article 2 - CLOSING 2 2.1   Closing
2 2.2   Payment of the Purchase Price 2 2.3   Working Capital Adjustment 3
2.4   Lease Covenants. 4 2.5   Termination Prior to Closing. 4 Article 3 -
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS 5 3.1   Existence
and Qualification 5 3.2   Authority, Approval and Enforceability 5
3.3   Capitalization and Company Records 6 3.4   No Company Defaults or Consents
6 3.5   No Proceedings 7 3.6   Employee Benefit Matters 7 3.7   Financial
Statements; No Undisclosed Liabilities 10 3.8   Absence of Certain Changes 11
3.9   Compliance with Laws 13 3.10   Litigation 14 3.11   Real Property 14
3.12   Material Contracts 15 3.13   Insurance 17 3.14   Intellectual Property 17
3.15   Equipment and Other Tangible Property 22 3.16   Permits; Environmental
Matters 22 3.17   Banks 23 3.18   Customers 23 3.19   Absence of Certain
Business Practices 23 3.20   Products, Services and Authorizations 24
3.21   Labor 24 3.22   Transactions With Affiliates 25 3.23   Brokers or
Finders’ Fees 26 3.24   Management Continuity 26 3.25   Title to Assets 26
3.26   Agreements with Regulatory Agencies 26 3.27   Inventory 26 3.28   Books
and Records 26 3.29   Construction Projects 26 Article 4 - REPRESENTATIONS AND
WARRANTIES OF EACH SELLER 27 4.1   Authority, Approval and Enforceability 27

 



-i- 

   

 

TABLE OF CONTENTS

 (CONT.)

 

  Page 4.2   No Seller Defaults or Consents 27 4.3   No Proceedings 27
4.4   Title to Shares 27 4.5   Absence of Certain Business Practices 27
4.6   Securities Matters 28 Article 5 - REPRESENTATIONS AND WARRANTIES OF THE
BUYER 28 5.1   Existence and Qualification 28 5.2   Authority, Approval and
Enforceability 29 5.3   Capitalization 29 5.4   No Default or Consents 29
5.5   No Proceedings 29 5.6   No Other Agreements 30 5.7   Independent
Investigation; No Other Representations and Warranties 30 5.8   Buyer Shares 30
5.9   Other Information 30 5.10   Brokers or Finders’ Fees 30 5.11   Solvency 31
5.12   Reports and Financial Statements; Internal Controls 31 5.13   No
Undisclosed Liabilities 32 5.14   Litigation 32 5.15   Transactions With
Affiliates 32 5.16   Agreements with Regulatory Agencies 32 5.17   Absence of
Certain Changes 32 5.18   Issuance Exemption 33 Article 6 - CONDITIONS TO THE
SELLERS’ AND THE BUYER’S OBLIGATIONS 33 6.1   Conditions to Obligations of the
Sellers 33 Article 7 - POST-CLOSING OBLIGATIONS 37 7.1   Further Assurances 37
7.2   Publicity 37 7.3   Post-Closing Indemnity by the Sellers and by the Buyer
37 7.4   Non-Disclosure 38 7.5   Director Nomination 39 7.6   Board Observer
Rights 40 7.7   D&O Insurance 40 7.8   Conduct of Business Pending the Closing
40 7.9   Supplement to Company Schedule 43 7.10   Inspection Rights 43
7.11   Purchaser Interim Covenants 43 Article 8 - TAX MATTERS 44
8.1   Representations and Obligations Regarding Taxes 44 8.2   Tax Indemnity 46
8.3   Tax Contests; Transfer Taxes 46 8.4   Additional Agreements 48
8.5   338(h)(10) Election; Allocation of Purchase Price. 49

 



-ii- 

   

 

 TABLE OF CONTENTS

 (CONT.)

 

  Page Article 9 - MISCELLANEOUS 51 9.1   Limitation on Liability; Claim
Procedure 51 9.2   Brokers 53 9.3   Costs and Expenses 53 9.4   Notices 54
9.5   Governing Law 55 9.6   Specific Performance 55 9.7   Survival 56
9.8   Binding Effect and Assignment 56 9.9   Exhibits and Schedules 56
9.10   Multiple Counterparts 56 9.11   References and Construction 56
9.12   Severability. 57 9.13   Entire Agreement; Amendments and Waivers 57
Article 10 - DEFINITIONS 57 10.1   338(h)(10) Allocation Schedule 57
10.2   338(h)(10) Election 57 10.3   338(h)(10) Payment 57 10.4   Accounting
Principles 57 10.5   Affiliate 57 10.6   Affiliated Group 57 10.7   Agreement 58
10.8   Ancillary Agreements 58 10.9   Audited Financial Statements 58
10.10   Available Cash 58 10.11   Balance Sheet Date 58 10.12   Basket Amount 58
10.13   Benefit Programs or Agreements 58 10.14   Business 58 10.15   Business
Day 58 10.16   Buyer Common Stock 58 10.17   Buyer Indemnified Parties 58
10.18   Buyer Schedule 58 10.19   Buyer SEC Documents 58 10.20   Buyer
Securities 58 10.21   Buyer Shares 58 10.22   Cash Consideration 58
10.23   Closing 58 10.24   Closing Statement 58 10.25   COBRA 58 10.26   Code 58
10.27   Collection and Use 58 10.28   Common Stock 59 10.29   Company 59
10.30   Company Financial Statements 59 10.31   Company Information 59

 



-iii- 

   

 

TABLE OF CONTENTS 

(CONT.)

 



  Page 10.32   Company Intellectual Property 59 10.33   Company Licensed
Intellectual Property 59 10.34   Company Owned Intellectual Property 59
10.35   Company Schedule 59 10.36   Confidential Information 59
10.37   Contracts 60 10.38   Customer Information 60 10.39   Damages 60
10.40   Direct Claim 60 10.41   Effective Date 60 10.42   Environmental Claims
60 10.43   Environmental Laws 60 10.44   ERISA Affiliates 61 10.45   Estimated
Working Capital 61 10.46   Exchange Act 61 10.47   Excluded License 61
10.48   Final Closing Statement 61 10.49   Final Working Capital 61
10.50   Financial Statements 61 10.51   GAAP 61 10.52   Governmental Authorities
61 10.53   Hazardous Material 61 10.54   ICE 61 10.55   In Licenses 61
10.56   Indemnified Party 62 10.57   Indemnified Taxpayer 62
10.58   Indemnifying Party 62 10.59   Independent Accounting Firm 62
10.60   Independent Contractor 62 10.61   Intellectual Property 62
10.62   Intellectual Property Rights 62 10.63   Interim Period 62 10.64   IRS 62
10.65   Investigation Period 62 10.66   Key Representations 62 10.67   Knowledge
of the Buyer 62 10.68   Knowledge of the Company 62 10.69   Landlord 62
10.70   Landlord Consent 62 10.71   Lease Certifications 63 10.72   Lease
Estoppel 63 10.73   Leased Premises 63 10.74   Legal Requirements 63
10.75   Liens 63 10.76   Management Letters 63 10.77   Material Adverse Effect
63 10.78   Material Contracts 63

 





-iv- 

   

 

TABLE OF CONTENTS

 (CONT.)

 



  Page 10.79   McMahon 63 10.80   Note 64 10.81   Notice 64 10.82   Ordinary
Course 64 10.83   Organizational Documents 64 10.84   OTCQX 64 10.85   Other
Party 64 10.86   Other Person Authorizations 64 10.87   Party 64 10.88   Permits
64 10.89   Permitted Liens 64 10.90   Person 64 10.91   Plans 64
10.92   Pre-Closing Taxes 64 10.93   Pre-Closing Tax Period 65 10.94   Product
65 10.95   Properties 65 10.96   Purchase Price 65 10.97   Records 65
10.98   Regulatory Agreement 65 10.99   Sacramone 65 10.100   Schedule
Supplement 65 10.101   SEC 65 10.102   Securities Act 65 10.103   Seller
Indemnified Parties 65 10.104   Sellers 65 10.105   Seller’s Expenses 65
10.106   Service 65 10.107   Shares 66 10.108   Special Representations 66
10.109   Sublease 66 10.110   Sublease Estoppel 66 10.111   Subtenant 66
10.112   Tangible Company Properties 66 10.113   Tax 66 10.114   Tax Incentive
66 10.115   Tax Return 66 10.116   Trade Secrets 66 10.117   Transaction
Expenses 66 10.118   Treasury Regulations 67 10.119   Working Capital 67

 





-v- 

   

 

LIST OF SCHEDULES

 

Company Schedules Company Schedule 3.1 Foreign Qualifications Company Schedule
3.4 Company Defaults or Consents Company Schedule 3.5 No Proceedings Company
Schedule 3.6(a) Employee Benefit Matters Company Schedule 3.6(c) Benefit Plan
Liabilities Company Schedule 3.7(b) Scheduled Contingent Liabilities Company
Schedule 3.7(d) Accounts Receivable Company Schedule 3.7(c) Liens Company
Schedule 3.8(a) Certain Material Changes Company Schedule 3.8(b) Certain Actions
Company Schedule 3.9(a) Compliance with Law Company Schedule 3.9(c) Approvals,
Registrations and Authorizations Company Schedule 3.9(h) Adverse Event Reports
Company Schedule 3.10 Litigation Company Schedule 3.11 Real Property Company
Schedule 3.12(a) Material Contracts Company Schedule 3.12(b) Material Contracts
Benefits Company Schedule 3.13 Insurance Company Schedule 3.14(b) Company Owned
Intellectual Property Company Schedule 3.14(h) Creators of Company Owned
Intellectual Property Company Schedule 3.14(l) Third-Party Source Code Company
Schedule 3.14(s) Exclusivity Company Schedule 3.14(v) Upcoming Filings Company
Schedule 3.15 Tangible Assets Condition Company Schedule 3.16(a) Permits Company
Schedule 3.16(c) Environmental Law Compliance Company Schedule 3.17 Banks,
Accounts and Authorized Signatories Company Schedule 3.18 Customers Company
Schedule 3.20(b) Suspensions Company Schedule 3.20(c) Other Person
Authorizations Company Schedule 3.21 Labor Company Schedule 3.21(c) Independent
Contractors Company Schedule 3.21(f) Employees Company Schedule 3.22 Affiliate
Transactions Company Schedule 3.23 Brokers or Finders’ Fees Company Schedule 8.1
Tax Matters Buyer Schedules Buyer Schedule 5.4 Defaults or Consents Buyer
Schedule 5.10 Brokers or Finders’ Fees Buyer Schedule 5.13 Undisclosed
Liabilities Buyer Schedule 5.14 Litigation Buyer Schedule 5.15 Transactions with
Affiliates Schedules to Agreement Schedule I Estimated Working Capital Schedule
2.2(a) Cash Consideration Schedule 2.2(b) Shares to be Issued Schedule 2.2(c)
Notes to be Issued Schedule 2.3(d) Excess Working Capital Percentage Interests

 



-vi- 

   

 

LIST OF EXHIBITS

 



Exhibit A – Note A-1 Exhibit B – Spyt Employment Agreement B-1 Exhibit C –
McMahon Employment Agreement C-1 Exhibit D – Sacramone Employment Agreement D-1
Exhibit E – Reynolds Employment Agreement E-1 Exhibit F – Henn Employment
Agreement F-1 Exhibit G – Prevost Employment Agreement G-1 Exhibit H –
Registration Rights Agreement H-1 Exhibit I – Lease Certifications I-1



 

-vii- 

   



 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 9, 2017 (the “Effective Date”), by and among, (i) FTE Networks, Inc., a
Nevada corporation (the “Buyer”); (ii) Benchmark Builders, Inc., a New York
corporation (the “Company”); and (iii) Brian McMahon (“McMahon”), Fred Sacramone
(“Sacramone”), William Reynolds, Irena Spyt, Blaine Henn and Richard Prevost
(the “Sellers” and collectively with the Company and the Buyer, the “Parties”
and each, a “Party”).

 

Recitals

 

WHEREAS, the Company is primarily engaged in general contracting and providing
construction services (as currently conducted by the Company, the “Business”);
and

 

WHEREAS, the Sellers own all the issued and outstanding shares (the “Shares”) of
capital stock of the Company;

 

WHEREAS, the Buyer desires to purchase the Shares, and the Sellers desire to
sell the Shares to the Buyer, upon the terms and subject to the conditions set
forth in this Agreement; and

 

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings given to them in Article 10 hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties hereto agree as follows:

 

Agreement

 

Article 1 - SALE AND PURCHASE OF THE SHARES

 

1.1       Sale and Purchase of the Shares.

 

(a)       On the terms and subject to the conditions set forth in this
Agreement, at the Closing referred to in Section 2.1 hereof, the Sellers shall
sell, convey, assign, transfer and deliver to the Buyer, and the Buyer shall
purchase, acquire and accept delivery of, the Shares, free and clear of any and
all Liens, except for Permitted Liens and restrictions on transfer under
applicable Legal Requirements.

 

(b)       To effect the transfers contemplated by Section 1.1(a), at the
Closing, the Sellers shall deliver or cause to be delivered to the Buyer,
against payment therefor in accordance with Section 1.2 hereof, certificates
representing the Shares, duly executed in blank or accompanied by transfer
powers duly executed in blank and otherwise in a form acceptable to the Buyer
for transfer on the books of the Company.

 

1.2       Payment for the Shares. As payment in full for the Shares being
acquired by the Buyer hereunder, the Buyer shall pay, in the manner set forth in
Section 2.2 hereof, the sum of (i) Seventy-Five Million Dollars ($75,000,000),
as adjusted by any Working Capital adjustments required by Section 2.2(a) and/or
Section 2.3(d) (the “Purchase Price”).

 



1 

   

 

Article 2 - CLOSING

 

2.1       Closing. Subject to the conditions stated in Article 6 of this
Agreement, the Parties shall consummate the closing of the transactions
contemplated hereby (the “Closing”) at 11:30 a.m., Eastern Time on the day that
is five (5) Business Days after satisfaction or waiver (to the extent permitted
hereunder and by applicable Legal Requirements) of all of the conditions set
forth in Sections 6.1 and 6.2 below, other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver (to the extent permitted hereunder) of such conditions. The date upon
which the Closing occurs is hereinafter referred to as the “Closing Date.” The
Closing shall occur by using electronic mail, courier, facsimile or hand
delivery. The Closing may occur at such other date, time and place as the Buyer
and the Sellers may agree in writing. The rights and obligations of the Parties
under this Agreement in the event that this Agreement is terminated without a
Closing are set forth in Section 2.5.

 

2.2       Payment of the Purchase Price. At the Closing, subject to Section
1.1(b), the Buyer shall:

 

(a)       pay by wire transfer of immediately available funds to the accounts
designated in writing by the Sellers, in the individual amounts set forth on
Schedule 2.2(a), an aggregate amount equal to the Cash Consideration (i)
increased by the amount by which the Estimated Working Capital exceeds
$2,000,000 or (ii) decreased by the amount by which the Estimated Working
Capital is less than $2,000,000, as adjusted pursuant to Section 2.3(d); the
Estimated Working Capital will be prepared in accordance with the Accounting
Principles and on a basis consistent with Schedule I;

 

(b)       issue and deliver to McMahon and Sacramone, in the individual amounts
set forth on Schedule 2.2(b), an aggregate of 17,825,350 shares of the Buyer’s
common stock, par value $0.001 per share (the “Buyer Common Stock”), which may
be represented by one or more certificates or may be uncertificated, at the
Buyer’s election (the “Buyer Shares”); and

 

(c)       issue to McMahon and Sacramone promissory notes (each, a “Note”,
collectively, the “Notes” and, together with the Buyer Shares, the “Buyer
Securities”) substantially in the form attached hereto as Exhibit A in the
aggregate amount of Ten Million Dollars ($10,000,000), in such individual
amounts set forth on Schedule 2.2(c).

 

In the event of any dividend or distribution (other than customary cash
dividends), stock split, reverse stock split, stock dividend, reorganization,
reclassification, merger, combination, recapitalization, or other like change
with respect to or affecting shares of Buyer Common Stock (or in respect of
which a record date or effective date, as applicable, has been declared and
passed), and including any stock repurchase or redemption effected on a
substantially pro rata basis or in which the majority of the Buyer’s
stockholders participate, prior to the Closing which affects the number of
shares of Buyer Common Stock that the Sellers should equitably receive, such
number of Buyer Shares shall be equitably adjusted to the extent necessary to
provide the Parties the same economic effect as contemplated by this Agreement
prior to such transaction or declaration. Any payment hereunder to be made in
the form of shares of Buyer Common Stock shall be made only in whole shares, and
any fractional shares shall be rounded to the nearest whole share.

 



2 

   

 

2.3       Working Capital Adjustment.

 

(a)       Within 90 days after the Closing Date, the Company will prepare and
deliver to the Sellers a balance sheet of the Company (the “Closing Statement”),
setting forth the Working Capital of the Company as of the Closing Date. The
Closing Statement will be prepared in accordance with the Accounting Principles
and on a basis consistent with Schedule I.

 

(b)       Within 30 days following receipt by the Sellers of the Closing
Statement, Sacramone, on behalf of the Sellers, may deliver written notice to
the Buyer of any dispute the Sellers have with respect to the preparation or
content of the Closing Statement, setting forth in reasonable detail the basis
for such dispute. If Sacramone does not so notify the Buyer of a dispute with
respect to the Closing Statement within such 30-day period, such Closing
Statement will be final, conclusive and binding on the Parties. In the event of
a timely notification of a dispute, the Buyer and Sacramone will negotiate in
good faith to resolve such dispute. If the Buyer and Sacramone fail to resolve
such dispute within 30 days after Sacramone advises the Buyer of the Sellers’
objections, then the Buyer and Sacramone will submit the items remaining in
dispute to a nationally recognized firm of independent public accountants as to
which the Buyer and Sacramone mutually agree acting promptly and in good faith
(the “Independent Accounting Firm”). The Independent Accounting Firm will,
acting as experts in accounting and not as arbitrators, resolve the dispute. The
Sellers and the Buyer each agree to execute, if requested by the Independent
Accounting Firm, a reasonable engagement letter. As promptly as practicable
thereafter, the Buyer and Sacramone will each prepare and submit a presentation
to the Independent Accounting Firm regarding the dispute. As soon as practicable
thereafter, the Buyer and Sacramone will direct the Independent Accounting Firm
to decide the specific items and amounts under dispute by the Parties by
assigning a value to such items equal to one of, or any amount between, the
values attributed to such items in the presentations submitted by Sacramone and
the Buyer and the Independent Accounting Firm will be required to apply the
Accounting Principles and on a basis consistent with Schedule I in making such
determination. The Buyer and Seller shall share equal responsibility for all of
the fees and expenses of the Independent Accounting Firm. All determinations
made by the Independent Accounting Firm will be final, conclusive and binding on
the Parties. The term “Final Closing Statement,” as used in this Agreement, will
mean the definitive Closing Statement accepted by Sacramone or agreed to by
Sacramone, on behalf of the Sellers, and the Buyer or the definitive Closing
Statement resulting from the determinations made by the Independent Accounting
Firm in accordance with this Section 2.3(b) (in addition to those items accepted
by Sacramone or agreed to by Sacramone, on behalf of the Sellers, and the
Buyer).

 

(c)       The Buyer will, and will cause the Company to, (A) assist the Sellers
and their representatives in the review of the Closing Statement and provide the
Sellers with reasonable access during normal business hours to the books,
records, supporting data, facilities and employees of the Company for purposes
of their review of the Closing Statement, and (B) reasonably cooperate with the
Sellers and their representatives in connection with such review, including
providing on a timely basis all other information reasonably necessary or useful
in connection with the review of the Closing Statement as is requested by the
Sellers or their representatives.

 

(d)       Within 5 Business Days of the date on which the Final Closing
Statement is finally determined pursuant to Section 2.3(b):

 

(i)       If the Working Capital set forth on the Final Closing Statement (the
“Final Working Capital”) is less than the Estimated Working Capital, then the
Cash Consideration will be adjusted downward by the amount of the difference
between the Estimated Working Capital and the Final Working Capital and the
Sellers will promptly pay to the Company an amount equal to such difference pro
rata in accordance with the percentages set forth on Schedule 2.3(d), an
aggregate amount equal to such difference.

 



3 

   

 

(ii)       If the Final Working Capital is greater than the Estimated Working
Capital, then the Cash Consideration will be adjusted upward by the difference
between the Final Working Capital and the Estimated Working Capital and the
Buyer will promptly pay to the Sellers, pro rata in accordance with the
percentages set forth on Schedule 2.3(d), an aggregate amount equal to such
difference.

 

(e)       Any payment required to be made pursuant to this Section 2.3 will be
made by wire transfer of immediately available funds to an account or accounts
designated in writing by the receiving Party or Parties for such purpose or by
such other means as mutually agreed upon by the Parties.

 

(f)       If, at any time prior to the date on which the Final Closing Statement
is finally determined, Sacramone is unwilling or unable to fulfill his
obligations under this Section 2.3, the Sellers will agree on a replacement and
the Sellers shall promptly deliver written notice to the Buyer identifying such
replacement and such replacement shall have all of the rights and duties that
Sacramone had under this Section 2.3.

 

2.4       Lease Covenants.

 

(a)       The Sellers shall obtain and deliver the Lease Estoppel and the
Sublease Estoppel not later than five (5) days prior to the Closing.

 

(b)       The Sellers shall obtain and deliver the Landlord Consent not later
than five (5) days prior to the Closing.

 

2.5       Termination Prior to Closing.

 

(a)       This Agreement may be terminated in writing at any time prior to the
Closing:

 

(i)       by the mutual written consent of the Buyer and the Sellers;

 

(ii)       by the Buyer or the Sellers if the Closing shall not have occurred on
or before May 8, 2017 (the “Outside Date”); provided, that the right to
terminate this Agreement under this clause (ii) shall not be available to any
Party whose failure to fulfil any obligation under this Agreement shall have
been the direct cause of, or shall have resulted in, the failure of the Closing
to occur on or prior to the Outside Date;

 

(iii)       by the Buyer, if the Buyer is not then in material breach of any
provision of this Agreement, if (A) a breach of any provision of this Agreement
has been committed by the Sellers such that the condition set forth in Section
6.2(u) would not be satisfied or (B) there exists a breach of any representation
or warranty of the Sellers contained in this Agreement such that the condition
set forth in Section 6.2(v) would not be satisfied and, in the case of either
clause (A) or (B), such breach is either continuing and has not been cured, or
is incapable of being cured, by the Sellers by the later of (1) at least five
(5) Business Days prior to the Outside Date or (2) within 30 days of receipt by
the Sellers of notice of such breach;

 



4 

   

 

(iv)       by the Sellers, if the Sellers are not then in material breach of any
provision of this Agreement, if (A) a breach of any provision of this Agreement
has been committed by Buyer such that the condition set forth in Section 6.1(q)
would not be satisfied or (B) there exists a breach of any representation or
warranty of the Buyer contained in this Agreement such that the condition set
forth in Section 6.1(r) would not be satisfied and, in the case of either clause
(A) or (B), such breach is either continuing and has not been cured, or is
incapable of being cured, by the Buyer by the later of (1) at least five (5)
Business Days prior to the Outside Date or (2) within 30 days of receipt by the
Buyer of notice of such breach; or

 

(v)       by the Sellers if the SEC or any state securities commission issues or
threatens to issue any stop order applicable to the Buyer or any of Buyer’s
securities or suspends the trading of any of Buyer’s securities.

 

(b)       In the event of termination of this Agreement by either the Buyer or
the Sellers as provided in Section 2.5, this Agreement shall forthwith become
void and have no effect, without any liability or obligation on the part of the
Buyer or the Sellers (or any stockholder, director, officer, employee, agent,
consultant or other representative of such Party), other than under the
provisions of this Section 2.5, Article 9 (Miscellaneous) and Article 10
(Definitions) (to the extent such definitions are used in the foregoing noted
Articles and Sections) each of which shall survive the termination hereof;
provided, however, the termination of this Agreement shall not relieve any Party
from any liability to another for any material breach of any representation,
warranty, covenant or obligation contained in this Agreement prior to such
termination, or for actual fraud, and in each case, the non-breaching Party
shall be entitled to all rights and remedies available at law or in equity.

 

Article 3 - REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE SELLERS

 

The Company, Sacramone, and McMahon hereby, jointly and severally, represent and
warrant to the Buyer as of the Effective Date and as of the Closing Date that:

 

3.1       Existence and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York. The Company has the requisite power to own, manage, lease and hold its
Properties and to carry on its business as and where such Properties are
presently located and such business is presently conducted. Neither the
character of the Company’s Properties nor the nature of the Business requires
the Company to be duly qualified to do business as a foreign company in any
jurisdiction outside those identified in Company Schedule 3.1 attached hereto,
except where the failure to be so qualified would not, individually or in the
aggregate, have a Material Adverse Effect on the Company, and the Company is
qualified as a foreign corporation and in good standing in each jurisdiction
listed with respect to the Company in Company Schedule 3.1.

 

3.2       Authority, Approval and Enforceability. This Agreement and each
Ancillary Agreement to which the Company is a party has been duly executed and
delivered by the Company and the Company has all requisite power to execute and
deliver this Agreement and all Ancillary Agreements executed and delivered or to
be executed and delivered in connection with the transactions provided for
hereby, to consummate the transactions contemplated hereby and by the Ancillary
Agreements, and to perform its obligations hereunder and under the Ancillary
Agreements. The execution, delivery and performance of this Agreement and the
Ancillary Agreements and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all necessary corporate action on the part of the Company (including
approval of the Company’s board of directors) and no other proceedings on the
part of the Company are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement and each Ancillary
Agreement to which the Company is a party constitutes, or upon execution and
delivery will constitute, the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, except as such enforcement
may be limited by general equitable principles or by applicable bankruptcy,
insolvency, moratorium or similar laws and judicial decisions from time to time
in effect which affect creditors’ rights generally.

 



5 

   

 

3.3       Capitalization and Company Records.

 

(a)       The authorized capital stock of the Company consists of two hundred
(200) shares of Common Stock, comprising one hundred eight (108) shares of Class
A Common Stock and ninety-two (92) shares of Class B Common Stock. As of the
Effective Date, one hundred eight (108) shares of Class A Common Stock and
ninety-two (92) shares of Class B Common Stock, which constitute the Shares, are
issued and outstanding, all of which are validly issued, fully paid and
nonassessable. None of the issued and outstanding shares of Common Stock were
issued in violation of any preemptive rights. There are no options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the Shares or obligating the Company to issue or
sell any Shares, or any other interest in, the Company. There are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of Common Stock or to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
other Person. The Shares constitute all of the issued and outstanding capital
stock of the Company. Upon consummation of the transactions contemplated by this
Agreement, the Shares will be fully paid and nonassessable. There are no voting
trusts, stockholder agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of any of the Shares.

 

(b)       The stock register of the Company accurately records: (i) the name and
address of each Person owning Shares and (ii) the certificate number of each
certificate evidencing shares of capital stock issued by the Company, the number
of shares evidenced by each such certificate, the date of issuance thereof and,
in the case of cancellation, the date of cancellation.

 

(c)       The Company does not own, directly or indirectly, any outstanding
securities of or other equity-related interests in any other corporation,
limited liability company, partnership, joint venture or other Person.

 

3.4       No Company Defaults or Consents. Except as otherwise set forth in
Company Schedule 3.4 hereto, neither the execution and delivery of this
Agreement nor the carrying out of any of the transactions contemplated hereby
will:

 

(a)       violate or conflict with any of the terms, conditions or provisions of
the Organizational Documents;

 

(b)       violate any Legal Requirements applicable to the Company;

 

(c)       violate, conflict with, result in a breach of, constitute a default
under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any Contract or Permit binding upon or
applicable to the Company;

 



6 

   

 

(d)       result in the termination of any Contract of the Company, or require
the payment of any fees, Taxes or assessments, pursuant to any federal, state or
local program or initiative, (i) relating to minority owned or small
disadvantaged businesses, or (ii) based upon some other status of business
ownership;

 

(e)       result in the creation of any Lien on any Properties of the Company
other than any Liens that result from the Buyer’s acquisition of the Shares; or

 

(f)       require the Sellers or the Company to obtain or make any waiver,
consent, action, approval or authorization of, or registration, declaration,
notice or filing with, any non-governmental third party or any Governmental
Authority.

 

3.5       No Proceedings. Except as otherwise set forth in Company Schedule 3.5,
neither the Company nor the Sellers have received written notice or is aware
that any suit, action, dispute, inquiry or other proceeding is pending or, to
the Knowledge of the Company or to the knowledge of any of the Sellers,
threatened before any Governmental Authority seeking to restrain the Company or
the Sellers or prohibit its entry into this Agreement or prohibit the Closing,
or seeking Damages against the Company or any of its Properties as a result of
the consummation of this Agreement.

 

3.6       Employee Benefit Matters.

 

(a)       Company Schedule 3.6(a) hereto provides a list of each of the
following, if any, which is sponsored, maintained or contributed to by the
Company for the benefit of the employees or agents of the Company, which has
been so sponsored, maintained or contributed to at any time during the Company’s
existence or with respect to which the Company has or may have any actual or
contingent liability:

 

(i)       each “employee benefit plan,” as such term is defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(including, but not limited to, employee benefit plans, such as foreign plans,
which are not subject to the provisions of ERISA) (each a “Plan” and
collectively referred to herein as “Plans”); and

 

(ii)       each material personnel policy, employee manual or other written
statement of rules or policies concerning employment, collective bargaining
agreement, equity compensation plan, phantom equity plan or arrangement, bonus
plan or arrangement, incentive award plan or arrangement, vacation and sick
leave policy, severance pay policy or agreement, change in control plan or
arrangement, deferred compensation plan or arrangement, consulting agreement,
employment contract and each other material employee benefit plan, agreement,
arrangement, program, practice or understanding, whether written or unwritten,
which is not described in Section 3.6(a)(i), including any compensation
arrangement with any Seller or its Affiliates, whether relating to the
transactions contemplated hereby or otherwise (each a “Benefit Program or
Agreement” and collectively referred to herein as “Benefit Programs or
Agreements”).

 



7 

   

 

(b)       True, correct and complete copies of each of the Plans (if any),
including all amendments thereto, and related contracts and trusts, to the
extent applicable, have been made available to the Buyer. There has also been
made available to the Buyer, with respect to each Plan, the following:
(i) copies of the most recent Internal Revenue Service (the “IRS”) determination
letter (including copies of any outstanding requests for determination letters)
or opinion letter with respect to each such Plan intended to qualify under
Section 401(a) of the Code; (ii) copies of the most recent summary plan
descriptions and any summaries of material modifications thereto; (iii) copies
of the three most recent Forms 5500 annual report and accompanying schedules,
the most recent actuarial report (to the extent applicable) and the
non-discrimination testing results for the three most recent plan years; and
(iv) copies of all trust documents or funding/insurance documents related to
each Plan. True, correct and complete copies or descriptions of all Benefit
Programs or Agreements have also been made available to the Buyer.

 

(c)       Except as otherwise set forth in Company Schedule 3.6(c) hereto,

 

(i)       For purposes of this Agreement, “ERISA Affiliates” shall mean any
trade or business, whether or not incorporated, that together with the Company
would be deemed to be a “single employer” within the meaning of
Section 4001(b)(i) of ERISA or Section 414(b) or (c) of the Code;

 

(ii)       neither the Company nor any ERISA Affiliate contributes to or has an
obligation to contribute to, and neither the Company nor any ERISA Affiliate has
at any time contributed to or during the past six (6) years had an obligation to
contribute to, and neither the Company nor any ERISA Affiliate has any actual or
contingent liability (including any withdrawal liability as defined in ERISA
Section 4201) under (x) a multiemployer plan within the meaning of Section 3(37)
of ERISA or a multiple employer plan within the meaning of Section 413(b) and
(c) of the Code, (y) a Plan subject to Section 412 of the Code or Title IV of
ERISA or (z) any Plan in which stock of the Company is or was held as a plan
asset;

 

(iii)       each Plan and Benefit Program or Agreement has been administered in
all material respects in compliance with its terms and all applicable Legal
Requirements, including, without limitation, if applicable, ERISA and the Code,
except in such respects that would not reasonably be expected to have a Material
Adverse Effect on the Company;

 

(iv)       except as such failure to perform would not reasonably be expected to
have a Material Adverse Effect on the Company, the Company has performed in all
material respects all obligations, whether arising under Legal Requirements or
Contract, required to be performed by it in connection with the Plans and the
Benefit Programs or Agreements, including, without limitation, the notice and
continuation coverage requirements of Section 4980B of the Code and Parts 6 and
7 of Title I of ERISA, and, to the Knowledge of the Company, there have been no
material defaults or violations by any other party to the Plans or Benefit
Programs or Agreements;

 

(v)       all material reports and disclosures relating to the Plans required to
be filed with or furnished to Governmental Authorities, Plan participants or
Plan beneficiaries have been filed or furnished in accordance with applicable
Legal Requirements in a timely manner, except as such failure to file would not
reasonably be expected to have a Material Adverse Effect on the Company;

 



8 

   

 

(vi)       each of the Plans that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination or may rely on
an opinion letter from the IRS regarding such qualified status and has not,
since receipt of the most recent favorable determination or opinion letter, been
amended or operated in a way which would reasonably be expected to adversely
affect such qualified status;

 

(vii)       there are no actions, suits or claims pending (other than routine
claims for benefits) or, to the Knowledge of the Company, threatened against, or
with respect to, any of the Plans or Benefit Programs or Agreements or their
assets, that would reasonably be expected to have a Material Adverse Effect on
the Company;

 

(viii)       all premiums, contributions or other material payments required to
be made to the Plans pursuant to their terms and provisions and applicable Legal
Requirements as of the Closing Date have been made timely, except where such
failures would not reasonably be expected to have a Material Adverse Effect on
the Company;

 

(ix)       the Company has materially complied with (x) the health care
continuation requirements of COBRA, (y) the requirements of the Family Medical
Leave Act of 1983, as amended, and (z) the requirements of the Health Insurance
Portability and Accountability Act of 1996, as amended, as well as all similar
provisions of state law applicable to the Company’s employees, except where such
failure to comply would not reasonably be expected to have a Material Adverse
Effect on the Company

 

(x)       to the Knowledge of the Company, none of the Plans nor any trust
created thereunder or with respect thereto has engaged in any “prohibited
transaction” or “party-in interest transaction” as such terms are defined in
Section 4975 of the Code and Section 406 of ERISA which could subject any Plan,
any Seller, the Company or any officer, director, employee or fiduciary thereof
to a material Tax or penalty on prohibited transactions or party-in-interest
transactions pursuant to Section 4975 of the Code or Section 502(i) of ERISA,
except where such transactions would not reasonably be expected to have a
Material Adverse Effect on the Company;

 

(xi)       there is no matter pending (other than routine qualification
determination filings) with respect to any of the Plans or Benefit Programs or
Agreements before the IRS, the Department of Labor or the Pension Benefit
Guaranty Corp.;

 

(xii)       each trust funding a Plan, which trust is intended to be exempt from
federal income taxation pursuant to Section 501(c)(9) of the Code, has received
a favorable determination letter from the IRS regarding such exempt status and
has not, since receipt of the most recent favorable determination letter, been
amended or operated in a way which would be reasonably expected to adversely
affect such exempt status;

 

(xiii)       the Company does not maintain or contributes to, nor has it
maintained or contributed to, nor as a result of the transactions contemplated
by this Agreement will it be required to contribute to, any Plan providing
medical, health, or life insurance or other welfare-type benefits for current or
future retired or terminated employees, their spouses or their dependents (other
than in accordance with COBRA or other applicable Legal Requirements);

 



9 

   

 

(xiv)       none of the Plans is a self-insured group health plan;

 

(xv)       each Plan or Benefit Program or Agreement that is a “nonqualified
deferred compensation plan” (as defined under Section 409A(d)(1) of the Code)
has been operated and administered at all times in material compliance with
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
except where such failure to comply would not reasonably be expected to have a
Material Adverse Effect on the Company; and

 

(xvi)       neither the execution and delivery of this Agreement nor the
consummation of any or all of the transactions contemplated hereby will:
(A) entitle any current or former employee of the Company to severance pay,
unemployment compensation or any similar payment, or (B) accelerate the time of
payment or vesting or increase the amount of any compensation due to any such
employee or former employee.

 

3.7       Financial Statements; No Undisclosed Liabilities.

 

(a)       The Company has delivered to the Buyer true and complete copies of (i)
the audited Financial Statements with respect to the Company as of and for the
years ended December 31, 2014 and 2015 (the “Audited Financial Statements”),
(ii) any management letters relating to the Audited Financial Statements
received by the Company, any Seller or any of such Seller’s Affiliates from the
auditors, and any other written correspondence addressing any material
deficiencies or weaknesses with respect to the Company and/or such financial
statements (collectively, the “Management Letters”), and (iii) unaudited
Financial Statements as of and for the twelve (12) month period (the “Interim
Period”) ended December 31, 2016 (the “Balance Sheet Date”, and together with
the Audited Financial Statements, collectively, the “Company Financial
Statements”). The Company Financial Statements (including the notes thereto in
the case of Audited Financial Statements) have been prepared in accordance with
GAAP, applied on a consistent basis throughout the periods covered thereby
(except in the case of the unaudited financial statements, for the omission of
footnotes and subject to year-end adjustments). All of the Company Financial
Statements present fairly in all material respects the financial condition,
results of operations and cash flows of the Company for the dates or periods
indicated thereon applied on a consistent basis throughout the periods indicated
(except for the absence of the footnotes and, with respect to the unaudited
financial statements, year-end adjustments).

 

(b)       Except for, (i) the liabilities reflected on the Company’s balance
sheet as of the Balance Sheet Date included with the Company Financial
Statements, (ii) liabilities incurred since the Balance Sheet Date in the
ordinary course of business, none of which are material, (iii)  obligations
under (x) Contracts listed in Company Schedule 3.12(a), and/or (y) Contracts not
required to be listed in Company Schedule 3.12(a), (iv) the liabilities set
forth in Company Schedule 3.7(b) hereto, and (v) liabilities not classified as a
debt, indebtedness or financing under GAAP or any Legal Requirement relating to
Tax, the Company does not have any liabilities or obligations (whether accrued,
absolute, contingent, known, unknown or otherwise, or required to be reflected
or reserved against in a balance sheet prepared in accordance with GAAP)
including, but not limited to, liabilities for violation of Legal Requirements,
breach of contract or tort that would be required by GAAP to be reflected in the
Balance Sheet.

 



10 

   

 

(c)       Since January 1, 2014, there has not been, to the Knowledge of the
Company, any fraud (whether or not material) that involved management or other
employees who have or had a significant role in financial reporting. Except as
set forth in the Company Financial Statements and the Management Letters, with
respect to the periods covered thereby (i) there have not been any significant
deficiencies in the financial reporting of the Company which are or were
reasonably likely to materially and adversely affect the ability to record,
process, summarize and report financial information, (ii) there are no
extraordinary or material non-recurring items of income or expense during the
periods covered by the Audited Financial Statements, and (iii) the balance
sheets included in the Audited Financial Statements do not reflect any write-up,
write-down or revaluation increasing or decreasing the book value of the assets,
in each case, except as specifically disclosed thereon or in the notes thereto.

 

(d)       Except as otherwise set forth in Company Schedule 3.7(d) hereto, the
accounts receivable reflected on the balance sheet as of the Balance Sheet Date
included in the Company Financial Statements and all of the Company’s accounts
receivable arising since the Balance Sheet Date arose from bona fide
transactions in the ordinary course of business and the Company is entitled to
collect the net accounts receivable in full, subject to the applicable reserves
set forth on balance sheet as of the Balance Sheet Date in a manner consistent
with past practice. Except as otherwise set forth in Company Schedule 3.7(d)
hereto, no such account has been assigned or pledged to any Person, and, except
only to the extent fully reserved against as set forth in the balance sheet as
of the Balance Sheet Date included in the Company Financial Statements, no
defense or set-off to any such account has been asserted by the account obligor
or, to the Knowledge of the Company, exists.

 

3.8       Absence of Certain Changes.

 

(a)       Except as otherwise set forth in Company Schedule 3.8(a) hereto and
excluding any event or circumstance generally affecting the industries in which
the Company operates without specifically affecting the Company, since January
1, 2016, there has not been:

 

(i)       any event, circumstance or change that had or is reasonably likely to
have a Material Adverse Effect on the Company; or

 

(ii)       any damage, destruction, loss or waiver of rights (whether or not
covered by insurance) that had or is reasonably likely to have a Material
Adverse Effect; or

 

(iii)       any adverse change in the Company’s relationships with dealers or
agents, pricing policies (to customers), accounts receivable, required reserves,
risk fees, accounts payable, prospects or backlog that had or is reasonably
likely to have a Material Adverse Effect.

 

(b)       Except as otherwise set forth in Company Schedule 3.8(b) hereto or as
otherwise contemplated by this Agreement, since January 1, 2016, the Company has
not done any of the following:

 

(i)       merged into or with or consolidated with, or acquired the business or
assets of, any Person;

 

(ii)       purchased any securities of any Person;

 



11 

   

 

(iii)       created, incurred, assumed, guaranteed or otherwise become liable or
obligated with respect to any indebtedness, or made any loan or advance to, or
any investment in, any Person, except in each case in the ordinary course of
business;

 

(iv)       made or changed any Tax election, changed any annual Tax accounting
period, adopted or changed any method of Tax accounting, filed any amended Tax
Return, entered into any closing agreement, settled any Tax claim or assessment,
surrendered any right to claim a Tax refund, offset or other reduction in Tax
liability, consented to any extension or waiver of the limitations period
applicable to any Tax claim or assessment or took or omitted to take any other
action related to Taxes;

 

(v)       amended or terminated any Material Contract;

 

(vi)       except for Permitted Liens, sold, transferred, leased, mortgaged,
encumbered or otherwise disposed of, or agreed to sell, transfer, lease,
mortgage, encumber or otherwise dispose of, any Properties except (A) in the
ordinary course of business, or (B) pursuant to any Contract specified in
Company Schedule 3.12(a);

 

(vii)       settled any claim or litigation, or filed any motions, orders,
briefs or settlement agreements in any proceeding before any Governmental
Authority or any arbitrator;

 

(viii)       incurred or approved, or entered into any Contract to make, any
expenditures in excess of $50,000 (other than those arising in the ordinary
course of business or those required pursuant to any Contract specified in
Company Schedule 3.12(a));

 

(ix)       maintained its books of account other than in the usual, regular and
ordinary manner and on a basis consistent with prior periods (including with
respect to accruals) or made any change in any of its accounting methods or
practices that would be required to be disclosed under GAAP (including with
respect to accruals);

 

(x)       adopted any Plan or Benefit Program or Agreement, or granted any
increase in, or made any change to, the compensation payable or to become
payable to directors, officers or employees other than in the ordinary course of
business;

 

(xi)       made any payment to any Affiliate (other than with respect to any
employment arrangement with any such Affiliate) or forgiven any indebtedness for
borrowed money due or owing from any Affiliate to the Company;

 

(xii)       (A) provided discounts on pricing or receivables other than in the
ordinary course of business, or (B)  modified the accounting for or funding of
reserves;

 

(xiii)       engaged in any transactions with an Affiliate outside the ordinary
course of business;

 

(xiv)       declared, set aside or paid any dividends, or made any distributions
or other payments in respect of its equity securities, or repurchased, redeemed
or otherwise acquired any such securities;

 

(xv)       amended the Organizational Documents;

 



12 

   

 

(xvi)       issued any shares of capital stock or other securities, or granted,
or entered into any agreement to grant, any options, convertible rights, other
rights, warrants, calls or agreements relating to its capital stock or other
securities; or

 

(xvii)       committed to do any of the foregoing.

 

3.9       Compliance with Laws.

 

(a)       Except as otherwise set forth in Company Schedule 3.9(a) hereto, the
Company is and, since January 1, 2014, has been in compliance in all material
respects with any and all Legal Requirements applicable to the Company. Except
as otherwise set forth in Company Schedule 3.9(a) hereto, and without limiting
the generality of the foregoing, (i) since January 1, 2014, the Company has not
received or entered into any written citations, complaints, consent orders,
compliance schedules or other similar enforcement orders or received any written
notice from any Governmental Authority that would indicate that it is not
currently in compliance with all such Legal Requirements, (ii) to the Knowledge
of the Company, the Company is not in default under, and no condition exists
(whether covered by insurance or not) that with or without notice or lapse of
time or both would constitute a default under, or material breach or material
violation of, any applicable Legal Requirement or Permit applicable to the
Company, and (iii) to the Knowledge of the Company, no formal or informal
investigation or review related to the Company has been conducted since January
1, 2014 or is being conducted by any commission, board or other Governmental
Authority, and, to the Knowledge of the Company, no such investigation or review
is scheduled, pending or threatened against the Company.

 

(b)       Since January 1, 2014, the Company has not received any written notice
of it being subject to any, and, to the Knowledge of the Company, there has been
no threatened, adverse inspection, finding of deficiency, finding of
non-compliance, investigation, penalty, fine, sanction, assessment, request for
corrective or remedial action or other compliance or enforcement action by any
Governmental Authority affecting the Company.

 

(c)       Except as identified on Company Schedule 3.9(c), the Company has
obtained all material approvals, registrations and authorizations from, and has
made all appropriate applications and other submissions to, all Governmental
Authorities necessary for operation of the Business relating to the Products and
Services in compliance with all applicable Legal Requirements. To the Knowledge
of the Company, no Other Party has failed to obtain all approvals, registrations
and authorizations from, has failed to make all appropriate applications and
other submissions to, or has failed to prepare and maintain all records, studies
and other documentation needed to satisfy and demonstrate compliance with the
requirements of, all applicable requirements of any Governmental Authorities
necessary for operation of its past and present business activities relating to
the Services or the Business in compliance with all applicable Legal
Requirements. As used herein, “Other Party” means any Person employed or
retained by the Company to sell or market any of the Services, excluding, for
the avoidance of doubt, any Persons involved in a co-marketing or similar
relationship with the Company.

 

(d)       The Company has not made any false statement in, or material omission
from, the applications, approvals, reports or other submissions to any
Governmental Authorities or in or from any other records and documentation
prepared or maintained to comply with the requirements of any Governmental
Authorities relating to the Products or Services or the Business.

 



13 

   

 

(e)       The Company has not made or offered and, to the Knowledge of the
Company, no Other Party has made or offered, any payment, gratuity or other
thing of value that is prohibited by any applicable Legal Requirements to any
personnel of any Governmental Authorities in connection with the approval or
regulatory status of the Products or Services.

 

(f)       The Company is, and to the Knowledge of the Company, all Other Parties
are in compliance, in all material respects, with all Legal Requirements
relating to the Products or Services, including any requirements for
investigating customer complaints and inquiries.

 

(g)       Neither the Company nor, to the Knowledge of the Company, any of the
Other Parties, has sold any Products or Services into any jurisdictions without
first having obtained all material approvals, registrations and permissions from
all applicable Governmental Authorities. There are no pending or outstanding
written : (1) warning letters or other regulatory letters or sanctions or (2)
field notifications or alerts relating to the Products or Services or the
Business that assert ongoing lack of compliance with any such Legal Requirements
by the Company.

 

(h)       Except as set forth on Company Schedule 3.9(h), the Company has (A)
made available to the Buyer correct and complete copies, or summaries of, all
material adverse event reports since January 1, 2016 that have been completed
and are in the possession or control of the Company, which reports, among other
things, detail material customer complaints or mistakes made by the Company
relating to the Products and Services, and (B) informed the Buyer regarding any
and all material adverse event reports since January 1, 2016 that have not been
completed and documented, by the Closing Date, in written form in the manner set
forth under subsection Section 3.9(h)(A) above.

 

3.10       Litigation. Except as otherwise set forth in Company Schedule 3.10
hereto, there are no claims, actions, suits, investigations, disputes, inquiries
or proceedings against the Company pending or, to the Knowledge of the Company,
threatened in any court or before or by any Governmental Authority, or before
any arbitrator. Company Schedule 3.10 hereto also includes a true and correct
listing of all material actions, suits, investigations, claims or proceedings
that were pending, settled or adjudicated with respect to the Company since
January 1, 2013. Without limiting the generality of the foregoing, since January
1, 2014, the Company has not received any written notice with respect to
(i) claims existing or to the Knowledge of the Company, threatened under or
pursuant to any warranty, whether express or implied, on the Company’s Products
or Services, (ii) claims existing as a result of the sale of any Product or
performance of any Service by the Company or based on the nature of the
Company’s Products or Services, or (iii) claims in tort related to the
negligence of the Company or any employees, representatives or agents of the
Company.

 

3.11       Real Property.

 

(a)       Other than as identified in Company Schedule 3.11 hereto, the Company
does not own (and has never owned) any real property or any ownership interest
therein.

 

(b)       Company Schedule ‎3.11 identifies that certain Standard Form of Loft
Lease, which constitutes the only lease, license or similar agreement to which
the Company is a party for the use or occupancy of real estate owned by a
third-party and leased to or occupied by the Company (the “Lease”) (a true and
complete copy of which has previously been made available to the Buyer, together
with all related documents, e.g., subordination and non-disturbance agreements,
lease amendments or modifications, and subleases).

 



14 

   

 

(c)       The Company is the sole owner and holder of a leasehold interest in
the leased premises covered by the Lease (the leased premises as identified in
the Lease, which is referred to herein as the “Leased Premises”), free and clear
of any liabilities except for Permitted Liens.

 

(d)       The Lease is valid and in full force and effect, and the Company has
not granted or entered into any leases, licenses, concessions, occupancy
agreements or assignment agreements with respect to the Lease or the Leased
Premises, other than the Sublease.

 

(e)       Neither the Company as tenant, nor to the Knowledge of the Company,
the Landlord, as landlord, is in default or material breach under the Lease, nor
has any event occurred which, with the passage of time or the giving of notice
or both reasonably would be expected to cause a material breach of or default by
the Company or, to the Knowledge of the Company, by the Landlord, under the
Lease. Neither the Company as sublandlord, nor to the Knowledge of the Company,
the Sublessee, as sublessee, is in default or material breach under the
Sublease, nor has any event occurred which, with the passage of time or the
giving of notice or both reasonably would be expected to cause a material breach
of or default by the Company or, to the Knowledge of the Company, by the
Sublessee, under the Sublease.

 

(f)       There are no pending, or to the Knowledge of the Company threatened,
legal proceedings, lawsuits, condemnation actions or administrative actions to
which the Company is a party, or reasonably can be expected to be named as a
party relating to or affecting the Lease, the Sublease or the Leased Premises.

 

(g)       There are no outstanding options or rights of refusal of any type to
purchase or lease the Leased Premises in favor of the Company, or any portion
thereof or interest therein, except as expressly provided in the Lease.

 

(h)       To the Knowledge of the Company, excepting (i) matters of maintenance
or repair that the Company has elected, in the ordinary course of business
consistent with commercially reasonable property management practices, to delay
as deferred maintenance items, the Leased Premises is in good operating
condition and repair, reasonable wear and tear excepted taking into
consideration the age of such facilities. Furthermore, the Leased Premises and
the business conducted thereon comply in all material respects with all
applicable Legal Requirements.

 

3.12       Material Contracts.

 

(a)       Except for the Contracts set forth in Company Schedule 3.12(a) and any
Contract with a person or entity listed on Company Schedule 3.18 hereto (such
Contracts, the “Material Contracts”), other than Contracts entered into with
customers in the Ordinary Course, the Company is not a party to or bound by any
Contracts of the following types:

 

(i)       any Contract that provides any customer with discounted pricing or the
potential right to any such discounts in the future other than in the ordinary
course of business;

 

(ii)       any Contract for capital expenditures by the Company in excess of
$100,000 in the aggregate;

 



15 

   

 

(iii)       any Contract pursuant to which the Company licenses or leases from
any other Person, any material Properties and any Contract (other than customer
Contracts) pursuant to which the Company licenses or leases any material
Properties to any other Person;

 

(iv)       any Contract relating to (A) the borrowing of money, (B) the
guarantee of any payment obligation, (C) the deferred payment of the purchase
price of any Properties or (D) any bonding or surety agreement or arrangement;

 

(v)       any shareholder, partnership, joint venture, limited liability company
operating or similar entity governance Contract;

 

(vi)       any Contract that require Company to purchase or sell a stated
portion of the requirements or outputs of the Company or that contain “take or
pay” provisions;

 

(vii)       any employment agreements and Contracts with independent contractors
or consultants (or similar arrangements) and which are not cancellable without
penalty or without more than 90 calendar days’ notice;

 

(viii)       any Contract containing a “most favored nation” provision;

 

(ix)       any so-called “requirements” Contract requiring Company to purchase
its requirements or a specified minimum amount of a particular raw material,
resource or product from a particular supplier or suppliers, or to purchase all
or substantially all of the output or production of a particular supplier;

 

(x)       any power of attorney;

 

(xi)       any Contract that provides for the termination, acceleration or
payment or other rights upon the occurrence of a change of control of the
Company;

 

(xii)       any Contract with a supplier that has a term of more than one year;

 

(xiii)       any Contract with any Affiliate of the Company relating to the
provision of funds, real property, goods or services by or to the Company;

 

(xiv)       any Contract for the sale of any assets outside the ordinary course
of business that in the aggregate have a net book value on the Company’s books
of greater than $50,000;

 

(xv)       any Contract that purports to limit the Company’s freedom to compete
freely in any line of business or in any geographic area;

 

(xvi)       any preferential purchase right, right of first refusal or similar
Contract; or

 

(xvii)       any other Contract that is material to the Company’s business,
operations, prospects, Properties, financial condition or cash flows, taken as a
whole.

 



16 

   

 

(b)       All of the Material Contracts are valid, binding and in full force and
effect with respect to the Company and, to the Knowledge of the Company, each
counter-party thereto, and the Company has not been notified or advised in
writing by any party thereto of such party’s intention or desire to terminate
any such Contract in any respect. There are no material disputes pending or, to
the Knowledge of the Company, threatened under any Material Contract. Neither
the Company nor, to the Knowledge of the Company, any other party is in breach
of any of the material terms or covenants of any Material Contract. Except as
set forth on Company Schedule 3.12(b), immediately following the Closing, the
Company will continue to be entitled to all of the benefits currently held by
the Company under each Material Contract. The Company has made available to the
Buyer true and correct copies of each of the Material Contracts, including all
modifications, amendments and supplements thereto, and written summaries of the
terms of all oral Material Contracts.  To the extent any such Material Contract
has not been executed by all parties thereto, the Company and, to the Knowledge
of the Company, the counterparty  thereto is operating in accordance with the
material terms of the form of such Contract that has been made available to the
Buyer.

 

3.13       Insurance. Company Schedule 3.13 hereto sets forth a complete and
correct list of all first-party and third-party insurance policies (including,
but not limited to, fire, liability, product liability, workers’ compensation
and vehicular) presently in effect that relate to the Company or any of its
Properties, including the annual premiums with respect thereto, all of which
have been in full force and effect from and after the date(s) set forth in
Company Schedule 3.13 and full and complete copies of all policies (including
all endorsements) have been made available to the Buyer. Such policies are in
amounts that constitute compliance by the Company with all applicable Legal
Requirements and all Material Contracts. Since January 1, 2016, none of the
insurance carriers has indicated to the Company in writing an intention to
cancel any such policies or to materially increase any insurance premiums
(including, but not limited to, workers’ compensation premiums), or that any
insurance required to be listed in Company Schedule 3.13 will not be available
in the future on substantially the same terms as currently in effect. The
Company has no claim pending, noticed or anticipated against any of its
insurance carriers (or against any third parties’ insurance carrier with respect
to the Company’s status as a beneficiary or additional insured) for failure to
pay claims under any of such policies and, to the Knowledge of the Company,
there has been no actual or alleged occurrence or wrongful act of any kind which
could reasonably be expected to give rise to any such claim.

 

3.14       Intellectual Property.

 

(a)       Definitions:

 

(i)       “Intellectual Property” means any or all of the following and all
rights in, arising out of, or associated therewith (including all applications
or rights to apply for any of the following, and all registrations, renewals,
extensions, future equivalents, and restorations thereof, now or hereafter in
force and effect): (A) all United States, international, and foreign: (1)
patents, utility models, and applications therefor, and all reissues, divisions,
re-examinations, provisionals, continuations and continuations-in-part thereof,
and equivalent or similar rights anywhere in the world in inventions,
discoveries, and designs, including invention disclosures; (2) all Trade Secrets
and other rights in know-how and confidential or proprietary information; (3)
all mask works and copyrights, and all other rights corresponding thereto
(including moral rights), throughout the world; (4) all rights in World Wide Web
addresses and domain names and applications and registrations therefor, and
contract rights therein; (5) all trade names, logos, trademarks and service
marks, trade dress and all goodwill associated therewith throughout the world;
(6) rights of publicity and personality; and (7) any similar, corresponding, or
equivalent rights to any of the foregoing in items (1) through (6) above,
anywhere in the world (items (1) through (7) collectively, “Intellectual
Property Rights”); and (B) any and all of the following: computer software and
code, including software and firmware listings, assemblers, applets,
applications, websites, content (including text, pictures, sounds, music, and
video), compilers, source code (whether in a format to be compiled, interpreted,
or otherwise), object code, net lists, design tools, user interfaces,
application programming interfaces, protocols, formats, documentation,
annotations, comments, data, data structures, databases, data collections,
system build software and instructions, design documents, schematics, diagrams,
product specifications, know-how, show-how, techniques, algorithms, routines,
works of authorship, processes, prototypes, test methodologies, supplier and
customer lists, materials that document design or design processes, or that
document research or testing (including design, processes, and results); and any
other tangible embodiments of any of the foregoing or of Intellectual Property
Rights (“Technology”).

 



17 

   

 

(ii)       “Company Owned Intellectual Property” means all Intellectual Property
owned by Company.

 

(iii)       “Company Licensed Intellectual Property” means all Intellectual
Property owned by third Persons and licensed to Company. Unless otherwise noted,
all references to “Company Intellectual Property” refer to both Company Owned
Intellectual Property and Company Licensed Intellectual Property.

 

(b)       Company Schedule 3.14(b) lists the following:

 

(i)       all of the Company’s registrations and applications for registration
for Company Owned Intellectual Property;

 

(ii)       all licenses, sublicenses, reseller, distribution, and other
agreements or arrangements in accordance with which any other Person is
authorized by the Company to have access to, resell, distribute, or use Company
Owned Intellectual Property or to exercise any other right with regard thereto,
in each case, other than customer contracts entered into in the ordinary course
of business;

 

(iii)       all licenses and other agreements under which the Company has been
granted a license or any other right to any Company Licensed Intellectual
Property (other than license agreements for standard “shrink wrapped,” “click
through,” or other form licensed based “off-the-shelf” third-party Intellectual
Property that is otherwise commercially available) where such Company Licensed
Intellectual Property is a part of, offered in conjunction with, or used by
Company in connection with the development, support, or maintenance of Company’s
Products, Technology, or Services (“In-Licenses”);

 

(iv)       any obligations of exclusivity, covenants not to sue, noncompetition
or nonsolicitation obligations, rights of first refusal, rights of parity of
treatment, grants of most favored nation status, or rights of first negotiation
to which Company is subject and that relate to and/or restrict any Company
Intellectual Property or the Company’s Products, Business or services that are
provided using Company Intellectual Property; and

 

(v)       any grants by the Company of exclusivity (including exclusive license
rights or other exclusivity in Company Owned Intellectual Property granted by
the Company), covenants not to sue, noncompetition or non-solicitation
obligations, rights of first refusal, rights of parity of treatment, grants of
most favored nation status, or rights of first negotiation to which Company is
subject and that relate to and/or restrict any Company Intellectual Property.

 



18 

   

 

(c)       The Company owns free and clear of Liens, other than Permitted Liens,
and/or encumbrances or any requirement of any past, present, or future royalty
payments, all rights in all Company Owned Intellectual Property.

 

(d)       The Company is not in material violation of any license, sublicense,
or other agreement relating to Company Intellectual Property, including any
In-License.

 

(e)       Neither the, (i) use, reproduction, modification, distribution,
licensing, sublicensing, sale, offering for sale, or import, of Company Owned
Intellectual Property nor (ii) operation of the Business, including Company’s
provision of Products or Services infringes any Intellectual Property Rights, or
any other intellectual property, proprietary, or personal right, of any Person,
or constitutes unfair competition or unfair trade practice under the laws of the
applicable jurisdiction (provided that, with respect to patents, unregistered
copyrights and common-law trademark rights, such representation is given to the
Knowledge of the Company). To the Knowledge of the Company, there is no
unauthorized use, infringement, or misappropriation of any of the Company
Intellectual Property by any third-party, employee, or former employee.

 

(f)       The Company has not received written notice of any claims, (i)
challenging the validity, effectiveness or ownership by Company of any Company
Owned Intellectual Property, or (ii) that any activity described in clauses (i)
or (ii) in Section 3.14(e) above infringes, or will infringe on, any third-party
Intellectual Property Right or constitutes unfair competition or unfair trade
practices under the laws of the applicable jurisdiction.

 

(g)       No parties other than Company possess any current or contingent rights
of any kind to any source code included in Company Owned Intellectual Property,
nor has the Company granted any current or contingent rights of any kind to any
source code that is part of any Company Licensed Intellectual Property.

 

(h)       Company Schedule 3.14(h) lists all current Independent Contractors and
current employees who have created any material portion of Company Owned
Intellectual Property other than employees of Company who meet all of the
following requirements: (i) their work in any Product, Technology, or Service
was created by them entirely within the scope of their engagement or employment
by Company, (ii) their copyrightable work product in any Product, Technology, or
Service is owned by Company, and (iii) any inventions of such Persons that are
included or implemented in any Company Product, Technology, or Service have been
validly assigned to Company.

 

(i)       No current or former employees, consultants, or contractors of the
Company created any material portion of, or otherwise have any rights in or to,
any Company Owned Intellectual Property or Product, Technology, or Service,
except where the Company’s failure to own or control such rights has not had and
will not have a Material Adverse Effect on the Company.

 

(j)       The Company has taken commercially reasonable steps to protect rights
in Confidential Information (both of the Company and that of third-Persons that
the Company has received under an obligation of confidentiality). All third
parties with whom the Company has shared confidential proprietary information,
(i) of Company, or (ii) received from others that the Company is obligated to
treat as confidential and that require employees and third parties to keep such
information as confidential, have entered into binding written agreements to
keep such information confidential. The Company has a written policy requiring
employees to hold confidential information in confidence.

 



19 

   

 

(k)       The Company is in compliance in all material respects with all
applicable laws, rules, regulations, and the Company’s contractual obligations
governing the collection, interception, storage, receipt, purchase, sale,
transfer and use (“Collection and Use”) of personal, consumer, or customer
information, including name, address, telephone number, electronic mail address,
social security number, bank account number or credit card numbers
(collectively, “Customer Information”). The Company’s Collection and Use of such
Customer Information are in accordance in all material respects with the
Company’s privacy policy (or applicable terms of use) as published on its
website or any other privacy policies (or applicable terms of use) presented to
consumers or customers (actual or potential) and to which the Company is bound
or otherwise subject and any contractual obligations of the Company to its
customers (actual or potential) regarding privacy. The Company does not use,
collect, or receive, in connection with the provision of its Products or
Services, social security numbers or credit card numbers other than (i) social
security numbers of its employees collected in connection with employment and
(ii) social security numbers and credit card numbers of certain of its
customers. The Company takes commercially reasonable steps to protect the
confidentiality, integrity and security of its software, databases, systems,
networks and internet sites and all information stored or contained therein or
transmitted thereby from unauthorized or improper Collection and Use including
appropriate backup, security, and disaster recovery technology, and, to the
Company’s Knowledge, no Person has gained unauthorized access to any of the
Company’s software, data, systems, or networks. The execution or delivery of
this Agreement or any other agreement or document contemplated by this
Agreement, or the performance of the Company’s obligations hereunder or
thereunder, will not materially violate any such applicable law, rule, or
regulation or any of the Company’s privacy policies (or applicable terms of use)
or any other contractual obligation of the Company governing the Collection and
Use of Customer Information.

 

(l)       Company Schedule 3.14(l) identifies all licenses entered into by the
Company with regard to any third-party source code.

 

(m)       No Company software product or service, or software used in any
software product or service provided by the Company (including the Company’s
software under development) is, or, will be governed by an Excluded License.
“Excluded License” means any license that requires, as a condition of
modification or distribution of software subject to the Excluded License, that
(i) such software and other software combined or distributed with such software
be disclosed or distributed in source code form, or (ii) such software and other
software combined or distributed with such software and any associated
intellectual property be licensed on a royalty free basis (including for the
purpose of making additional copies or derivative works).

 

(n)       The Company has not distributed or published to any third-party any of
the Company’s software or software used in any Product, Technology, or Service
(including Company software under development) that is governed by an Excluded
License.

 



20 

   

 

(o)       The Company has not incorporated into any of its software or software
used in any Product, Technology, or Service any code, modules, utilities, or
libraries that are covered in whole or in part by a license that triggers the
discontinuance of some or all license rights if certain patent enforcement suits
are brought by Company.

 

(p)       The Company has not incorporated into any of its software or software
used in any Product, Technology, or Service any code, modules, utilities, or
libraries that are covered in whole or in part by a license that requires that
Company give attribution for its use of such code, modules, utilities, or
libraries.

 

(q)       The Company is not a member of any standards-setting organization.

 

(r)       The Company has not participated in any standards-setting activities
that would affect the proprietary nature of any Company Intellectual Property or
restrict the ability of the Company to enforce, license or exclude others from
using or licensing any Company Intellectual Property.

 

(s)       Except as set forth on Company Schedule 3.14(s), the Company is not
subject to, and the transactions contemplated by this Agreement will not give
rise to, any Company obligations of exclusivity (including exclusive license
rights granted by the Company to any third-party in Company Intellectual
Property or other exclusivity grants), covenants not to sue, noncompetition or
non-solicitation obligations, rights of first refusal, rights of parity of
treatment, most favored nation status, rights of first negotiation, or other
similar material restrictions on the operation of the Business.

 

(t)       The transactions contemplated by this Agreement will not give rise to
or cause under any agreements relating to Company Intellectual Property, (i) a
right of termination under, or a breach of, any such agreement, or any loss or
change in the rights or obligations of the Company under any such agreement,
(ii) an obligation to pay any royalties or other amounts to any third Person in
excess of those that Company is otherwise obligated to pay absent Closing, or
(iii) any other change in the rights or obligations or any other party to such
agreement specifically with regard to payment, services, assignment,
termination, or Company Intellectual Property.

 

(u)       The Company is not under any contractual obligation, (i) to include
any Company Licensed Intellectual Property in any Product, Technology, or
Service, or (ii) to obtain a third-party’s approval of any Product, Technology,
or Service at any stage in the development, licensing, distribution, or sale of
that Product, Technology, or Service.

 

(v)       Company Schedule 3.14(v) accurately identifies and describes each
filing, payment, and action that should be made or taken on or before the date
that is 180 calendar days after the Effective Date in order to maintain each
patent, mask work, registered trademark and copyright registration in Company
Owned Intellectual Property in full force and effect.

 

(w)       The Company has not exported or re-exported its Products, Services, or
Technology, directly or indirectly, in violation of law either to: (i) any
countries that are subject to U.S., Canadian, or European Union export
restrictions or export restrictions of any other jurisdiction in which the
Company operates or is otherwise subject; or (ii) any end-user who Company knows
or has reason to know will utilize them in the design, development, or
production of nuclear, chemical, or biological weapons; and the Company has
complied with all end-user, end-use, and destination restrictions issued by the
U.S. and any other jurisdiction to which the Company operates or is subject.

 



21 

   

 

(x)       No Person (i) is authorized to license, sublicense, resell, or
otherwise distribute any Company Owned Intellectual Property either for itself
or on behalf of Company, or (ii) has any obligation to distribute any Company
Owned Intellectual Property on behalf of Company, including bug fixes, or
updates.

 

3.15       Equipment and Other Tangible Property. Except as otherwise set forth
in Company Schedule 3.15 hereto, the Company’s equipment, furniture, machinery,
vehicles, structures, fixtures and other tangible property included in its
Properties (the “Tangible Company Properties”), are suitable for the purposes
for which they are intended and in good operating condition and repair, except
for ordinary wear and tear, and except for such Tangible Company Properties as
shall have been taken out of service on a temporary basis for repairs or
replacement consistent with the Company’s past practices. To the Knowledge of
the Company, the Tangible Company Properties are free of any material patent
structural or engineering defects, and since January 1, 2016, there has not been
any material interruption of the Company’s business due to inadequate
maintenance or obsolescence of the Tangible Company Properties.

 

3.16       Permits; Environmental Matters.

 

(a)       Except as otherwise set forth in Company Schedule 3.16(a) hereto, the
Company has all material Permits necessary for the Company to own, operate, use
and/or maintain its Properties and to conduct its Business and operations as
presently conducted. Except as otherwise set forth in Company Schedule 3.16(a)
hereto, all such Permits are in effect, no proceeding is pending or, to the
Knowledge of the Company, threatened to modify, suspend or revoke, withdraw,
terminate or otherwise limit any such Permits, and no actions by a Governmental
Authority have been taken or, to the Knowledge of the Company, threatened in
connection with the expiration or renewal of such Permits which could materially
adversely affect the ability of the Company to own, operate, use or maintain any
of its Properties or to conduct its Business as presently conducted. Except as
otherwise set forth in Company Schedule 3.16(a) hereto, the Company is in
compliance in all material respects with such Permits.

 

(b)       To the Knowledge of the Company, there are no claims, liabilities,
causes of action, inquiries, studies, notices, investigations, litigation,
administrative proceedings, whether pending or threatened, or judgments or
orders relating to any Hazardous Materials (collectively called “Environmental
Claims”) asserted or threatened against the Company or relating to any real
property currently or formerly owned or leased by the Company. Neither the
Company nor, to the Knowledge of the Company, any current owner, lessee or
operator of such real property nor, to the Knowledge of the Company, any prior
owner, lessee or operator of such real property, has caused or permitted any
Hazardous Material to be used, generated, reclaimed, transported, released,
treated, stored or disposed of on such real property in a manner which could
reasonably be expected to form the basis for an Environmental Claim against the
Company or the Buyer. The Company has not assumed any liability of any Person
for cleanup, compliance or required capital expenditures in connection with any
Environmental Claim.

 

(c)       Except as set forth on Company Schedule 3.16(c), the Company has been
since January 1, 2015 and is currently in compliance in all material respects
with all applicable Environmental Laws, including obtaining and maintaining in
effect all Permits required by applicable Environmental Laws.

 



22 

   

 

(d)       Company has not retained or assumed, either contractually or by
operation of any Legal Obligation, any liabilities or obligations with regard to
Hazardous Materials or Environmental Laws, or that would otherwise reasonably be
likely to form the basis of any Environmental Claim against Company.

 

3.17       Banks. Company Schedule 3.17 hereto sets forth (a) the name of each
bank, trust company or other financial institution and stock or other broker
with which the Company has an account, credit line or safe deposit box or vault;
(b) the names of all persons authorized to draw thereon or to have access to any
safe deposit box or vault; (c) the purpose of each such account, safe deposit
box or vault; and (d) the names of all persons authorized by proxies, powers of
attorney or other like instrument to act on behalf of the Company with respect
to the accounts, credit lines, safe deposit boxes and vaults. Except as
otherwise set forth in Company Schedule 3.17 hereto, no such proxies, powers of
attorney or other like instruments are irrevocable.

 

3.18       Customers. Company Schedule 3.18 sets forth a list of (a) the ten
(10) largest customers of the Company (measured by aggregate billings for the
fiscal year ended December 31, 2016), and (b) the ten (10) largest suppliers of
materials, products or services to the Company (measured by the aggregate amount
purchased for the Company for the fiscal year ended December 31, 2015). Except
as otherwise set forth in Company Schedule 3.18 hereto, since December 31, 2016,
no such party has canceled or terminated in writing or made any written threat
to the Company to cancel or otherwise terminate its relationship with the
Company or to materially change the quantity, pricing or other terms applicable
to its sale of products or services to the Company or its direct or indirect
purchase of Products or Services from the Company. Except for deposits and
prepayments Services and as otherwise set forth in Company Schedule 3.18 hereto,
the Company has no express obligation to provide any Services to any Person as a
result of, in exchange for, or in connection with any payment or other benefit
previously received by the Company. The Company is not qualified or registered
under, and since January 1, 2016, has not been qualified or registered under,
any federal, state or local program or initiative (i) relating to minority-owned
or small disadvantaged businesses or (ii) based upon some other status of
business ownership, and has not received from any Governmental Authority any
special, preferential or advantageous treatment in connection with any such
program or initiative. Since January 1, 2016, the Company has not provided any
Product or Service to any Person, and is under no obligation to provide any
Product or Service to any Person, in connection with or pursuant to any federal,
state or local program or initiative (i) relating to minority-owned or small
disadvantaged businesses or (ii) based upon some other status of business
ownership. Since December 31, 2016, the Company has not received any written
claims for Damages from any customer of the Company in connection with the sale
or provision of Products or Services to such customer, including, without
limitation, any breach of warranty, contract, tort or other type of claim and,
to the Knowledge of the Company, there are no defects which could reasonably be
expected to give rise to any such claims.

 

3.19       Absence of Certain Business Practices. None of the Sellers, the
Company nor, to the Knowledge of the Company, any other agent of the Company or
any other Person acting on behalf of or associated with the Company, acting
alone or together, has (other than as reimbursement or payment for the Company’s
Services in the ordinary course of business consistent with past practice)
(a) received, directly or indirectly, any unlawful rebates, payments,
commissions, promotional allowances or any other economic benefits, regardless
of their nature or type, from any customer, supplier, employee or agent of any
customer or supplier; or (b) directly or indirectly given or agreed to give any
unlawful money, gift or similar benefit to any customer, supplier, employee or
agent of any customer or supplier, any official or employee of any government
(domestic or foreign), or any political party or candidate for office (domestic
or foreign), or other Person who was, is or may be in a position to help or
hinder the business of the Company (or assist the Company in connection with any
actual or proposed transaction). Further, the Company is not, and is not an
Affiliate of an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 



23 

   

 

3.20       Products, Services and Authorizations.

 

(a)       To the Knowledge of the Company, since January 1, 2015, no Product
sold or Service rendered by the Company has been sold or rendered other than in
accordance in all material respects with the provisions of all applicable Legal
Requirements.

 

(b)       Company Schedule 3.20(b) sets forth (i) a list of all Products and
Services which, at any time since January 1, 2015, have been withdrawn or
suspended by the Company as a result of any action, proceeding or order binding
on the Company initiated or issued by a Governmental Authority; (ii) a brief
description of such actions, proceedings or orders; and (iii) a list of all
letters received by the Company or the Sellers from a Governmental Authority
related to such actions, proceedings or orders.

 

(c)       Company Schedule 3.20(c) hereto sets forth a list of all material
authorizations, consents, approvals, franchises, licenses and permits required
by any Person (other than a Governmental Authority) for the operation of the
business of the Company as presently operated (the “Other Person
Authorizations”). All of the Other Person Authorizations have been duly issued
or obtained and are in full force and effect, and the Company is in compliance
in all material respects with the terms of all the Other Person Authorizations.
To the Knowledge of the Company, the Company has no reason to believe that the
Other Person Authorizations will not be renewed by the appropriate Person in the
ordinary course consistent with past practice.

 

3.21       Labor. Except as disclosed in Company Schedule 3.21 hereto:

 

(a)       The Company: (i) complies in all material respects with applicable
Legal Requirements with respect to employment, employment practices, terms and
conditions of employment, immigration and employment of non-citizen workers and
wages and hours, in each case with respect to its employees; (ii) has withheld
and reported all amounts required by Legal Requirements or by Contract to be
withheld and reported with respect to wages, salaries and other payments to its
employees; (iii) has not received written notice of any material arrears of
wages, Taxes or penalty for failure to comply with the Legal Requirements
applicable to the foregoing; (iv) is not liable for any material payment to any
trust or other fund governed by or maintained by or on behalf of any
Governmental Authority with respect to unemployment compensation benefits,
social security or other benefits or obligations for its employees (other than
routine payments to be made in the normal course of business and consistent with
past practice); and (v) has no leased employees.

 

(b)       To the Knowledge of the Company, the Company is employing only
individuals who are lawfully permitted to work in the United States. The Company
has not been notified in writing of any pending or threatened investigation by
any branch or department of U.S. Immigration and Customs Enforcement (“ICE”), or
other Government Authority charged with administration and enforcement of
federal immigration laws concerning the Company, and, since January 1, 2015, the
Company has not received any “no match” notices from ICE, the Social Security
Administration or the IRS.

 



24 

   

 

(c)       Company Schedule 3.21(c) hereto contains a true and complete listing,
including location, of each individual paid by the Company as an independent
contractor rather than an employee, and total compensation for services in
excess of Fifty Thousand Dollars ($50,000) during the period from January 1,
2015 through December 31, 2016 (“Independent Contractors”). The Company has
completed IRS Form SS-8 with respect to any Independent Contractor and, to the
Knowledge of the Company, no Independent Contractor has completed IRS Form SS-8
with respect to the Company. Except as set forth in Company Schedule 3.21(c), no
current employee of the Company was treated at any time since January 1, 2015 as
an Independent Contractor of the Company. Except as set forth on Company
Schedule 3.21(c), no Independent Contractor has canceled or terminated in
writing or made any written threat to the Company to cancel or otherwise
terminate his, her or its relationship with the Company, or to materially change
the pricing or other terms applicable to his, her or its sale or provision of
services to the Company, or materially reduce his, her or its business
relationship with the Company other than in accordance with the Contract, if
any, by which such Independent Contractor is engaged by the Company.

 

(d)       To the Knowledge of the Company, the Company has properly classified,
since January 1, 2015, Independent Contractors and employees, and has paid all
Taxes required to be paid related to said Independent Contractors and employees.

 

(e)       Since January 1, 2015, there have not been any, (i) work stoppages,
labor disputes or other material controversies between the Company and its
employees, (ii) labor union grievances or, to the Knowledge of the Company,
organizational efforts, or (iii) unfair labor practice or labor arbitration
proceedings pending or, to the Knowledge of the Company, threatened.

 

(f)       Company Schedule 3.21(f) hereto sets forth by number and employment
classification the approximate number of employees employed by the Company in
each classification as of the Effective Date, and, except as set forth therein,
none of said employees are subject to union or collective bargaining agreements
with the Company.

 

(g)       The Company does not have any liabilities or potential liabilities
under any of its Plans, including but not limited to multi-employer plans or
pension plans, that is not accrued or disclosed in the Financial Statements.

 

3.22       Transactions With Affiliates. Since January 1, 2015, except as
otherwise set forth in Company Schedule 3.22 hereto and except for normal
advances to employees consistent with past practices, payment of compensation
for employment to employees consistent with past practices, and participation in
scheduled Plans or Benefit Programs or Agreements by employees, the Company has
not purchased, acquired or leased any property or services from, or sold,
transferred or leased any property or services to, or loaned or advanced any
money to, or borrowed any money from, or entered into or been subject to any
management, consulting or similar agreement with, or engaged in any other
transaction with any Seller or any other officer, director or shareholder of the
Company or any of their respective Affiliates. Except as otherwise set forth in
Company Schedule 3.22 hereto, none of the Sellers or any other Affiliate of the
Company is directly or indirectly indebted to the Company for money borrowed or
other loans or advances, and the Company is not directly or indirectly indebted
to any such Person.

 



25 

   

 

3.23       Brokers or Finders’ Fees. Except as otherwise set forth in Company
Schedule 3.23 hereto, all negotiations relating to this Agreement and the
transactions contemplated hereby have been carried out without the intervention
of any Person acting on behalf of the Company or the Sellers in such a manner as
to give rise to any valid claim against the Buyer for any brokerage fee,
finder’s fee or similar compensation.

 

3.24       Management Continuity. To the Knowledge of the Company, none of the
officers or managers of the Company have any current intention, plan or desire
to terminate their respective employment or professional service agreements with
the Company or to cease performing each of their respective duties as employees
of the Company or professionals providing services to the Company.

 

3.25       Title to Assets. The Company has good and valid title to, or a valid
leasehold interest in, the Properties reflected in the Company Financial
Statements or acquired after the Balance Sheet Date, other than properties and
assets sold or otherwise disposed of in the ordinary course of business
consistent with past practice since the Balance Sheet Date. All Properties are
free and clear of Liens other than Permitted Liens.

 

3.26       Agreements with Regulatory Agencies. The Company is not (a) subject
to any cease-and-desist or other order issued by, (b) party to any Contract,
consent agreement or memorandum of understanding with, (c) party to any
commitment letter or similar undertaking to, (d) subject to any order or
directive by, (e) a recipient of any extraordinary supervisory letter from, or
(f) has adopted any board resolutions at the request of  (each of clauses
(a)-(e) of this Section 3.28, a “Regulatory Agreement”), any Governmental
Authority that restricts the conduct of the Company’s business or that in any
manner relates to its management or its business, or would reasonably be
expected, following the consummation of the transactions contemplated by this
Agreement, to impair in any material respect the ability of the Company to
conduct the Business after the Closing Date, or the ability of the Buyer to
conduct the business after the Closing Date, in each case, as presently
conducted.

 

3.27       Inventory. All inventory of the Company, whether or not reflected in
the Company Financial Statements, consists of a quality and quantity usable and,
as to finished goods, salable in the ordinary course of business consistent with
past practice, except for obsolete, damaged, defective or slow-moving items that
have been written off or written down to fair market value or for which adequate
reserves have been established. All inventory is owned by the Company free and
clear of all Liens other than Permitted Liens, and no inventory is held on a
consignment basis.

 

3.28       Books and Records. The minute book and stock record book of Company,
all of which have been made available to Buyer, are complete and correct in all
material respects and have been maintained in accordance with sound business
practices. The minute book of the Company contains accurate and substantially
complete records of all material meetings, and actions taken by written consent
of, the stockholders, the board of directors and any committees of the board of
directors of the Company. At the Closing, all of those books and records will be
in the possession of the Company.

 

3.29       Construction Projects. The Company has caused all of its construction
projects to be prosecuted with commercially reasonable diligence in a good and
workmanlike manner, in material accordance with the plans and specifications and
in material compliance with all Legal Requirements applicable to such projects.

 



26 

   

 

Article 4 - REPRESENTATIONS AND WARRANTIES OF EACH SELLER

 

Each Seller, severally and not jointly, hereby represents and warrants to the
Buyer that as of the Effective Date and the Closing Date:

 

4.1       Authority, Approval and Enforceability. This Agreement and each
Ancillary Agreement to which such Seller is a party has been duly executed and
delivered by such Seller, and such Seller has all requisite power to execute and
deliver this Agreement and all Ancillary Agreements executed and delivered or to
be executed and delivered by such Seller in connection with the transactions
provided for hereby, to consummate the transactions contemplated hereby and by
the Ancillary Agreements to which such Seller is a party, and to perform its
obligations hereunder and under such Ancillary Agreements. This Agreement and
each Ancillary Agreement to which such Seller is a party constitutes, or upon
execution and delivery will constitute, the legal, valid and binding obligation
of such Seller, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.

 

4.2       No Seller Defaults or Consents. The execution and delivery of this
Agreement and the Ancillary Agreements to which such Seller is a party and the
performance by such Seller of its obligations hereunder and thereunder will not
violate any applicable Legal Requirements or any judgment, award or decree or
any indenture, Contract or other instrument to which such Seller is a party, or
by which the properties or assets of such Seller are bound or affected, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under, any such indenture, Contract or other instrument,
in each case except to the extent that such violation, default or breach could
not reasonably be expected to delay or otherwise significantly impair the
ability of the parties to consummate the transactions contemplated hereby.

 

4.3       No Proceedings. Except as otherwise set forth in Company Schedule 3.5,
such Seller has not received written notice that any suit, action, inquiry or
other proceeding is pending or, to the knowledge of such Seller, threatened
before any Governmental Authority seeking to restrain such Seller or prohibit
its entry into this Agreement or prohibit the Closing as a result of the
consummation of this Agreement.

 

4.4       Title to Shares. Such Seller is the sole record and beneficial owner
of, and has good and valid title to, such Seller’s Shares free and clear of all
Liens other than Permitted Liens. Upon consummation of the transactions
contemplated by this Agreement and registration of such Seller’s Shares in the
name of the Buyer in the stock records of the Company, the Buyer, assuming it
shall have purchased such Seller’s Shares for value in good faith and without
notice of any adverse claim, will own such Seller’s Shares free and clear of all
Liens other than Permitted Liens.

 

4.5       Absence of Certain Business Practices. Such Seller has not (other than
as reimbursement or payment for the Company’s Services in the ordinary course of
business consistent with past practice) (a) received, directly or indirectly,
any unlawful rebates, payments, commissions, promotional allowances or any other
economic benefits, regardless of their nature or type, from any customer,
supplier, employee or agent of any customer or supplier; or (b) directly or
indirectly given or agreed to give any unlawful money, gift or similar benefit
to any customer, supplier, employee or agent of any customer or supplier, any
official or employee of any government (domestic or foreign), or any political
party or candidate for office (domestic or foreign), or other Person who was, is
or may be in a position to help or hinder the business of the Company (or assist
the Company in connection with any actual or proposed transaction).

 



27 

   

 

4.6       Securities Matters. With respect to each of McMahon and Sacramone:

 

(a)       Such Seller has such knowledge, sophistication and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the receipt of the Buyer Securities and of protecting its interests in
connection therewith. Such Seller has the ability to bear the economic risk of
this investment, including complete loss of the investment.

 

(b)       Such Seller is acquiring the Note for investment for its own account,
not as a nominee or agent, and not with a view to, or for resale in connection
with, any distribution thereof, and has no present intention of selling,
granting any participation in or otherwise distributing the same. Such Seller
understands that the Note has not been registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such party’s representations as
expressed in this Section 4.6.

 

(c)       Such Seller acknowledges that, as of the Effective Date and the
Closing Date, it has been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Buyer concerning the terms and conditions of the transactions contemplated by
this Agreement and the Buyer Securities, and the merits and risks of investing
in the Buyer Securities, and any such questions have been answered to such
party’s reasonable satisfaction; (ii) access to information about the Buyer and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; (iii) the
opportunity to obtain such additional information that the Buyer possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment and any such
additional information has been provided to such Seller’s reasonable
satisfaction; and (iv) the opportunity to ask questions of management of the
Buyer and any such questions have been answered to such Seller’s reasonable
satisfaction. Such Seller has sought such accounting, legal and tax advice as it
has considered necessary to make an informed decision with respect to its
acquisition of the Buyer Securities. Such Seller acknowledges that no other
Party nor any Affiliate or representative of such Party has made any
representation, express or implied, with respect to the accuracy, completeness
or adequacy of any available information except or to the extent such
information is covered by the representations and warranties contained herein.
Except as expressly provided in this Agreement, such Seller hereby agrees that
neither the Buyer nor any of its Affiliates will have or be subject to any
liability for Damages or indemnification obligation to such Seller or to any
other Person resulting from the issuance and sale of Buyer Securities to such
Seller.

 

Article 5 - REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer hereby represents and warrants to the Sellers that:

 

5.1       Existence and Qualification. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. The Buyer has the corporate power to own, manage, lease and hold its
properties and to carry on its business as and where such properties are
presently located and such business is presently conducted. The Buyer qualifies
as an accredited investor under Rule 501(a) of Regulation D, promulgated under
the Securities Act.

 



28 

   

 

5.2       Authority, Approval and Enforceability. This Agreement and each
Ancillary Agreement to which the Buyer is a party has been duly executed and
delivered by the Buyer and the Buyer has all requisite corporate power to
execute and deliver this Agreement and all Ancillary Agreements executed and
delivered or to be executed and delivered by the Buyer in connection with the
transactions provided for hereby, to consummate the transactions contemplated
hereby and by the Ancillary Agreements, and to perform its obligations hereunder
and under the Ancillary Agreements. The execution, delivery and performance of
this Agreement and the Ancillary Agreements and the consummation by the Buyer of
the transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all necessary company action on the part of the Buyer
and no other proceeding on the part of the Buyer is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
and each Ancillary Agreement to which the Buyer is a party constitutes, or upon
execution and delivery will constitute, the legal, valid and binding obligation
of the Buyer, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.

 

5.3       Capitalization. The authorized capital stock of the Buyer consists of
the following: (i) 5,000,000 shares of preferred stock, par value $0.01 per
share, of which 795 shares are issued and outstanding, and (ii) 200,000,000
shares of common stock, par value $0.001 per share, of which 89,647,644 shares
are issued and outstanding. None of the issued and outstanding shares of capital
stock of the Buyer were issued in violation of any preemptive rights. Except as
set forth on Buyer Schedule 5.3, there are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the capital stock of the Buyer to which the
Buyer is a party or, to the Knowledge of the Buyer, among any stockholders of
the Buyer.

 

5.4       No Default or Consents. Except as otherwise set forth in Buyer
Schedule 5.4 hereto, neither the execution nor delivery of this Agreement nor
the carrying out of the transactions contemplated hereby will:

 

(a)       violate or conflict with any of the terms, conditions or provisions of
the certificate of incorporation or bylaws of the Buyer;

 

(b)       violate any Legal Requirements applicable to the Buyer;

 

(c)       violate, conflict with, result in a breach of, constitute a default
under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any Contract or Permit binding upon or
applicable to the Buyer;

 

(d)       result in the creation of any Lien on any properties of the Buyer; or

 

(e)       require the Buyer to obtain or make any waiver, consent, action,
approval or authorization of, or registration, declaration, notice or filing
with, any private non-governmental third-party or any Governmental Authority.

 



29 

   

 

5.5       No Proceedings. No suit, action, dispute, inquiry or other proceeding
is pending or, to the Buyer’s knowledge, threatened before any Governmental
Authority seeking to restrain the Buyer or prohibit its entry into this
Agreement or prohibit the Closing, or seeking Damages against the Buyer or any
of its properties as a result of the consummation of this Agreement.

 

5.6       No Other Agreements. Except for the agreements expressly contemplated
hereby, none of the Buyer or any of its Affiliates has any other agreements,
arrangements or understandings with any director, officer, employee, consultant,
stockholder or Affiliate of the Company in respect of the transactions
contemplated hereby.

 

5.7       Independent Investigation; No Other Representations and Warranties.
The Buyer agrees that none of the Company, the Sellers or any of their
respective Affiliates have made and shall not be deemed to have made, nor has
the Buyer or any of its Affiliates relied on, any representation, warranty,
covenant or agreement, express or implied, with respect to the Company, its
business or the transactions contemplated hereby, other than those
representations, warranties, covenants and agreements explicitly set forth in
this Agreement. Without limiting the generality of the foregoing, the Buyer
agrees that no representation or warranty, express or implied, is made with
respect to any financial projections, budgets or other forward looking
statements. The Buyer further covenants, acknowledges and agrees that it (a) has
made its own investigation into, and based thereon has formed an independent
judgment concerning, the Company and its business, (b) has been given adequate
access to such information about the Company and its business as the Buyer has
reasonably requested, and (c) will not assert any claim against the Sellers or
any of their partners, directors, officers, employees, advisors, agents,
stockholders, managers, members, consultants, investment bankers, brokers,
representatives or controlling persons, or any Affiliate of any of the
foregoing, or seek to hold any such Person liable, for any inaccuracies,
misstatements or omissions with respect to any information made available,
delivered, provided or made available to the Buyer or any of its Affiliates;
provided, that this Section 5.7 shall not preclude the Buyer Indemnified Parties
from asserting claims for indemnification in accordance with Section 7.3(a)
(subject to the limitations contained in Sections 7.3 and 9.1).

 

5.8       Buyer Shares. Upon issuance, the Buyer Shares will be duly authorized,
validly issued, fully paid and nonassessable, and will not be subject to any
option, call, preemptive, subscription or similar rights under any Contract or
provision of applicable Legal Requirement. At the Closing, Buyer will have
sufficient authorized but unissued shares or treasury shares of Buyer Common
Stock for the Buyer to meet its obligation to deliver the Buyer Shares under
this Agreement. Upon consummation of the transactions contemplated by this
Agreement, the Sellers shall acquire good and valid title to the Buyer Shares.
There are no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the Buyer
Shares or obligating the Buyer to issue or sell any of the Buyer Shares to any
Person.

 

5.9       Other Information. The representations, warranties and other
statements of the Buyer contained in this Agreement and all Ancillary Agreements
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein and
therein not misleading.

 

5.10       Brokers or Finders’ Fees. All negotiations relating to this Agreement
and the transactions contemplated hereby have been carried out without the
intervention of any Person acting on behalf of the Buyer or any of its
Affiliates in such a manner as to give rise to any valid claim for any brokerage
fee, finder’s fee or similar compensation except as may be set forth on Buyer
Schedule 5.10.

 



30 

   

 

5.11       Solvency. At and immediately after the Closing, after giving effect
to the transactions contemplated herein (including and financings entered into
by the Buyer in connection therewith), and assuming the accuracy of the
representations and warrants made by the Company and the Sellers in Article 3
and Article 4: (i) the fair saleable value (determined on a going concern basis)
of the assets of the Buyer and its subsidiaries will be greater than the total
amount of their liabilities; (ii) the Buyer and its subsidiaries will be solvent
and able to pay their respective debts and obligations in the ordinary course of
business consistent with past practice as they become due; (iii) no transfer of
property is being made and no obligation is being incurred in connection with
the consummation of the transactions contemplated herein with the intent to
hinder, delay or defraud either present or future creditors of the Buyer or its
subsidiaries; and (iv) the Buyer and its subsidiaries will have adequate capital
to carry on their respective businesses and all businesses in which they are
about to engage.

 

5.12       Reports and Financial Statements; Internal Controls.

 

(a)       Since January 1, 2015, the Buyer has filed all forms, reports and
documents required to be filed by it with the SEC (all such required forms,
reports and documents are referred to herein as the “Buyer SEC Documents”). As
of their respective dates, the Buyer SEC Documents: (i) were prepared in
accordance in all material respects with the requirements of the Securities Act
or the Exchange Act, as the case may be, and the rules and regulations of the
SEC thereunder applicable to such Buyer SEC Documents; and (ii) did not at the
time they were filed (or if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing) contain any untrue statement
of a material fact or omit to state a material fact require to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The certifications and
statements required by (x) Rule 13a-14 under the Exchange Act and (y) 18 U.S.C.
§1350 (Section 906 of the Sarbanes-Oxley Act) relating to the Buyer SEC
Documents are accurate and complete and comply as to form and content with all
applicable Legal Requirements.

 

(b)       The audited consolidated financial statements of the Buyer as of and
for the years ended December 31, 2014 and December 31, 2015, and the unaudited
interim consolidated financial statements of the Buyer as of and for the quarter
ended September 30, 2016, including, in each case, the notes, if any, thereto
(collectively, the “Buyer Financial Statements”): (i) complied as to form in all
material respects with the published rules and regulations of Regulation S-X
promulgated by the SEC; (ii) were prepared in accordance with GAAP, applied on a
consistent basis during the periods involved (except as may be indicated therein
in the notes thereto); (iii) fairly present (subject, in the case of the
unaudited interim financial statements, to normal year-end audit adjustments
(which are not expected to be, individually or in the aggregate, materially
adverse to the Buyer) and the absence of complete footnotes) in all material
respects the financial position of the Buyer as at the respective dates thereof
and the results of its operations and cash flows for the respective periods then
ended; and (iv) were compiled from, and are consistent with, the books and
records of the Buyer, which books and records are accurate and complete in all
material respects.

 

(c)       Except as disclosed in the footnotes to the Buyer Financial
Statements, the Buyer is not a party to, nor has any commitment to become a
party to, any joint venture, off balance sheet partnership or any similar
Contract where the result, purpose or intended effect of such Contract is to
avoid disclosure of any material transaction involving, or material liabilities
of, the Buyer in the Buyer Financial Statements.

 



31 

   

 

(d)       The Buyer SEC Documents set forth all of the outstanding indebtedness
of the Buyer. The Buyer has not guaranteed and is not responsible or liable for
any indebtedness, liability or other obligation of any Person, except as set
forth in the Buyer SEC Documents.

 

(e)       To the Knowledge of the Buyer, since January 1, 2015, no employee of
the Buyer has provided or is providing information to any law enforcement agency
regarding the violation of any applicable Legal Requirement of the type
described in Section 806 of the Sarbanes-Oxley Act. Neither the Buyer nor, to
the Knowledge of the Buyer, any director, officer, employee or agent of the
Buyer, has discharged, demoted or suspended an employee of the Buyer in the
terms and conditions of employment because of any lawful act of such employee
described in Section 806 of the Sarbanes-Oxley Act.

 

5.13       No Undisclosed Liabilities. Except for matters reflected or reserved
against in the balance sheet (including the notes thereto) as of December 31,
2015 included in the Buyer Financial Statements or as disclosed in Buyer
Schedule 5.13, the Buyer did not have at such date, and has not incurred since
that date, any liabilities, except liabilities incurred in the ordinary course
of business consistent with past practice.

 

5.14       Litigation. Except as otherwise set forth in Buyer Schedule 5.14
hereto, or as set forth in the SEC Documents, there are no material claims,
actions, suits, investigations, disputes, inquiries or proceedings against the
Buyer pending or, to the Knowledge of the Buyer, threatened in any court or
before or by any Governmental Authority, or before any arbitrator. Buyer
Schedule 5.14 hereto also includes a true and correct listing of all material
actions, suits, investigations, claims or proceedings that were pending, settled
or adjudicated with respect to the Buyer since January 1, 2015.

 

5.15       Transactions With Affiliates. Except as otherwise set forth in Buyer
Schedule 5.15 hereto and except for normal advances to employees consistent with
past practices, payment of compensation for employment to employees consistent
with past practices, and participation in scheduled plans or benefit programs or
agreements by employees, the Buyer has not purchased, acquired or leased any
material property or services from, or sold, transferred or leased any material
property or services to, or loaned or advanced any money to, or borrowed any
money from, or entered into or been subject to any management, consulting or
similar agreement with, or engaged in any other material transaction with any
stockholder or any other officer, director or shareholder of the Buyer or any of
their respective Affiliates. Except as otherwise set forth in Buyer
Schedule 5.15 hereto, no stockholder of the Buyer or any other Affiliate of the
Buyer is directly or indirectly indebted to the Buyer for money borrowed or
other loans or advances, and the Buyer is not directly or indirectly indebted to
any such Person.

 

5.16       Agreements with Regulatory Agencies. The Buyer is not subject to,
party to, the recipient of, or has adopted any Regulatory Agreement, or any
cease-and-desist or other order issued by, any Governmental Authority that
restricts the conduct of the Buyer’s business or that in any manner relates to
its management or its business, or would reasonably be expected, following the
consummation of the transactions contemplated by this Agreement, to impair in
any material respect the ability of the Buyer to conduct its business after the
Effective Date, or the ability of the Company to conduct the Business after the
Effective Date, in each case, as presently conducted.

 

5.17       Absence of Certain Changes. Except as set forth on the Buyer’s
Quarterly Report filed on Form 10-Q for the quarterly period ended September 30,
2016 and excluding any event or circumstance generally affecting the industries
in which the Buyer operates without specifically affecting the Buyer, since
September 30, 2016, there has not been any event, circumstance or change that
had a Material Adverse Effect on the Buyer.

 



32 

   

 

5.18       Issuance Exemption. The issuance of the Notes and the Buyer Common
Stock as contemplated by this Agreement, subject to the accuracy and
truthfulness of, and in accordance with, the terms and on the bases of the
representations and warranties of Sacramone and McMahon set forth herein, may
and shall be properly issued by the Company to Sacramone and McMahon pursuant to
exemptions from registration afforded by Section 4(a)(2) of the Securities Act
or another applicable exemption under the Securities Act.

 

Article 6 - CONDITIONS TO THE SELLERS’ AND THE BUYER’S OBLIGATIONS

 

6.1       Conditions to Obligations of the Sellers. The obligations of the
Sellers to carry out the transactions contemplated by this Agreement are
subject, at the option of the Sellers, to the satisfaction or waiver of the
following conditions:

 

(a)       As of the Closing Date, no suit, action or other proceeding (excluding
any such matter initiated by or on behalf of the Company or any of the Sellers)
shall be pending or threatened before any Governmental Authority seeking to
restrain the Company or prohibit the Closing or seeking Damages against the
Sellers as a result of the consummation of this Agreement.

 

(b)       The Buyer shall have made the payments of the Cash Consideration in
accordance with Section 2.2 hereof

 

(c)       The Buyer shall have executed and delivered to the Sellers the Notes.

 

(d)       The Buyer shall have delivered to the Sellers stock certificates
evidencing the Buyer Shares, free and clear of any encumbrances.

 

(e)       The Buyer shall have executed and delivered to the Sellers an
employment agreement between Spyt and the Company in the form attached hereto as
Exhibit B.

 

(f)       The Buyer shall have executed and delivered to the Sellers an
employment agreement between McMahon and the Company in the form attached hereto
as Exhibit C.

 

(g)       The Buyer shall have executed and delivered to the Sellers an
employment agreement between Sacramone and the Company in the form attached
hereto as Exhibit D.

 

(h)       The Buyer shall have executed and delivered to the Sellers an
employment agreement between William Reynolds and the Company in the form
attached hereto as Exhibit E.

 

(i)       The Buyer shall have executed and delivered to the Sellers an
employment agreement between Blaine Henn and the Company in the form attached
hereto as Exhibit F.

 

(j)       The Buyer shall have executed and delivered to the Sellers an
employment agreement between Richard Prevost and the Company in the form
attached hereto as Exhibit G.

 

(k)       The Buyer shall have delivered to the Sellers a certificate of an
executive officer of the Buyer certifying (i) to be a true a correct copy of the
resolutions of the Board of Directors of the Buyer approving the transactions
contemplated by this Agreement and the Ancillary Agreements and that such
resolutions are in full force and effect and (ii) as to the names and signatures
of the officers of the Buyer authorized to sign this Agreement and the Ancillary
Agreements.

 



33 

   

 

(l)       The Seller shall have received a certificate issued by the Nevada
Secretary of State (and of each state or territory in which the Buyer is
qualified as a foreign company), dated as of a date no less than seven (7) days
prior to the Closing Date as to the good standing of the Company in such states.

 

(m)       The Buyer shall have executed and delivered the Registration Rights
Agreement, substantially in the form attached hereto as Exhibit H.

 

(n)       Since January 1, 2016 and up to and including the Closing, there shall
not have been any event, circumstance, change or effect that, individually or in
the aggregate, had or might have a Material Adverse Effect on the Buyer.

 

(o)       No proceeding in which the Buyer shall be a debtor, defendant or party
seeking an order for its own relief or reorganization shall be pending by or
against the Buyer under any United States or state bankruptcy or insolvency law.

 

(p)       The Buyer shall have provided a substitute guarantor under the Lease,
acceptable to the Landlord, sufficient to cause the Landlord to consent to the
assignment of the Lease as contemplated in the Landlord Consent, and to release
Sacramone as the current “Guarantor” under the Lease.

 

(q)       The Buyer shall have performed and complied in all material respects
with the covenants and obligations set forth in this Agreement required to be
performed by and complied with by the Buyer at or before the Closing Date.

 

(r)       Except to the extent that any inaccuracies in any such representations
and warranties would not have, or would not reasonably be expected to have, a
Material Adverse Effect, the representations and warranties of the Buyer
contained in Article 5 shall be true and correct in all respects (without giving
effect to any “materiality” and “Material Adverse Effect” qualifiers therein) as
of the Effective Date and as of the Closing Date as if made on and as of the
Closing Date, except for those representations and warranties contained in
Article 5 that relate to a specific date, which representations and warranties
shall be true and correct as of such date.

 

(s)       Between the Effective Date and the Closing Date, there shall not have
occurred any action, inaction, event, circumstance, change or development which,
individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect to the Buyer.

 

(t)       The Buyer shall have delivered a certificate duly executed by an
executive officer of the Buyer, dated as of the Closing Date, in a form and
substance reasonably satisfactory to the Sellers, certifying to the fulfillment
of the conditions set forth this Section 6.1.

 



34 

   

 

6.2       Conditions to Obligations of the Buyer. The obligations of the Buyer
to carry out the transactions contemplated by this Agreement are subject, at the
option of the Buyer, to the satisfaction or waiver of the following conditions:

 

(a)       As of the Closing Date, no suit, action or other proceeding (excluding
any such matter initiated by or on behalf of the Buyer) shall be pending or
threatened before any Governmental Authority seeking to restrain the Buyer or
prohibit the Closing or seeking Damages against the Buyer or the Company or its
Properties as a result of the consummation of this Agreement.

 

(b)       The Company shall have made available to the Buyer a certified copy of
all necessary corporate resolutions and actions on its behalf approving the
Company’s execution, delivery and performance of this Agreement.

 

(c)       Except for matters disclosed in Company Schedule 3.9(a) or Company
Schedule 3.9(b) hereto, since January 1, 2016 and up to and including the
Closing, there shall not have been any event, circumstance, change or effect
that, individually or in the aggregate, had or might have a Material Adverse
Effect on the Company.

 

(d)       The Buyer shall have received a certificate issued by the New York
Secretary of State (and of each state or territory in which the Company is
qualified as a foreign company), dated as of a date no less than seven (7) days
prior to the Closing Date as to the good standing of the Company in such states.

 

(e)       No proceeding in which any of the Sellers or the Company shall be a
debtor, defendant or party seeking an order for its own relief or reorganization
shall be pending by or against such Person under any United States or state
bankruptcy or insolvency law.

 

(f)       The Buyer shall have received all minute books of the Company.

 

(g)       The Buyer shall have received constructive possession of all originals
and copies of all agreements, instruments, documents, deeds, books, records,
files and other data and information within the possession of the Company or any
Seller pertaining to the Company and the Business (collectively, the “Records”);
provided, however, that for the avoidance of doubt the Sellers may retain
(i) copies of any Tax Returns and copies of Records relating thereto,
(ii) copies of all Records that any Seller is reasonably likely to need for
complying with Legal Requirements or contractual commitments, and (iii) copies
of any Records that in the reasonable opinion of any Seller will be or could
reasonably be expected to be required in connection with the performance of such
Seller’s obligations hereunder.

 

(h)       To the extent the Buyer provides the Sellers with a list of designees
prior to the Closing, evidence satisfactory to the Buyer that such Buyer
designees are the only authorized signatories with respect to the Company’s
various accounts, credit lines, safe deposit boxes or vaults set forth or
required to be set forth in Company Schedule 3.18 hereto.

 

(i)       The Buyer shall have received a certification of the Sellers’
non-foreign status as set forth in Treasury Regulation Section 1.1445-2(b),
signed under penalties of perjury, in form and substance reasonably satisfactory
to the Buyer.

 



35 

   

 

(j)       Irena Spyt shall have executed an employment agreement with the
Company in the form attached hereto as Exhibit B.

 

(k)       Brian McMahon shall have executed an employment agreement with the
Company in the form attached hereto as Exhibit C.

 

(l)       Sacramone shall have executed an employment agreement with the Company
in the form attached hereto as Exhibit D.

 

(m)       William Reynolds shall have executed an employment agreement with the
Company in the form attached hereto as Exhibit E.

 

(n)       Blaine Henn shall have executed an employment agreement with the
Company in the form attached hereto as Exhibit F.

 

(o)       Richard Prevost shall have executed an employment agreement with the
Company in the form attached hereto as Exhibit G.

 

(p)       The Buyer shall have obtained financing arrangements sufficient, in
its sole discretion, to consummate the transactions contemplated herein.

 

(q)       The Buyer shall have received the Company Financial Statements.

 

(r)       The Company shall have delivered to the Buyer the Landlord Consent,
duly executed by the Landlord, which obligation shall include the Company’s
compliance with the prerequisites and conditions to Landlord’s consent to an
assignment of the Lease as provided therein.

 

(s)       The Company shall have delivered to the Buyer the Lease Estoppel, duly
executed by the Landlord, without material deviation from the Lease
Certifications as adapted to the Lease as set forth on attached Exhibit I.

 

(t)       The Company shall have delivered to the Buyer the Sublease Estoppel,
duly executed by the Subtenant, without material deviation from the Lease
Certifications as adapted to the Sublease as set forth on attached Exhibit I.

 

(u)       The Sellers shall have performed and complied in all material respects
with the covenants and obligations set forth in this Agreement required to be
performed by and complied with by Sellers at or before the Closing Date.

 

(v)       Except to the extent that any inaccuracies in any such representations
and warranties would not have, or would not reasonably be expected to have, a
Material Adverse Effect, the representations and warranties of the Sellers
contained in Article 4 shall be true and correct in all respects (without giving
effect to any “materiality” and “Material Adverse Effect” qualifiers therein) as
of the Effective Date and as of the Closing Date as if made on and as of the
Closing Date, except for those representations and warranties contained in
Article 4 that relate to a specific date, which representations and warranties
shall be true and correct as of such date.

 

(w)       Between the Effective Date and the Closing Date, there shall not have
occurred any action, inaction, event, circumstance, change or development which,
individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect to the Company.

 



36 

   

 

(x)       By the Closing Date, the Sellers shall have delivered to the Buyer
documentation, reasonably satisfactory to the Buyer, substantiating that
distributions made by the Company to its shareholders have been made in the
aggregate, since the formation of the Company and through the Closing Date, in
proportion to the shareholders’ relative ownership of Common Stock and have been
or will be reported to the IRS as such.

 

(y)       The Sellers shall have delivered a certificate duly executed by an
executive officer of the Company, dated as of the Closing Date, in a form and
substance reasonably satisfactory to the Buyer, certifying to the fulfillment of
the conditions set forth this Section 6.2.

 

Article 7 - POST-CLOSING OBLIGATIONS

 

7.1       Further Assurances. Following the Closing, the Company, the Sellers
and the Buyer shall execute and deliver such documents, and take such other
action, as shall be reasonably requested by any other Party hereto to carry out
the transactions contemplated by this Agreement. Additionally, the Sellers shall
reasonably cooperate with the Buyer, at Buyer’s sole cost and expense, in
preparing and submitting any filings or applications which may be required or
advisable in connection with the Permits regardless of whether such filings or
applications are to be made by the Sellers or the Buyer. The Buyer shall prepare
and file all such filings or applications in a timely manner in accordance with
their terms and applicable Legal Requirements.

 

7.2       Publicity. None of the Parties hereto shall issue or make, or cause to
have issued or made, any public release or announcement concerning this
Agreement or the transactions contemplated hereby, without the advance approval
in writing of the form and substance thereof by each of the other Parties,
except: (a) as required by any applicable Legal Requirement, and (b) the Buyer
and/or its Affiliates may make customary disclosures to the investment community
and to their banks and advisors; provided that such disclosures shall not
include the terms or amount of the Purchase Price, provided further that in each
of (a) and (b), the Party required to make the release or announcement shall
consult with the other Party about, and allow the other Party reasonable time to
comment on, such release or announcement in advance of such issuance.
Notwithstanding the foregoing, the Parties understand and acknowledge that as a
publicly-held Company, the Buyer will be required to file a Current Report on
Form 8-K with the SEC to disclose the acquisition contemplated by this Agreement
(the “Form 8-K”), and all of the Parties expressly consent to such timely
filing. In addition, the Sellers and the Company understand and acknowledge that
in connection with such filing, the Buyer will be required to disclose the
previous two (2) years audited financial statements, along with required
pro-forma financial statements in accordance with Rule 3-05 of Regulation S-X,
within seventy-one (71) days of the Form 8-K’s due date.

 

7.3       Post-Closing Indemnity by the Sellers and by the Buyer.

 

(a)       Subject to the provisions of this Section 7.3 and Section 9.1, from
and after the Closing, McMahon and Sacramone shall jointly and severally
indemnify and hold harmless the Buyer and its Affiliates (including the
Company), directors, officers, employees, agents and representatives (the “Buyer
Indemnified Parties”) from and against any and all Damages arising out of,
resulting from or in any way related to:

 



37 

   

 

(i)       any breach of, or inaccuracy in, any of the representations or
warranties made by the Company or Sellers in this Agreement (it being agreed
that, for purposes of this Section 7.3, Article 8 and Section 9.1, all
qualifications and exceptions relating to “materiality,” “Material Adverse
Effect” or words of similar import (but not specific dollar thresholds) shall be
disregarded for purposes of calculating the amount of Damages resulting from
such breach or inaccuracy, but for the avoidance of doubt, such “materiality,”
“Material Adverse Effect” and words of similar import shall not be disregarded
for purposes of determining whether such breach or inaccuracy exists); provided,
however, that neither McMahon or Sacramone shall indemnify the Buyer Indemnified
Parties for any Taxes attributable to the activities or operations of the
Company after the Closing or as a result of an invalid 338(h)(10) Election; and

 

(ii)       any breach or default in performance by any Seller of any covenant or
agreement of such Seller contained in this Agreement or the Ancillary
Agreements.

 

(b)       Subject to the provisions of this Section 7.3 and Section 9.1, from
and after the Closing, the Buyer shall indemnify and hold harmless the Sellers
and their Affiliates, agents and representatives (the “Seller Indemnified
Parties”) from and against any and all Damages arising out of, resulting from or
in any way related to:

 

(i)       any breach of, or inaccuracy in, any of the representations or
warranties made by the Buyer in this Agreement; and

 

(ii)       any breach or default in performance by the Buyer of any covenant or
agreement of the Buyer contained in this Agreement or the Ancillary Agreements.

 

(c)       All representations and warranties set forth in this Agreement are
contractual in nature only and subject to the sole and exclusive remedies set
forth herein; provided that the use of any one right or remedy hereunder by any
Party hereto shall not preclude or constitute a waiver of its right to use any
or all other remedies hereunder. Except with respect to Section 9.6 and for
claims arising from fraud or willful misconduct on the part of a Party hereto,
the remedies provided in this Section 7.3 (which are subject to the limitations
set forth in Section 9.1) shall be the sole and exclusive remedies of the Buyer
Indemnified Parties and Seller Indemnified Parties and their heirs, successors
and permitted assigns after the Closing with respect to this Agreement and the
transactions contemplated hereby, including any breach or non-performance of any
representation, warranty, covenant or agreement contained herein.

 

7.4       Non-Disclosure.

 

(a)       General. In consideration of the payment of the Purchase Price, and in
order to induce the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, each Seller hereby covenants and agrees that
such Seller shall not divulge, communicate or use for any commercial purpose any
Confidential Information or Trade Secrets (collectively “Company Information”)
pertaining to the Company. Any Company Information now known or hereafter
acquired by any Seller with respect to the Company shall be deemed a valuable,
special and unique asset of the Company that is received by such party in
confidence, and such Party shall treat such Company Information as such under
this Section 7.4(a). In addition, each Seller will use commercially reasonable
efforts to:

 



38 

   

 

(i)       receive and hold all Company Information in such Seller’s personal
possession in trust and in strictest confidence;

 

(ii)       take reasonable steps to protect the Company Information in such
Seller’s personal possession from disclosure and refrain from taking any action
causing, or fail to take any action reasonably necessary to prevent, any Company
Information in such Seller’s personal possession to lose its character as
Company Information; and

 

(iii)       not directly or indirectly use the name “Benchmark Builders” or any
derivative thereof in any way whatsoever for commercial purposes.

 

(b)       Injunction. It is recognized and hereby acknowledged by the Parties
hereto that a breach or violation by any Seller of Section 7.4(a) may cause
irreparable harm and damage to the Buyer in a monetary amount which may be
virtually impossible to ascertain. As a result, each Seller recognizes and
hereby acknowledges that the Buyer shall be entitled to an injunction from any
court of competent jurisdiction enjoining and restraining any breach or
violation of any or all of the covenants set forth in Section 7.4(a) by any
Seller, and that such right to injunction shall be cumulative and in addition to
whatever other rights or remedies the Buyer and/or the Company may possess
hereunder, at law or in equity. Nothing contained in this Section 7.4(b) shall
be construed to prevent the Buyer and/or the Company from seeking and recovering
from a Seller Damages sustained by it as a result of any breach or violation by
such Seller of any of the covenants or agreements contained herein.

 

7.5       Director Nomination.

 

(a)       The Buyer agrees that at the 2017 annual meeting of its stockholders,
the Buyer’s Board of Directors will (i) nominate Sacramone as a member of the
Board of Directors of the Buyer, and (ii) cause all proxies received by the
Buyer to be voted in the manner specified in such proxies. The Buyer shall use
its reasonable best efforts to ensure that Sacramone is elected to the Buyer’s
Board of Directors at the 2017 annual meeting of its stockholders.

 

(b)       Following Sacramone’s appointment or election as a member of the
Buyer’s Board of Directors, the Buyer’s Board of Directors shall offer to
Sacramone the opportunity to serve on each committee of the Buyer’s Board of
Directors, except where such service is not permissible with the exchange on
which Buyer Common Stock is listed.

 

(c)       If, at any time prior to the maturity date of the Note(s), Sacramone
is unwilling or unable to serve as a nominee or director of the Buyer, as the
case may be, the Sellers and the nominating committee of the Buyer’s Board of
Directors will agree on a replacement nominee or director, as the case may be,
that is selected by the Sellers and reasonably acceptable to the nominating
committee of the Buyer’s Board of Directors.

 

(d)       The Buyer and the Buyer’s Board of Directors agree that the Buyer’s
proxy statement for the 2017 annual meeting of the Buyer’s stockholders and all
other solicitation materials to be delivered to the Buyer’s stockholders in
connection with the 2017 annual meeting of the Buyer’s stockholders shall be
prepared in accordance with, and in furtherance of, this Section 7.5. The Buyer
will provide the Sellers with copies of any proxy material or other solicitation
materials at least five (5) Business Days, in the case of proxy statements, and
at least two (2) Business Days, in the case of other solicitation materials, in
advance of filing such materials with the SEC or disseminating the same in order
to permit the Sellers a reasonable opportunity to review and comment on such
materials. The Sellers will provide, as promptly as reasonably practicable, all
information relating to Sacramone (and other information, if any) to the extent
required under applicable Legal Requirements to be included in the Buyer’s 2017
proxy statement and any other solicitation materials to be delivered to the
Buyer’s stockholders in connection with the Buyer’s 2017 annual meeting of its
stockholders The proxy statement for the Buyer’s 2017 annual meeting of its
stockholders shall contain the same type of information concerning Sacramone as
provided for the incumbent director nominees.

 



39 

   

 

(e)       Until such time as the appointment set forth in Section 7.5(a) has
been made, the Buyer shall (i) permit Sacramone to attend all meetings of the
Buyer’s Board of Directors in a non-voting observer capacity, which observation
right shall include the ability to participate in discussions of the Buyer’s
Board of Directors, and (ii) provide Sacramone with copies of all notices,
minutes, written consents, and/or other materials that the Buyer provides to
members of the Buyer’s Board of Directors, at the time it provides such
materials to such members.

 

7.6       Board Observer Rights. McMahon shall be entitled to designate one
natural person to attend all meetings of the Board of Directors of the Buyer or
any committee thereof (the “Observer”). It is agreed that the initial Observer
shall be McMahon, who shall serve as the Observer until he ceases to serve in
such capacity in his discretion. The Company shall provide to the Observer any
notices delivered to the directors of the Company and a copy of all meeting
materials concurrently with providing such notices and materials to the
directors. The Observer shall not have any voting rights with respect to any
action brought before the Board of Directors. The Observer shall not be entitled
to attend any portion of a meeting of the Board of Directors or any committee
thereof, or to receive any meeting materials in connection therewith, that would
constitute, or be deemed to constitute, a waiver of the attorney-client
privilege or for which the Board of Directors determines in its reasonable
judgment relates directly to a conflict between the Company and McMahon or the
Observer. The rights granted to McMahon under this Section 7.6 shall be
effective no later than ten (10) Business Days following the Closing Date and
shall continue until the earlier of the satisfaction or maturity of the Note.

 

7.7       D&O Insurance. The Buyer will maintain D&O insurance similar to
companies in the Buyer’s industry.

 

7.8       Conduct of Business Pending the Closing. The Sellers agree that from
the Effective Date until the earlier of the Closing and the termination of this
Agreement in accordance with the provisions of Section 2.5 hereof:

 

(a)       The Sellers shall cause the Business to be conducted in all material
respects only in the Ordinary Course, except as required or expressly
contemplated by this Agreement, and use, and cause the Company to use
commercially reasonably efforts to: (i) preserve intact the current business
organization, assets and lines of business of the Business, (ii) maintain in
effect all material Permits and (iii) maintain the goodwill and relationships of
Governmental Authorities, customers and vendors and other Persons with whom the
Business does business; provided, however, that nothing in this Section 7.8
shall restrict the ability of the Company to declare and pay any dividends and
distributions to the Sellers at any time prior to the Closing.

 



40 

   

 

(b)       The Sellers shall not and shall not permit the Company to take any of
the following actions, except as required or contemplated by this Agreement or
with the prior written consent of the Buyer, which consent shall not be
unreasonably conditioned, withheld or delayed:

 

(i)       amend the Organizational Documents of the Company;

 

(ii)       issue, sell, grant options or rights to purchase, pledge, authorize
or propose the issuance, sale, grant of options or rights to purchase or pledge,
any capital stock of the Company, or any securities or rights convertible into,
exchangeable or exercisable for, or evidencing the right to subscribe for any
capital stock of the Company, or any rights, warrants or options to purchase any
capital stock of the Company;

 

(iii)       acquire or redeem, directly or indirectly, or amend the terms of,
any shares of capital stock of the Company, or any securities or rights
convertible into, exchangeable or exercisable for, or evidencing the right to
subscribe for any shares of the capital stock of the Company, or any rights,
warrants or options to purchase any shares of the capital stock of the Company;

 

(iv)       split, combine or reclassify capital stock of the Company;

 

(v)       (A) change any accounting methods, policies or practices (other than
any such changes as are required by a change in GAAP or applicable Legal
Requirements) on behalf of the Company, (B) make, revoke or amend any material
Tax election on behalf of the Company, (C) file any amended Tax Return or
surrender a right to a Tax refund on behalf of the Company, (D) enter into any
closing agreement affecting any Tax liability or refund on behalf of the
Company, (E) extend or waive the application of any statute of limitations
regarding the assessment or collection of any income Tax on behalf of the
Company, or (F) take, or cause or permit any other person to take, any action on
behalf of the Company which could materially increase the Buyer’s or any of its
Affiliates’ liability for Taxes; provided, however, that the Company may take
any of the actions described in clauses (C), (D) or (E) above in connection with
the contest of any Tax in accordance with Section 8.3 of this Agreement;

 

(vi)       enter into any material new line of business outside of the Business
or enter into an agreement or arrangement that materially limits or otherwise
materially restricts the ability of the Company or any successor thereto to
engage or compete in any line of business or in any geographic area;

 

(vii)       (A) except in the Ordinary Course for Employees whose base salary is
less than $75,000, increase or agree to increase the compensation (including any
incentive compensation) or employee benefits payable or to become payable to any
current or former officers, directors, employees or consultants of the Company
or pay any amount not required to be paid to any such individual, (B) grant,
accelerate or modify the period of exercisability or vesting of equity
compensation awards or any other bonuses (including long-term cash incentive
awards) except in accordance with the terms thereof in effect on the Effective
Date, (C) establish, adopt, enter into, materially amend or terminate or
increase funding of any Plan or any plan, Contract, policy or program that would
be a Plan if in effect as of the Effective Date, except for any such
establishment, adoption, entry, amendment, termination or increase required by
the terms of any such Plan or arrangement or Legal Requirement; (D) except in
the Ordinary Course for employees whose base salary is less than $75,000, hire,
demote, promote, transfer or for cause, terminate, or otherwise change the terms
of employment of any employee or (G) provide any employee loans;

 



41 

   

 

(viii)       incur, assume, guarantee or otherwise become liable for, any
indebtedness in excess of $100,000 in the aggregate, other than pursuant to an
agreement to which the Company is a party existing on the Effective Date;

 

(ix)       make, commit to make or authorize any capital expenditure or research
and development expenditure to be made after the Closing in excess of $50,000
for any individual commitment and $100,000 for all commitments in the aggregate;

 

(x)       release, assign, compromise, pay, discharge, waive, settle, agree to
settle or satisfy any legal proceeding or dispute or other rights, claims,
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than the release, assignment, compromise,
payment, discharge, waiver, settlement or satisfaction of claims, liabilities or
obligations incurred in the Ordinary Course, or that: (A) do not require any
actions or impose any restrictions on the Business or impose any other material
injunctive or equitable relief and (B) provide for the complete release of the
Company of all claims;

 

(xi)       directly or indirectly, sell, transfer, lease, pledge, mortgage,
encumber or otherwise dispose of any material property or assets of the Company,
other than sales of property and/or assets in the Ordinary Course;

 

(xii)       (A) adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, business combination, restructuring, recapitalization or
other reorganization, (B) acquire by merging or consolidating with, or by
purchasing an equity interest in or portion of the assets of, or by any other
manner, any business or any corporation, partnership, joint venture, association
or other business organization or division thereof, or acquire any capital stock
or assets of any person or (C) take or omit to take any action that would cause
any material Intellectual Property, including with respect to any registrations
or applications for registration, to lapse, be abandoned or canceled, or fall
into the public domain, other than actions or omissions in the Ordinary Course;

 

(xiii)       (A) except in the Ordinary Course, enter into any Contract that
would be deemed to be a Material Contract if it existed on the Effective Date or
(B) materially amend or prematurely terminate, or waive any material right or
remedy under, any Material Contract;

 

(xiv)       amend, terminate or allow to lapse any material Permit relating to
the Company other than as required by applicable Legal Requirements;

 

(xv)       take any action or fail to take any action that is intended to delay
or prevent the Closing; or

 

(xvi)       enter into a Contract to do any of the foregoing, or authorize,
recommend, propose or announce an intention to do any of the foregoing.

 



42 

   

 

7.9       Supplement to Company Schedule. From time to time prior to the
Closing, the Sellers shall have the right (but not the obligation) to supplement
or amend the Company Schedule with respect to any matter hereafter arising or of
which it becomes aware after the date hereof (each a “Schedule Supplement”). Any
disclosure in any such Schedule Supplement shall not be deemed to have cured any
inaccuracy in or breach of any representation or warranty contained in this
Agreement, including for purposes of the indemnification or termination rights
contained in this Agreement or of determining whether or not the conditions set
forth in ‎Section 6.2 have been satisfied; provided, however, that if the Buyer
has the right to, but does not elect to, terminate this Agreement within three
(3) Business Days of its receipt of such Schedule Supplement, then the Buyer
shall be deemed to have irrevocably waived any right to terminate this Agreement
with respect to such matter and, further, shall have irrevocably waived its
right to indemnification under ‎Section 7.3 with respect to such matter.

 

7.10       Inspection Rights. Prior to the Closing, the Sellers shall, and shall
cause the Company to give to the Buyer and to the Buyer’s employees,
representatives and agents, reasonable access, upon reasonable request and
advance notice, during normal business hours and in accordance with reasonable
procedures, to (i) books and records and documents of the Business, (ii) senior
employees of the Business that are or have been materially involved in the
oversight and the management of the Business and (iii) all of the properties and
material equipment of the Business; provided, however, that any such
investigation shall be conducted under the supervision of the Company’s
personnel designated by the Sellers and in such a manner as not to interfere
with the normal operations of the Company.

 

7.11       Purchaser Interim Covenants. The Buyer agrees that from the Effective
Date until the earlier of the Closing and the termination of this Agreement in
accordance with the provisions of Section 2.5 hereof, except as (i) otherwise
contemplated in this Agreement or (ii) set forth on Buyer Schedule 7.11, the
Buyer shall (x) provide the Company with prompt written notice of any litigation
initiated by or against the Buyer, of which the Buyer has notice and which
relates to the transactions contemplated hereby or the ability of the Buyer to
proceed to Closing and (y) without the prior written consent of the Company
(which consent shall not be unreasonably conditioned, withheld or delayed), not
do any of the following:

 

(a)       amend or restate the certificate of incorporation or bylaws (or
equivalent organizational documents) of the Buyer in a manner that would have a
disproportionate adverse effect on the Sellers as compared to other holders of
Buyer Common Stock;

 

(b)       split, combine or reclassify any Buyer Common Stock, declare or pay
any dividend or other distribution with respect to Buyer Common Stock, or
redeem, repurchase or otherwise acquire or offer to redeem, repurchase, or
otherwise acquire any Buyer Common Stock, except for repurchases of shares of
Buyer Common Stock at then-prevailing market prices pursuant to any Buyer share
repurchase program as in effect from time to time, unless, in each case,
equitable adjustments are made to the number of Buyer Shares constituting the
stock consideration to be paid pursuant to Section 2.2(b) to the extent
necessary to provide to the Sellers the same economic effect as contemplated by
this Agreement prior to such event;

 

(c)       enter into or adopt a plan or agreement of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other material reorganization of the Buyer;

 



43 

   

 

(d)       fail to timely file any document, report or other filing required of
the Buyer under the Exchange Act;

 

(e)       take any action or fail to take any action that is intended to delay
or prevent the Closing; or

 

(f)       take or agree in writing or otherwise to take any of the actions
precluded by the foregoing provisions of this Section 7.11.

 

Article 8 - TAX MATTERS

 

8.1       Representations and Obligations Regarding Taxes. The Company, McMahon,
and Sacramone, hereby jointly and severally represent and warrant to the Buyer
that, except as expressly set forth in Company Schedule 8.1 hereto:

 

(a)       The Company has timely filed all Tax Returns that it has been required
to file. All such Tax Returns were true, correct and complete in all material
respects. All material Taxes owed by the Company (whether or not shown on such
Tax Return and whether or not any Tax Return was required) have been timely
paid. The Company is not currently the beneficiary of any extension of time
within which to file any Tax Return. No claim has ever been made in writing by a
Governmental Authority in a jurisdiction where the Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction or the
requirement to file Tax Returns in that jurisdiction. There are no Liens on any
of the Properties of the Company that arose in connection with any failure (or
alleged failure) to pay any Tax, except for Liens for Taxes not yet due.

 

(b)       The Company has (i) timely withheld and paid all Taxes required to
have been withheld and paid or properly reflected in the reserve referred to in
Section 8.1(f) in connection with amounts paid or owing to any employee,
independent contractor, creditor, equityholder, customer or other third-party,
(ii) complied with all information reporting and backup withholding provisions
of applicable Legal Requirements, and (iii) maintained all required records with
respect to the items in clauses (i) and (ii).

 

(c)       No Seller nor any other manager, director or officer of the Company
expects any Governmental Authority to assess any additional Taxes for any period
for which Tax Returns have been filed. There is no dispute or claim concerning
any Tax liability of the Company either, (i) claimed or raised by any
Governmental Authority in writing, or (ii) as to which any Seller or any other
directors, managers, or officers of the Company has actual knowledge (after
reasonable investigation) based upon personal contact with any agent of such
Governmental Authority. No issue relating to Taxes has been raised in writing by
a Governmental Authority during any pending audit or examination, and no issue
relating to Taxes was raised in writing by a Governmental Authority in any
completed audit or examination, that reasonably can be expected to recur in a
later taxable period. The Company made available to the Buyer (1) correct and
complete copies of all U.S. federal, state, local and foreign income, franchise
and similar Tax Returns which have been filed, (2) examination reports and
statements received by the Company, and (3) any deficiencies assessed against,
or agreed to by, the Company in writing, in each case since January 1, 2014.

 

(d)       The Company has not waived any statute of limitations in respect of
Taxes or requested or agreed to any extension of time with respect to a Tax
assessment or deficiency.

 



44 

   

 

(e)       The Company, (i) has not been a member of an Affiliated Group filing a
consolidated federal income Tax Return, and (ii) has no liability for the Taxes
of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
contract or otherwise.

 

(f)       The unpaid Taxes of the Company, (i) do not, as of the Balance Sheet
Date, exceed the reserve for Tax liability (other than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the Company Financial Statements, and (ii) do not exceed
that reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company in filing its Tax
Returns.

 

(g)       The Company is not a party to any joint venture, partnership or other
arrangement or contract that could be treated as a partnership for federal
income Tax purposes.

 

(h)       The Company has not entered into any sale leaseback or leveraged lease
transaction that fails to satisfy the requirements of Revenue Procedure 2001-28
(or similar provisions of foreign law) or any safe harbor lease transaction.

 

(i)       All material elections with respect to Taxes affecting the Company are
disclosed or attached to a Tax Return of the Company.

 

(j)       All private letter rulings or similar rulings, memoranda, or
determinations issued by any Governmental Authority to the Company (including
without limitation any rulings, memoranda or determinations issued by any state,
local or foreign Governmental Authority to the Company) have been disclosed in
Company Schedule 8.1, and there are no pending requests for any such rulings,
memoranda or determinations.

 

(k)       The Company will not be required to include any items of income in, or
exclude any items of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of (i) any change in
method of accounting for a taxable period ending on or prior to the Closing Date
under Section 481(a) of the Code (or any corresponding or similar provision of
state, local or foreign income Tax law); (ii) any “closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign income Tax law); (iii) any installment sale or open
transaction made on or prior to the Closing Date; (iv) any prepaid amount
received on or prior to the Closing Date; (v) the cash basis method of
accounting; or (vi) an election under Section 108(i) of the Code.

 

(l)       There are no Tax-sharing agreements or similar arrangements (including
indemnity arrangements) with respect to or involving the Company, and, after the
Closing Date, the Company will not be bound by any such Tax-sharing agreements
or similar arrangements entered into prior to the Closing or have any liability
thereunder for amounts due in respect of periods prior to the Closing Date.

 

(m)       The Company does not have and has not had a permanent establishment in
any non-U.S. country and does not engage and has not engaged in a trade or
business outside the United States.

 



45 

   

 

(n)       The Company has not entered into any transaction identified as a
“reportable transaction” or “listed transaction” for purposes of Treasury
Regulations Sections 1.6011-4(b). If the Company has entered into any
transaction such that, if the treatment claimed by it were to be disallowed, the
transaction would constitute a substantial understatement of federal income Tax
within the meaning of Section 6662 of the Code, then it believes that it has
either (i) substantial authority for the tax treatment of such transaction or
(ii) reasonable basis for the tax treatment of such transaction and disclosed on
its Tax Returns the relevant facts affecting the tax treatment of such
transaction.

 

(o)       The Company is not subject to a Tax holiday or Tax incentive or grant
in any jurisdiction (collectively, a “Tax Incentive”) that will terminate (or be
subject to a clawback or recapture) as a result of the transactions contemplated
by this Agreement. There is no potential for any Tax Incentive that was realized
on or prior to the Closing Date to be subject to recapture as a result of any
actions or activities following the Closing Date.

 

(p)       The Company has not distributed stock of another Person, or has had
its stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 or 361 of the Code.

 

(q)       The Company has been a validly electing S-corporation within the
meaning of Section 1361(a)(1) of the Code (and any corresponding or similar
provision of state or local Tax Law (except New York City)) at all times since
it was organized, and will continue to be a validly electing S-corporation prior
to the Closing.

 

(r)       The Company will not be liable for any Tax under Sections 1374 or 1375
of the Code (and any corresponding or similar provisions of state or local Tax
Law).

 

(s)       The Company has accounted for “long-term contracts” (within the
meaning of Section 460 of the Code) under the “percentage of completion method”
in accordance with Section 460 of the Code and the Treasury Regulations issued
thereunder (and any corresponding or similar provision of state or local Tax
Law) and will continue to do so prior to the Closing.

 

8.2       Tax Indemnity. McMahon and Sacramone shall jointly and severally pay,
reimburse and indemnify the Company, the Buyer and the Buyer’s Affiliates, and
hold them harmless from and against losses resulting from or attributable to
Pre-Closing Taxes and claims attributable thereto. The indemnification under
this Section 8.2 shall not be subject to the Basket Amount or other limitations
set forth in Section 9.1 or elsewhere in this Agreement including the $6,500,000
limitation. Notwithstanding anything herein to the contrary, McMahon and
Sacramone shall pay the Buyer for any Taxes that are the responsibility of them
pursuant to this Section 8.2 at least five (5) Business Days prior to the due
date for payment of such amounts by Buyer or Company, but in no event prior to
the date that is ten (10) Business Days after written demand therefor delivered
to the Sellers by the Company.

 

8.3       Tax Contests; Transfer Taxes.

 

(a)       Tax Contests.

 

(i)       If a claim relating to Taxes shall be made by any Governmental
Authority that, if successful, would result in any Seller being required to
indemnify a Buyer Indemnified Party (for purposes of this Article 8, an
“Indemnified Taxpayer”) pursuant and subject to Sections 7.3, 8.2 and 9.1, the
Indemnified Taxpayer shall promptly notify the Sellers in writing of such fact;
provided, however, that any failure to give such notice will not waive any
rights of the Indemnified Taxpayer except to the extent the rights of the
indemnifying party are actually materially prejudiced.

 



46 

   

 

(ii)       The Sellers shall have the right to defend the Indemnified Taxpayer
against such claim with counsel of their choice satisfactory to the Indemnified
Taxpayer so long as (A) the Sellers notify the Indemnified Taxpayer in writing
within fifteen (15) calendar days after the Indemnified Taxpayer has given
notice of such claim that the Sellers will contest such claim, (B) the Sellers
provide the Indemnified Taxpayer with evidence reasonably acceptable to the
Indemnified Taxpayer that the Sellers will have the financial resources to
defend against the claim and fulfill their indemnification obligations
hereunder, (C) if requested by the Indemnified Taxpayer, the Sellers provide to
the Indemnified Taxpayer an opinion, in form and substance reasonably
satisfactory to the Indemnified Taxpayer, of counsel that there exists a
reasonable basis for the Indemnified Taxpayer to prevail in that contest, and
(D) the Sellers conducts the defense of the claim actively and diligently.

 

(iii)       Subject to the provisions of paragraph (ii) above, the Sellers shall
be entitled to prosecute such contest to a determination in a court of initial
jurisdiction, and if the Sellers shall reasonably request, to a determination in
an appellate court provided that, if requested in writing by the Indemnified
Taxpayer, the Sellers shall provide to the Indemnified Taxpayer an opinion, in
form and substance reasonably satisfactory to the Indemnified Taxpayer, of
counsel that there exists a reasonable basis for the Indemnified Taxpayer to
prevail on that appeal.

 

(iv)       The Sellers shall not be entitled to settle or to contest any claim
relating to Taxes if the settlement of, or an adverse judgment with respect to,
the claim would be likely, in the good faith judgment of the Indemnified
Taxpayer, to cause the liability for any Tax of the Company or any member of a
consolidated, combined, or affiliated group of which the Company is also a
member for any taxable period ending after the Closing Date to increase
(including, but not limited to, by making any election or taking any action
having the effect of making any election, by deferring the inclusion of any
amount in income or by accelerating the deduction of any amount or the claiming
of any credit) or to take a position that, if applied to any taxable period
ending after the Closing Date, would be adverse to the interest of the
Indemnified Taxpayer or any Affiliate of the Indemnified Taxpayer except to the
extent that such action is consistent with the Company’s past practices in the
ordinary course of its business, but only if the Indemnified Taxpayer waives its
right to indemnification hereunder.

 

(v)       If any of the conditions in Section 8.3(a)(ii) above are or become
unsatisfied, (A) the Indemnified Taxpayer may defend against, and consent to the
entry of any judgment or enter into any settlement with respect to, the claim in
any manner it may deem appropriate and (B) the Sellers will remain responsible
for any Damages the Indemnified Taxpayer may suffer to the fullest extent
provided in this Section 8.1.

 

(vi)       In the event of a conflict between any provision of this Article 8
and the provisions of Article 9, Article 8 shall prevail.

 



47 

   

 

(b)       All transfer, documentary, sales, use, stamp, registration and other
such Taxes and fees (including any penalties, and interest and related expenses)
incurred in connection with this Agreement shall be borne fifty percent (50%) by
the Sellers and fifty percent (50%) by the Buyer, and the Sellers or the Buyer
(as required by applicable law) will, at their own expense, file all necessary
Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable law, the other party will, and will cause its Affiliates
to, join in the execution of any such Tax Returns and other documentation.

 

8.4 Additional Agreements(a) .

 

(a)       The Buyer shall (i) grant to the Sellers access at all reasonable
times to all of the Company’s books and records (including Tax workpapers, Tax
Returns and correspondence with Governmental Authorities), including the right
to take extracts therefrom and make copies thereof, to the extent that such
books and records relate to the operations of the Company during taxable periods
ending on or prior to or that include the Closing Date, and (ii) otherwise
cooperate with the Sellers in connection with any audit of Taxes that relate to
the business of the Company prior to the Closing. The Buyer shall similarly
grant the Sellers access to the Company’s records for periods on or after the
Closing to the extent reasonably required to determine Sellers’ obligations for
indemnification under this Agreement, or to contest any Tax in accordance with
Section 8.3 hereof. The Buyer and the Sellers further agree, upon request, to
use their commercially reasonable efforts to obtain any certificate or other
document from any Governmental Authorities or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including with respect to the transactions contemplated by this Agreement).

 

(b)       The Buyer shall be responsible, at the Sellers’ expense, for preparing
and filing, or causing the Company to prepare and file, all Tax Returns of the
Company required to be filed after the Closing Date to the extent such returns
relate to periods beginning prior to, and ending on, the Closing Date. The Buyer
shall permit the Sellers to review and comment on each such Tax Return described
in the prior sentence at least ten (10) days prior to filing and shall make such
revisions to such Tax Returns as are reasonably requested by the Sellers. All
Tax Returns to be prepared pursuant to this Section 8.4(b) shall be prepared in
a manner consistent with the past practice of the Company, except as otherwise
required by law. The Sellers shall pay to the Buyer within five (5) Business
Days before the date on which Taxes are due (but in no event prior to the date
that is ten (10) Business Days after written demand therefor delivered to the
Sellers by the Company) with respect to Tax periods ending on or before the
Closing Date the amount due with such Tax Return or with respect to periods
beginning before the Closing Date and ending on or after the Closing Date an
amount equal to the portion of those Taxes that relates to the portion of the
taxable period ending on the Closing Date. For purposes of this Agreement, in
the case of any Tax period that begins before the Closing Date and ends after
the Closing Date, any Tax based directly or indirectly on gross or net income,
sales or receipts or imposed in respect of specific transactions shall be
allocated to the Pre-Closing Tax Period by assuming that the taxable period
ended on the Closing Date, and any other Tax shall be allocated to the
Pre-Closing Tax Period based on the number of days in the taxable period ending
on the Closing Date divided by the total number of days in the taxable period.

 

(c)       The Buyer shall not amend any Tax Return for any period ending before
the Closing Date or extend the statute of limitations period in respect of any
such Tax Return without the written consent of the Sellers, which shall not be
unreasonably withheld.

 



48 

   

 

8.5       338(h)(10) Election; Allocation of Purchase Price.

 

(a)       In the event the Buyer provides the Sellers with written notice of its
intent to make an election in accordance with the provisions of Code Section
338(h)(10) within sixty (60) days after the Effective Date, the Buyer and the
Sellers hereby agree that they shall elect to treat the purchase and sale of the
Shares hereunder in accordance with the provisions of Code Section 338(h)(10)
and Treasury Regulation Section 1.338(h)(10)-1. In such a case, the Buyer and
the Sellers shall jointly make a timely election pursuant to Code Section
338(h)(10) (the “338(h)(10) Election”) with respect to the purchase and sale of
the Shares hereunder. In the event the Buyer elects to make the 338(h)(10)
Election, the Buyer, the Sellers and the Company further agree as follows:

 

(b)       To complete and execute IRS Form 8023 for the Company prior to the due
date thereof and to treat the 338(h)(10) Election consistently. The Buyer, the
Sellers and the Company agree to cooperate, and to cause their respective
Affiliates to cooperate, with the others in preparing, executing and filing any
Tax forms and other documents required under Code Section 338(h)(10) and other
applicable Laws and the Treasury Regulations so that the 338(h)(10) Election
will be made in a proper and timely manner. Such cooperation shall include
providing all information and records necessary in connection with such Tax
forms.

 

(c)       The Buyer shall prepare an allocation schedule which allocation
schedule will allocate the Aggregate Deemed Sale Price (as such term is defined
in Treasury Regulations Section 1.338-4) with respect to the Company among the
assets of the Company in a manner consistent with Code Sections 338(h)(10) and
1060, and Treasury Regulations Sections 1.338-6 and 1.338-7 (and any
corresponding or similar provision of state, local or foreign Tax Law, as
applicable), (the “338(h)(10) Allocation Schedule”). The Buyer shall deliver the
338(h)(10) Allocation Schedule to the Sellers within thirty (30) days after the
Final Working Capital becomes final, and such allocation shall be final and
binding on the parties hereto. The Buyer and the Sellers agree to report (and to
cause their Affiliates to report) the purchase and sale of the Shares hereunder
in accordance with the provisions of this Section 8.5 and to allocate the
Aggregate Deemed Sale Price (as such term is defined in Treasury Regulations
Section 1.338-4) among the Company’s assets in accordance with the 338(h)(10)
Allocation Schedule, to file all Tax Returns (including IRS Forms 8883 and 8023)
consistent therewith, and agree not to take any position inconsistent with the
treatment of the transactions contemplated hereunder in any Tax refund claim or
in any administrative or judicial proceeding related thereto. In the event the
Purchase Price is adjusted in accordance with any provision of this Agreement
after the 338(h)(10) Allocation Schedule becomes final, the 338(h)(10)
Allocation Schedule shall be appropriately adjusted to take into account such
adjustment and the parties shall cooperate in the filing and preparation of any
supplemental IRS Forms 8883 or 8023 (and any comparable forms for state, local
and foreign Tax purposes) as may be required to report such adjustments.

 

(d)       To the extent permitted by state and local Laws, the Company, the
Sellers and the Buyer agree to make an election under relevant provisions of
such Laws corresponding to Code Section 338(h)(10) and Treasury Regulation
Section 1.338(h)(10)-1 and the principles and procedures set forth in this
Section 8.5 shall also apply with respect to elections filed for such purposes
and to forms and related documents to be filed pursuant thereto.

 



49 

   

 

(e)       The Buyer shall pay to the Sellers the amount of additional
consideration necessary to compensate each of the Sellers for the additional Tax
owed, and additional costs incurred, by each of them as a result of making the
338(h)(10) Election (the “338(h)(10) Payment”), which 338(h)(10) Payment shall
be computed in accordance with this Section 8.5(e) as applied to each particular
Seller. The Buyer shall increase the cash consideration by the amounts
determined in the following clauses (i), (ii) and (iii) of this Section 8.5(e)
(which shall collectively constitute the 338(h)(10) Payment) and shall pay or
cause to be paid the Taxes described in the following clause (iv) of this
Section 8.5(e) in each case as set forth herein: (i) any additional U.S. federal
income Taxes and applicable state income Taxes (after giving effect to any
federal Tax deduction available to the Sellers pursuant to applicable law as a
result of the payment of such state income Taxes) imposed on a Seller as a
result of the realization of ordinary income or short-term capital gain (rather
than long-term capital gains) that may be imposed on a Seller as a result of
making the 338(h)(10) Election; (ii) any additional U.S. federal income Taxes
and applicable state income Taxes (after giving effect to any federal Tax
deduction available to the Sellers pursuant to applicable law as a result of the
payment of such state income Taxes) imposed on the Sellers as a result of the
payments described in clause (i) above and this clause (ii), provided that, in
each case, the payments to be made pursuant to clauses (i) and (ii) of this
Section 8.5(e) shall be based on the actual U.S. federal and state income tax
rates applicable to each of the Sellers; (iii) an amount equal to $5,000 and
(iv) any state income, franchise or transfer Taxes imposed on the Company
(including any additional state income or franchise Taxes imposed on the payment
of such state income, franchise or transfer Taxes under this clause (iv) that
would not otherwise have been incurred by the Company had the 338(h)(10)
Election not been made and the Sellers shall have no liability with respect to
the Taxes described in this clause (iv); provided, further, that the Buyer and
the Sellers shall cooperate fully in the preparation and filing of Tax Returns
for which any payments under this clause (iv) may be owed by the Buyer and the
Buyer shall ensure that the Company has sufficient funds available to pay such
Taxes in a timely manner. The Sellers and the Company, as applicable, shall
provide the calculation of the 338(h)(10) Payment and the payments for which the
Buyer is obligated to make under clause (iv) of this this Section 8.5(e) based
on the allocation of the Aggregate Deemed Sale Price (as such term is defined in
Treasury Regulations Section 1.338-4) with respect to the Company in accordance
with Section 8.5(b) within thirty (30) days after the 338(h)(10) Allocation
Schedule becomes binding for review and comment by the Buyer and, to the extent
the Buyer disputes such calculation and the parties are unable to reach
agreement with respect thereto after a period of thirty (30) days, any such
dispute shall be resolved by an Independent Accounting Firm using the dispute
resolution procedures set forth in Section 2.3. Promptly, but no later than five
(5) Business Days, following final determination of the 338(h)(10) Payment, the
Buyer shall pay the 338(h)(10) Payment owed to each of the Sellers by wire
transfer of immediately available funds to such account(s) as directed by the
Sellers.

 

(f)       Any income, gain, loss, cost or expense resulting from a Section
338(h)(10) Election shall be excluded in determining Working Capital or
otherwise preparing the Closing Statement.

 

(g)       Notwithstanding anything else in this Agreement to the contrary, the
Sellers shall have no liability to the Buyer or the Company for any additional
Taxes imposed on or with respect to the Company as a result of (i) the Buyer not
making the 338(h)(10) Election, or (ii) any determination that the 338(h)(10)
Election is invalid.

 



50 

   

 

Article 9 - MISCELLANEOUS

 

9.1       Limitation on Liability; Claim Procedure.

 

(a)       Except as set forth in Section 9.1(c), the representations and
warranties of the Company, McMahon, and Sacramone in Article 3, and the Sellers
in Article 4 of this Agreement, together in each case with the corresponding
indemnification rights of the Buyer Indemnified Parties and the Seller
Indemnified Parties set forth in Section 7.3, shall survive the Closing and
shall remain in full force and effect until, and expire at, 11:59 p.m. Eastern
Time on the date that is eighteen (18) months following the Closing Date.

 

(b)       Notwithstanding anything to the contrary contained herein, except for
McMahon and Sacramone, the Sellers shall only be liable for breaches of the
representations contained in Article 4 of this Agreement.

 

(c)       The representations and warranties made by the Company in Section 3.1
(Existence and Qualification), Section 3.2 (Authority, Approval and
Enforceability) and Section 3.3(a) (Capitalization and Company Records)
(collectively, the “Special Representations”), together in each case with the
corresponding indemnification rights of the Buyer Indemnified Parties set forth
in Section 7.3, shall survive the Closing and shall remain in full force and
effect indefinitely. The representations and warranties contained in Section 3.6
(Employee Benefit Matters), Sections 3.16(b) and 3.16(c) (Permits; Environmental
Matters), and Section 8.1 (Representations and Obligations Regarding Taxes)
(collectively, the “Key Representations”), together in each case with the
corresponding rights of the Buyer Indemnified Parties set forth in Section 7.3,
shall survive the Closing and shall remain in full force and effect until the
expiration of the applicable statute of limitations applicable to the subject
matter of the applicable representation, at which time such representations and
warranties shall terminate.

 

(d)       All representations and warranties made by the Buyer shall survive the
Closing and shall remain in full force and effect until, and expire at, 11:59
p.m. Eastern Time on the date that is eighteen (18) months following the Closing
Date

 

(e)       All of the covenants and obligations of the Sellers and the Buyer
contained in this Agreement, together in each case with the corresponding
indemnification rights of the Buyer Indemnified Parties and the Seller
Indemnified Parties, respectively, set forth in Section 7.3, shall survive in
accordance with their terms.

 

(f)       Notwithstanding anything to the contrary contained in this Agreement,
the obligations of McMahon and Sacramone pursuant to Section 7.3 and this
Section 9.1, shall be satisfied (i) first, by offset against any amounts payable
under the Notes until all amounts remaining to be paid under the Notes have been
fully offset, and (ii) thereafter directly, jointly and severally, by McMahon
and Sacramone. The Buyer Indemnified Parties shall be entitled to
indemnification for any Damages with respect to the matters contained in
‎Section 7.3(a)(i) (other than claims for Damages relating to a Special
Representation or the provisions of Sections 8.1 or 8.2, all of which shall not
be subject to the Basket Amount) only to the extent that the aggregate Damages
with respect thereto exceed an amount equal to $250,000 (the “Basket Amount”),
at which point the Buyer Indemnified Parties shall be permitted to recover only
such Damages in excess of the Basket Amount.

 

(g)       Notwithstanding anything to the contrary contained herein, in no event
shall the aggregate amount of Damages recoverable by the Buyer Indemnified
Parties (by offset against the Notes and directly from McMahon and/or Sacramone)
pursuant to Section ‎7.3(a)(i) (including the Key Representations) exceed Six
Million Five Hundred Thousand Dollars ($6,500,000); provided, however, that the
foregoing limitation shall not apply to Damages incurred as a result of an
inaccuracy in or breach of any Special Representation or any provisions under
Section 8.1. Notwithstanding anything to the contrary contained herein, in no
event shall the aggregate amount of Damages recoverable by the Buyer Indemnified
Parties pursuant to Section 7.3 exceed the Purchase Price.

 



51 

   

 

(h)       Notwithstanding anything to the contrary contained in this Agreement,
no Person shall be entitled to recover the amount of any Damages suffered by
such Person for which indemnification is provided under Section 7.3 and this
Section 9.1 more than once.

 

(i)       In determining the amount of any Damages for which an Indemnified
Party is entitled to assert a claim for indemnification hereunder, the amount of
any such Damages shall be determined after deducting therefrom the amount of any
insurance proceeds (after giving effect to any applicable deductible or
retention) and other third-party recoveries actually received by the Indemnified
Party or an Affiliate in respect of such Damages (which proceeds and recoveries
the Indemnifying Party agrees to use diligent efforts to obtain); provided,
however, that the Buyer’s right to bring a claim hereunder to recover Damages
shall not be delayed as a result of pending resolutions of any insurance claims.
If an indemnification payment is received by an Indemnified Party, and such
Indemnified Party or any Affiliate later receives insurance proceeds or other
third-party recoveries in respect of the related Damages, the Indemnified Party
shall immediately pay to the Indemnifying Party a sum equal to the lesser of
(i) the actual amount of such insurance proceeds and other third-party
recoveries or (ii) the actual amount of the indemnification payment previously
paid with respect to such Damages. All parties shall use commercially reasonably
efforts to mitigate the amount of Damages for which they may be entitled to
indemnification hereunder.

 

(j)       For purposes of this Section 9.1, a Party making a claim for indemnity
under Section 7.3 is referred to as an “Indemnified Party” and the Party against
whom such claim is asserted is hereinafter referred to as the “Indemnifying
Party.”.

 

(i)       If any claim or demand for which an Indemnifying Party would be liable
to an Indemnified Party is asserted against or sought to be collected from such
Indemnified Party by a third party, said Indemnified Party shall with reasonable
promptness notify in writing the Indemnifying Party of such claim or demand
stating with reasonable specificity the circumstances of the Indemnified Party’s
claim for indemnification; provided, however, that any failure to give such
notice will not waive any rights of the Indemnified Party except to the extent
the rights of the Indemnifying Party are actually prejudiced or to the extent
that any applicable period set forth in Section 9.1(a), Section 9.1(c), or
Section 9.1(d), as applicable, has expired without such notice being given.
After receipt by the Indemnifying Party of such notice, then upon reasonable
notice from the Indemnifying Party to the Indemnified Party, the Indemnifying
Party shall have the right to defend, manage and conduct any proceedings,
negotiations or communications involving any claimant whose claim is the subject
of the Indemnified Party’s notice to the Indemnifying Party as set forth above,
and shall take all actions necessary, including, but not limited to, the posting
of such bond or other security as may be required by any Governmental Authority,
so as to enable the claim to be defended against or resolved without expense or
other action by the Indemnified Party.

 

(ii)       If the Indemnifying Parties are the Sellers, then upon request of
McMahon or Sacramone, the Indemnified Party shall, to the extent it may legally
do so and at its own expense (provided that such expenses shall be included in
the calculation of Damages in the event and to the extent of an indemnifiable
claim): (A) take such action as the Sellers may reasonably request in connection
with such action; (B) allow the Sellers to dispute such action in the name of
the Indemnified Party and to conduct a defense to such action on behalf of the
Indemnified Party; and (C) render to the Sellers all such assistance as the
Sellers may reasonably request in connection with such dispute and defense.

 



52 

   

 

(iii)       Any claim or demand by an Indemnified Party on account of Damages
which does not result from a claim brought by a third party (a “Direct Claim”)
shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof (but no later than 30 days after it
becomes aware of such Damages); provided, however, that failure to provide such
notice shall not release the Indemnifying Party from any of its obligations
under Section 7.3 and this ‎Section 9.1 unless and only to the extent that the
Indemnifying Party is materially prejudiced by such failure, but in all events
such notice must be provided prior to the expiration of the applicable survival
period set forth in Section 9.1(a), 9.1(c) or 9.1(d), as applicable. Such notice
by the Indemnified Party shall describe the Direct Claim in reasonable detail
and shall indicate the estimated amount, if reasonably practicable, of the
Damages that has been or may be sustained by the Indemnified Party. The
Indemnifying Party shall have twenty (20) days after its receipt of such notice
(the “Investigation Period”) to make such investigation of such Direct Claim as
the Indemnifying Party deems necessary or desirable and to respond in writing to
such Direct Claim. If the Indemnifying Party does not so respond prior to the
end of the Investigation Period, the Direct Claim as set forth in such notice
shall be binding and conclusive upon, and deemed accepted by, the Indemnifying
Party. The Indemnified Party shall reasonably cooperate with the Indemnifying
Party’s investigation of the Direct Claim. If the Indemnified Party and the
Indemnifying Party agree at or prior to the expiration of the Investigation
Period (or any mutually agreed upon extension thereof) to the validity and
amount of such Direct Claim or the Indemnifying Party is deemed to have accepted
the Direct Claim, the Indemnifying Party shall promptly pay to the Indemnified
Party the full amount of the Direct Claim, subject to the terms and in
accordance with the procedures set forth herein. If the Indemnified Party and
the Indemnifying Party do not agree within said period (or any mutually agreed
upon extension thereof), the Indemnified Party may seek the appropriate legal or
equitable remedy.

 

(k)       To the maximum extent permitted by law, it is the intention of the
parties to treat any indemnity payment made under this Agreement as an
adjustment to the Purchase Price for all purposes, and the parties agree to file
their Tax Returns accordingly.

 

9.2       Brokers. Regardless of whether the Closing shall occur, (a) McMahon
and Sacramone shall jointly and severally indemnify and hold harmless the Buyer
from and against any and all liability for any brokers or finders’ fees arising
with respect to brokers or finders retained or engaged by the Company or the
Sellers in respect of the transactions contemplated by this Agreement, and
(b) the Buyer shall indemnify and hold harmless the Company and the Sellers from
and against any and all liability for any brokers’ or finders’ fees arising with
respect to brokers or finders retained or engaged by the Buyer in respect of the
transactions contemplated by this Agreement.

 

9.3       Costs and Expenses. Each of the Parties to this Agreement shall bear
its own expenses incurred in connection with the negotiation, preparation,
execution and closing of this Agreement and the transactions contemplated
hereby, including financial advisors’, attorneys’, accountants’, brokers’ and
other professional fees and expenses (the “Transaction Expenses”); provided,
however, that McMahon and Sacramone shall be responsible for and shall discharge
all Transaction Expenses incurred by or on behalf of any of the Sellers and/or,
prior to the Closing, the Company (collectively, “Sellers’ Expenses”).

 



53 

   

 

9.4       Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by any Party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, by facsimile or by FedEx, UPS or other reputable overnight courier,
as follows:

 

IF TO THE BUYER:                                                             FTE
Networks, Inc.



 

999 Vanderbilt Beach Road

Suite 601

Naples, FL 34109
Attn.: Michael Palleschi, CEO
Facsimile: 877.781.2583

 

With a copy to (that shall not constitute notice):

 

K&L Gates LLP



200 S. Biscayne Blvd.



Suite 3900



Miami, Florida 33131



Attn: Clayton E. Parker, Esq.



Facsimile: 305.358.7095

 

IF TO THE COMPANY (following the Closing):

 

Benchmark Builders, Inc.
237 West 353th Street
Suite 901
New York, NY 10001

Attn.: Brian McMahon
Facsimile: 212.766.8804

 

IF TO THE SELLERS (INCLUDING

 

MCMAHON OR SACRAMONE, INDIVIDUALLY):

 

Fred Sacramone
34 Haas Road
Basking Ridge, NJ 07920



 

With a copy to (that shall not constitute notice):

 
Pryor Cashman LLP 

7 Times Square 

New York, NY 10036 

Attn.: Eric M. Hellige, Esq. 

Facsimile: 212.798.6380
 



54 

   

 

Each of the addresses for Notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or registered or
certified mail shall be effective upon actual receipt. Notice given by facsimile
shall be effective upon transmission if successfully transmitted during the
recipient’s normal business hours, or at the beginning of the recipient’s next
normal Business Day after receipt if not transmitted during the recipient’s
normal business hours. All Notices by facsimile shall be confirmed by the sender
thereof promptly after transmission in writing by registered or certified mail,
personal delivery, email FedEx, UPS or other reputable overnight courier.

 

9.5       Governing Law.

 

(a)       THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE DOMESTIC LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK TO BE APPLIED.

 

(b)       EACH PARTY IRREVOCABLY (I) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND, IN CONNECTION WITH ANY SUCH MATTER, TO
SERVICE OF PROCESS BY NOTICE AS OTHERWISE PROVIDED HEREIN, (II) AGREES THAT IT
WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER
REQUEST FOR LEAVE FROM ANY SUCH COURT AND (III) AGREES THAT IT WILL NOT BRING
ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY COURT OTHER THAN THE FOREGOING NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE FOREGOING FEDERAL COURT.

 

(c)       EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING ARISING HEREUNDER.

 

9.6       Specific Performance. The Parties hereto agree that irreparable damage
for which monetary damages, even if available, would not be an adequate remedy
would occur in the event that the Parties hereto do not perform their
obligations pursuant to this Agreement in accordance with its specified terms or
otherwise breach such terms. Accordingly, the Parties acknowledge and agree that
the Parties shall be entitled to an injunction, specific performance and other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are entitled at law or in equity. Each of the Parties
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief as provided herein on the basis that: (a)
any Party has an adequate remedy at law; or (b) an award of specific performance
is not an appropriate remedy for any reason at law or in equity.

 



55 

   

 

9.7       Survival. Any provision of this Agreement which contemplates
performance or the existence of obligations after the Closing Date, and any and
all representations and warranties set forth in this Agreement, shall not be
deemed to be merged into or waived by the execution and delivery of the
instruments executed at the Closing, but shall expressly survive the Closing and
shall be binding upon the party or parties obligated thereby in accordance with
the terms of this Agreement, subject to any limitations expressly set forth in
this Agreement.

 

9.8       Binding Effect and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective permitted
successors and assigns; but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by any Party hereto without the prior written consent of each other
Party, provided, however, that nothing herein shall prohibit the assignment of
(a) the Buyer’s rights and obligations to any direct or indirect subsidiary, (b)
the Buyer’s rights (but not obligations) to any lender as collateral for any
indebtedness for borrowed money from such lender or (c) McMahon’s or Sacramone’s
rights and benefits under the Registration Rights Agreement to any transferee of
Buyer Shares. Except as otherwise expressly set forth in this Agreement, nothing
in this Agreement, is intended to confer upon any person or entity other than
the Parties and their respective permitted successors and assigns, any rights,
benefits or obligations hereunder.

 

9.9       Exhibits and Schedules. The Exhibits, the Schedules, the Company
Schedules, and the Buyer Schedules referred to herein are attached hereto and
incorporated herein by this reference.

 

9.10       Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and will be effective
when counterparts have been signed by the Buyer, the Sellers and the Company and
delivered to the Buyer, the Sellers and the Company. A manual signature on this
Agreement, an image of which shall have been transmitted electronically, will
constitute an original signature for all purposes. The delivery of copies of
this Agreement, including executed signature pages where required, by electronic
transmission will constitute effective delivery of this Agreement.

 

9.11       References and Construction.

 

(a)       Whenever required by the context, and is used in this Agreement, the
singular number shall include the plural and pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural,
as the identification of the Person may require. References to monetary amounts,
specific named statutes and GAAP are intended to be and shall be construed as
references to United States dollars, statutes of the United States of the stated
name and U.S. GAAP, respectively, unless the context otherwise requires. When
appearing in this Agreement, the terms “include”, “includes” and “including”
shall be deemed to be followed by the words “without limitation” (whether or not
they are in fact followed by such words) or words of like import.

 

(b)       The provisions of this Agreement shall be construed according to their
fair meaning and neither for nor against any Party hereto irrespective of which
Party caused such provisions to be drafted, and no rule of strict construction
shall be applied against any Party. Each of the Parties acknowledges that it has
been represented by an attorney in connection with the preparation and execution
of this Agreement.

 



56 

   

 

9.12       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

9.13       Entire Agreement; Amendments and Waivers. The Recitals to this
Agreement are hereby incorporated by reference herein. This Agreement, together
with all Exhibits and the Schedules, the Company Schedules, and the Buyer
Schedules attached hereto, constitutes the entire agreement between and among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as set forth specifically herein or contemplated hereby. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the Party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

Article 10 - DEFINITIONS

 

Capitalized terms used in this Agreement are used as defined in this Article 10
or as referenced elsewhere in this Agreement.

 

10.1       338(h)(10) Allocation Schedule. The term “338(h)(10) Allocation
Schedule” has the meaning set forth in Section 8.5(c).

 

10.2       338(h)(10) Election. The term “338(h)(10) Election” has the meaning
set forth in Section 8.5(a).

 

10.3       338(h)(10) Payment. The term “338(h)(10) Payment” has the meaning set
forth in Section 8.5(e).

 

10.4       Accounting Principles. The term “Accounting Principles” shall mean
GAAP applied consistently with the preparation of Schedule I.

 

10.5       Affiliate. The term “Affiliate” shall mean, with respect to any
Person, any other Person controlling, controlled by or under common control with
such Person. For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and such “control”
will be presumed if the first Person owns fifty percent (50%) or more of the
voting capital stock or other ownership interests, directly or indirectly, of
such other Person.

 

10.6       Affiliated Group. The term “Affiliated Group” shall mean any
affiliated group within the meaning of Section 1504(a) of the Code or any
similar group defined under a similar provision of state, local or foreign law.

 



57 

   

 

10.7       Agreement. The term “Agreement” shall have the meaning set forth in
the preamble.

 

10.8       Ancillary Agreements. The term “Ancillary Agreements” shall mean any
or all of the exhibits to this Agreement and any and all other agreements,
instruments or documents required or expressly contemplated by this Agreement to
be executed and delivered in connection with the transactions contemplated by
this Agreement.

 

10.9       Audited Financial Statements. The term “Audited Financial Statements”
shall have the meaning set forth in Section 3.7.

 

10.10       Available Cash The term “Available Cash” shall mean all cash and
cash equivalents (including marketable securities and short-term investments)
held by the Company as of midnight on the day before the Closing Date,
reconciled in accordance with GAAP to the Company’s general ledger accounts,
less the amount of cash and cash equivalents necessary to cover (i) deposits to
be maintained by the Company following the Closing Date, and (ii) outstanding
checks which have been mailed or otherwise delivered by the Company but have not
cleared as of the Closing Date.

 

10.11       Balance Sheet Date. The term “Balance Sheet Date” shall have the
meaning set forth in Section 3.7(a).

 

10.12       Basket Amount. The term “Basket Amount” shall have the meaning set
forth in Section 9.1(f).

 

10.13       Benefit Programs or Agreements. The term “Benefit Programs or
Agreements” shall have the meaning set forth in Section 3.6(a)(ii).

 

10.14       Business. The Term “Business” shall have the meaning set forth in
the first recital.

 

10.15       Business Day. The Term “Business Day” means any day other than (a)
Saturday or Sunday or (b) any other day on which banks in New York City are
permitted or required to be closed.

 

10.16       Buyer Common Stock. The Term “Buyer Common Stock” shall have the
meaning set forth in Section 2.2(b).

 

10.17       Buyer Indemnified Parties. The Term “Buyer Indemnified Parties”
shall have the meaning set forth in Section 7.3(a).

 

10.18       Buyer Schedule. The term “Buyer Schedule” shall mean a particular
schedule on the disclosure schedules dated as of the Effective Date delivered by
the Buyer to the Sellers, and which form a party of this Agreement.

 

10.19       Buyer SEC Documents. The term “Buyer SEC Documents” shall have the
meaning set forth in Section 5.12(a).

 

10.20       Buyer Securities. The Term “Buyer Securities” shall have the meaning
set forth in Section 2.2(c).

 

10.21       Buyer Shares. The Term “Buyer Shares” shall have the meaning set
forth in Section 2.2(b).

 

10.22       Cash Consideration. The Term “Cash Consideration” shall mean
Fifty-Five Million Dollars ($55,000,000).

 

10.23       Closing. The term “Closing” shall have the meaning set forth in
Section 2.1.

 

10.24       Closing Statement. The term “Closing Statement” shall have the
meaning set forth in Section 2.3(a).

 

10.25       COBRA. The term “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

 

10.26       Code. The term “Code” shall mean the Internal Revenue Code of 1986,
as amended.

 

10.27       Collection and Use. The term “Collection and Use” shall have the
meaning set forth in Section 3.14(k).

 



58 

   

 

10.28       Common Stock. The Term “Common Stock” shall mean the common stock of
the Company, having no par value.

 

10.29       Company. The Term “Company” shall have the meaning set forth in the
preamble.

 

10.30       Company Financial Statements. The term “Company Financial
Statements” shall have the meaning set forth in Section 3.7(a).

 

10.31       Company Information. The term “Company Information” shall have the
meaning set forth in Section 7.4(a).

 

10.32       Company Intellectual Property. The term “Company Intellectual
Property” shall have the meaning set forth in Section 3.14(a)(iii).

 

10.33       Company Licensed Intellectual Property. The term “Company Licensed
Intellectual Property” shall have the meaning set forth in Section 3.14(a)(iii).

 

10.34       Company Owned Intellectual Property. The term “Company Owned
Intellectual Property” shall have the meaning set forth in Section 3.14(a)(ii).

 

10.35       Company Schedule. The term “Company Schedule” shall mean a
particular schedule on the disclosure schedules dated as of the Effective Date
delivered by the Sellers and the Company to the Buyer, and which form a party of
this Agreement.

 

10.36       Confidential Information. The term “Confidential Information” shall
mean confidential data and confidential information (whether or not specifically
labeled or identified as “confidential”), in any form or medium, relating to the
business, products or services of the Company (which does not rise to the status
of a Trade Secret under applicable law) which is or has been disclosed to any
Seller or of which any Seller became aware as a consequence of or through its
ownership of the Company and which has value to the Company and is not generally
known to the competitors of the Company. Confidential Information includes, but
is not limited to, the following: (a) internal business information (including
information relating to strategic and staffing plans and practices, business,
training, marketing, promotional and sales plans and practices, cost, rate and
pricing structures and accounting and business methods), (b) identities of,
individual requirements of, specific contractual arrangements with, and
information about, the suppliers, distributors, customers, independent
contractors or other business relations of the Company and their confidential
information, (c) Trade Secrets, know-how, compilations of data and analyses,
techniques, systems, research, records, reports, manuals, documentation, data
and data bases relating thereto and (d) inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable). Notwithstanding the foregoing,
Confidential Information shall not include any data or information that (i) is
or becomes generally available to the public other than as a result of a
disclosure by the Sellers or any of their respective Affiliates or any of their
respective agents, accountants, legal counsel or other representatives or
advisers, (ii)  is or becomes available to the Sellers or their Affiliates or
any of their respective agents, accountants, legal counsel or other
representatives or advisers on a nonconfidential basis prior to its disclosure
by the Sellers or their Affiliates or any of their respective agents,
accountants, legal counsel or other representatives or advisers or (iii)  is
required to be disclosed by the Buyer, the Company, the Sellers or their
Affiliates or any of their respective employees, agents, accountants, legal
counsel or other representatives or advisers as a result of any applicable Legal
Requirement or as is necessary to effect the transactions contemplated by this
Agreement; and provided, that the Party making a disclosure pursuant to clause
(iii) above shall promptly notify the other Party of such disclosure.

 



59 

   

 

10.37       Contracts. The term “Contracts,” when described as being those of or
applicable to any Person, shall mean any and all written contracts, agreements,
commitments, franchises, understandings, arrangements, leases, licenses,
registrations, mortgages, bonds, notes, guaranties or other undertakings to
which such Person is a party or to which or by which such Person or the property
of such Person is subject or bound, excluding any Permits.

 

10.38       Customer Information. The term “Customer Information” shall have the
meaning set forth in Section 3.14(k).

 

10.39       Damages. The term “Damages” shall mean any and all damages,
liabilities, losses, penalties, fines, judgments, claims, deficiencies, losses,
costs and expenses and assessments (including, but not limited to, income and
other Taxes, interest, penalties, and attorneys’ and accountants’ fees and
disbursements) but excluding all consequential damages, punitive and exemplary
damages, special damages, lost profits, incidental damages, indirect damages,
diminution in value, unrealized expectations or other similar items.

 

10.40       Direct Claim. The term “Direct Claim” shall have the meaning set
forth in Section 9.1(j)(iii).

 

10.41       Effective Date. The term “Effective Date” shall mean the date upon
which this Agreement is executed.

 

10.42       Environmental Claims. The term “Environmental Claims” shall have the
meaning set forth in Section 3.16(b).

 

10.43       Environmental Laws. The term “Environmental Law” shall mean all
existing and applicable Legal Requirements of federal, state and local
Governmental Authorities concerning pollution or protection of the environment,
public health and safety or employee health and safety, including Legal
Requirements relating to emissions, discharges, releases or threatened releases
of Hazardous Materials into ambient air, surface water, ground water or lands or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of, or exposure to Hazardous Materials.

 



60 

   

 

10.44       ERISA Affiliates. The term “ERISA Affiliates” shall have the meaning
set forth in Section 3.6(c)(i).

 

10.45       Estimated Working Capital. The term “Estimated Working Capital”
shall mean the Company’s good faith estimate of the Working Capital of the
Company as of 12:01 a.m. (Eastern Time) on the Closing Date.

 

10.46       Exchange Act. The term “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

10.47       Excluded License. The term “Excluded License” shall have the meaning
set forth in Section 3.14(m).

 

10.48       Final Closing Statement. The term “Final Closing Statement” shall
have the meaning set forth in Section 2.3(b).

 

10.49       Final Working Capital. The term “Final Working Capital” shall have
the meaning set forth in Section 2.3(d)(i).

 

10.50       Financial Statements. The term “Financial Statements” shall mean
balance sheets and related statements of income, stockholders’ equity and cash
flows.

 

10.51       GAAP. “GAAP” means U.S. generally accepted accounting principles.

 

10.52       Governmental Authorities. The term “Governmental Authorities” shall
mean any nation or country (including, but not limited to, the United States)
and any commonwealth, territory or possession thereof and any political
subdivision of any of the foregoing, including, but not limited to, courts,
departments, commissions, boards, bureaus, agencies, ministries or other
instrumentalities.

 

10.53       Hazardous Material. The term “Hazardous Material” shall mean all or
any of the following: (a) substances that are defined or listed in, or otherwise
classified pursuant to, any applicable laws or regulations as “hazardous
substances,” “hazardous materials,” “Hazardous wastes,” “toxic substances” or
any other formulation intended to define, list or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity or “EP toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) asbestos in any form or electrical equipment which contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of fifty parts per million.

 

10.54       ICE. The term “ICE” shall have the meaning set forth in Section
3.21(b).

 

10.55       In Licenses. The term “In Licenses” shall have the meaning set forth
in Section 3.14(b)(iii).

 



61 

   

 

10.56       Indemnified Party. The term “Indemnified Party” shall have the
meaning set forth in Section 9.1(j).

 

10.57       Indemnified Taxpayer. The term “Indemnified Taxpayer” shall have the
meaning set forth in Section 8.3(a)(i).

 

10.58       Indemnifying Party. The term “Indemnifying Party” shall have the
meaning set forth in Section 9.1(j).

 

10.59       Independent Accounting Firm. The term “Independent Account Firm”
shall have the meaning set forth in Section 2.3(b).

 

10.60       Independent Contractor. The term “Independent Contractor” shall have
the meaning set forth in Section 3.21(c).

 

10.61       Intellectual Property. The term “Intellectual Property” shall have
the meaning set forth in Section 3.15(a)(i).

 

10.62       Intellectual Property Rights. The term “Intellectual Property
Rights” shall have the meaning set forth in Section 3.14(a)(i).

 

10.63       Interim Period. The term “Interim Period” shall have the meaning set
forth in Section 3.7(a).

 

10.64       IRS. The term “IRS” shall have the meaning set forth in Section
3.6(b).

 

10.65       Investigation Period. The term “Investigation Period” shall have the
meaning set forth in Section 9.1(j)(iii).

 

10.66       Key Representations. The term “Key Representations” shall have the
meaning set forth in Section 9.1(c).

 

10.67       Knowledge of the Buyer. The term “Knowledge of the Buyer” shall mean
the actual knowledge of the Buyer, with respect to the matter in question, and
such knowledge as the Buyer reasonably should have obtained upon commercially
reasonable inquiry of employees and contractors of the Buyer into the matter in
question.

 

10.68       Knowledge of the Company. The term “Knowledge of the Company” shall
mean the actual knowledge of the Company and the Sellers, with respect to the
matter in question, and such knowledge as any of them reasonably should have
obtained upon commercially reasonable inquiry of employees and contractors of
the Company into the matter in question.

 

10.69       Landlord. The term “Landlord” means 35th Street Associates, or its
successors and assigns, as the owner of the Leased Premises and landlord under
the Lease.

 

10.70       Landlord Consent. The term “Landlord Consent” means a written
consent duly executed by the Landlord and addressed to the Company and the
Buyer, setting forth the Landlord’s consent to the deemed assignment of the
Lease on the basis of the sale, transfer or other disposition of fifty percent
(50%) or more of the shares of stock of the Company, as tenant under the Lease,
including a change of control in the Company. The prerequisites and requirements
for the Landlord Consent are as set forth in Section 76 of the Lease. The
Landlord Consent shall include an undertaking by the Landlord to release
Sacramone as the current “Guarantor” under the Lease upon replacement with a
substitute guarantor acceptable to the Landlord.

 



62 

   

 

10.71       Lease Certifications. The term “Lease Certifications” shall mean the
statements and matters set forth on attached Exhibit I, which shall be made part
of each of the Lease Estoppel and the Sublease Estoppel, as adapted to each of
the Lease and Sublease as the context of each may require.

 

10.72       Lease Estoppel. The term “Lease Estoppel” means a Lease Estoppel
Certificate duly executed by the Landlord and addressed to the Company and the
Buyer, setting forth the Lease Certifications within the context of Landlord’s
interest in the Leased Premises as owner and landlord under the Lease.

 

10.73       Leased Premises. The term “Leased Premises” shall have the meaning
set forth in Section 3.11.

 

10.74       Legal Requirements. The term “Legal Requirements,” when described as
being applicable to any Person, shall mean any and all laws (statutory, judicial
or otherwise), ordinances, regulations, judgments, orders, directives,
injunctions, writs, decrees or awards of any Governmental Authority, in each
case as and to the extent applicable to such Person or such Person’s business,
operations or properties.

 

10.75       Liens. The term “Liens” shall mean all liens, mortgages, pledges,
adverse claims, charges, security interests, encumbrances or other restrictions.

 

10.76       Management Letters. The term “Management Letters” shall have the
meaning set forth in Section 3.7(a).

 

10.77       Material Adverse Effect. The term “Material Adverse Effect” shall
mean a material adverse effect on the business, financial condition, Properties
and assets, liabilities, of the Company or the Buyer, as applicable, taken as a
whole provided, that in no event shall any of the following be taken into
account in the determination of whether an Material Adverse Effect has occurred:
(i) any change in any Legal Requirement or GAAP; (ii) any change resulting from
conditions affecting any of the industries in which the Company operates or from
changes in general business, financial, political, capital market or economic
conditions (including any change resulting from any force majeure, hostilities,
war or military or terrorist attack); (iii) any change resulting from the
announcement or pendency of the Transactions or attributable to the fact that
the Buyer or any of its Affiliates is the prospective owner of the Company;
(iv) any event, condition or other matter disclosed on a Company Schedule or
Buyer Schedule, as applicable, to this Agreement; (v) any change resulting from
any action by the Company or the Buyer, as applicable, contemplated by this
Agreement; or (vi) the failure of the Company or the Buyer, as applicable, to
achieve any financial projections or budget.

 

10.78       Material Contracts. The term “Material Contracts” shall have the
meaning set forth in Section 3.12(a).

 

10.79       McMahon. The term “McMahon” shall have the meaning set forth in the
preamble.

 



63 

   

 

10.80       Note. The term “Note” shall have the meaning set forth in Section
2.2(b).

 

10.81       Notice. The term “Notice” shall have the meaning set forth in
Section 9.4.

 

10.82       Ordinary Course. The term “Ordinary Course” means the conduct of the
Business in the ordinary course of business, consistent with past practices.

 

10.83       Organizational Documents. The term “Organizational Documents” shall
mean the Company’s certificate of incorporation and the Company’s bylaws.

 

10.84       OTCQX. The term “OTCQX” shall mean the OTCQX tier of the OTC
Markets.

 

10.85       Other Party. The term “Other Party” shall have the meaning set forth
in Section 3.9(c).

 

10.86       Other Person Authorizations. The term “Other Person Authorizations”
shall have the meaning set forth in Section 3.20(c).

 

10.87       Party. The Term “Party” or “Parties” shall have the meaning set
forth in the preamble.

 

10.88       Permits. The term “Permits” shall mean any and all permits, rights,
approvals, licenses, authorizations, or orders under any Legal Requirement or
otherwise granted by any Governmental Authority.

 

10.89       Permitted Liens. The term “Permitted Liens” means (a) statutory
Liens for current Tax not yet due and payable; (b) as to the Company’s leased
assets, statutory interests of the lessors thereof and interests set forth in
the applicable lease; (c) purchase money liens securing rental payments under
capital lease arrangements identified in the Company Schedules; (d) restriction
on transfer arising under any applicable securities Legal Requirements; (e)
liens of landlords and mechanics’, carriers’, workers’, repairers’ and similar
Liens arising or incurred in the ordinary course of business consistent with
past practice and not yet delinquent; (f) zoning and other land use regulations
imposed by a Government Authority having jurisdiction over any real property
owned by the Company; (g) Liens arising under worker’s compensation,
unemployment insurance, social security, retirement and similar legislation not
yet due and payable; and (h) Liens securing any indebtedness of the Company.

 

10.90       Person. The term “Person” shall mean any individual, corporation,
limited liability company, general or limited partnership, association, joint
stock company, trust, joint venture, unincorporated organization or governmental
entity (or any department, agency or political subdivision thereof).

 

10.91       Plans. The term “Plans” shall have the meaning set forth in Section
3.6(a)(i).

 

10.92       Pre-Closing Taxes The term “Pre-Closing Taxes” means (a) any and all
Taxes (or the non-payment thereof) of the Company for any Pre-Closing Tax Period
(b) any and all Taxes of any Person imposed on the Company as a transferee or
successor, by Contract, from any express or implied obligation to indemnify or
otherwise assume or succeed to the Liability of any other Person, pursuant to
any Tax Law, or otherwise, which Taxes relate to any event or transaction
occurring before the Closing, (c) any and all Taxes of any Person (other than
the Company) under Treasury Regulation Section 1.1502-6 (or any similar
provision of any other Applicable Law), as a transferee or successor for which
Buyer or the Company could be liable after the Closing Date, (d) any and all
Taxes (or the non-payment thereof) of Sellers for any taxable period and (e) the
transfer Taxes owed by Sellers pursuant to Section 8.3(c); provided, however,
that Pre-Closing Taxes shall not include any Tax described in clauses (a), (b)
or (c) above that is included in the reserve for Tax liabilities set forth on
the face of the Company Financial Statements to the extent such Tax is included
in the working capital adjustment in accordance with Section 2.3.

 



64 

   

 

10.93       Pre-Closing Tax Period The term “Pre-Closing Tax Period” shall mean
all Tax periods ending on or before the Closing Date and all Tax periods
beginning before the Closing Date and ending on or after the Closing Date, to
the extent attributable to that portion of such Tax period through the Closing
Date.

 

10.94       Product. The term “Product” shall mean each product offered,
distributed or sold by the Company and any other products with respect to which
the Company has any liability, proprietary rights or beneficial interest.

 

10.95       Properties. The term “Properties” shall mean any and all properties
and assets (real, personal or mixed, tangible or intangible) owned or used by
the Company.

 

10.96       Purchase Price. The term “Purchase Price” shall have the meaning set
forth in Section 1.2.

 

10.97       Records. The term “Records” shall have the meaning set forth in
Section 6.2(g).

 

10.98       Regulatory Agreement. The term “Regulatory Agreement” shall have the
meaning set forth in Section 3.26.

 

10.99       Sacramone. The term “Sacramone” shall have the meaning set forth in
the preamble.

 

10.100       Schedule Supplement. The term “Schedule Supplement” shall have the
meaning set forth in Section 7.9.

 

10.101       SEC. The term “SEC” shall mean the U.S. Securities and Exchange
Commission.

 

10.102       Securities Act. The term “Securities Act” shall mean the Securities
Act of 1933, as amended.

 

10.103       Seller Indemnified Parties. The term “Seller Indemnified Parties”
shall have the meaning set forth in Section 7.3(b).

 

10.104       Sellers. The Term “Sellers” shall have the meaning set forth in the
preamble.

 

10.105       Seller’s Expenses. The term “Seller’s Expenses” shall have the
meaning set forth in Section 9.3.

 

10.106       Service. The term “Service” shall mean each service offered or sold
by the Company, or under development, and any other services with respect to
which the Company has any liability, proprietary rights or beneficial interest.

 



65 

   

 

10.107       Shares. The term “Shares” shall have the meaning set forth in the
second recital.

 

10.108       Special Representations. The term “Special Representations” shall
have the meaning set forth in Section 9.1(c).

 

10.109       Sublease. The term “Sublease” means that certain Agreement of
Sublease dated September 13, 2012, as modified and amended from time to time,
whereby the Company, as sublandlord, leased to Subtenant, as subtenant, space
consisting of a portion of the Leased Premises, subject, however, to the terms
of the Lease.

 

10.110       Sublease Estoppel. The term “Sublease Estoppel” means a Sublease
Estoppel Certificate duly executed by the Subtenant and addressed to the Company
and the Buyer, setting forth the Lease Certifications within the context of
Subtenant’s subleasehold interest in a portion of the Leased Premises as
subtenant under the Sublease.

 

10.111       Subtenant. The term “Subtenant” means Market Research.com, Inc., or
its permitted successors and assigns, as the subtenant of a portion of the
Leased Premises under the Sublease.

 

10.112       Tangible Company Properties. The term “Tangible Company Properties”
shall have the meaning set forth in Section 3.15.

 

10.113       Tax. The term “Tax” shall mean (i) any federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, vehicle, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, unclaimed property, escheat,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not,
and any amounts payable pursuant to the determination or settlement of an audit,
and (ii) liability of the Company for the payment of any amounts of the type
described in clause (i) above as a result of any express or implied obligation
to indemnify or otherwise assume or succeed to the liability of any other
Person.

 

10.114       Tax Incentive. The term “Tax Incentive” shall have the meaning set
forth in Section 8.1(o).

 

10.115       Tax Return. The term “Tax Return” shall mean any return,
declaration, report, claim for refund or information return or statement
relating to Taxes, including any schedule or attachment thereto and including
any amendment thereof.

 

10.116       Trade Secrets. The term “Trade Secrets” shall mean information of
the Company including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations, programs, financial data, financial plans,
product or service plans or lists of actual or potential customers or suppliers
which (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other Persons
who can obtain economic value from its disclosure or use, and (b) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.

 

10.117       Transaction Expenses. The term “Transaction Expenses” shall have
the meaning set forth in Section 9.3.

 



66 

   

 

10.118       Treasury Regulations. The term “Treasury Regulations” shall mean
the regulations that have been issued by the U.S. Department of Treasury under
its authority under the Code, and any successor regulations.

 

10.119       Working Capital. The term “Working Capital” means the (i) current
assets of the Company (but excluding the Company’s available cash), minus (ii)
the current liabilities of the Company, including, accounts payable, accrued
expenses, and other current liabilities (but excluding capital leases, any other
liabilities relating to Company’s Funded Indebtedness and any other of the
Sellers’ Expenses related to the transaction contemplated by this Agreement).

 

**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

 



67 

   

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf as of the Effective Date.

 



  THE BUYER:         FTE NETWORKS, INC.         By: /s/ Michael Palleschi  
Name: Michael Palleschi   Title: Chief Executive Officer         THE COMPANY:  
      BENCHMARK BUILDERS, INC.         By: /s/ Fred Sacramone   Name: Fred
Sacramone   Title: President         THE SELLERS:         By: /s/Brian McMahon  
Name:  Brian McMahon         By: /s/ Fred Sacramone   Name: Fred Sacramone      
  By: /s/William Reynolds   Name: William Reynolds         By: /s/Irena Spyt  
Name:  Irena Spyt         By: /s/Blain Henn   Name: Blaine Henn         By: /s/
Richard Prevost   Name: Richard Prevost



 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 



 

   

 

EXECUTION COPY

 

EXHIBIT A – NOTE


 

CONVERTIBLE PROMISSORY NOTE

 

$___________March ____, 2017

 

The undersigned, FTE Networks, Inc., a Nevada corporation (the “Obligor”),
hereby promises to pay to __________, (the “Holder”), with an address at
_____________________________, subject to the terms and conditions set forth
herein and in the manner and at the place hereafter set forth, the principal sum
of __________ USD) (the “Principal Amount”), which such amount shall be paid in
accordance herewith, together with interest accrued thereon, computed at the
rate of five percent (5%) per annum on the outstanding, unpaid Principal Amount
hereof, from March ____, 2017 (the “Effective Date”) until the date such
outstanding Principal Amount has been paid in full, or converted in accordance
with the provisions of this Convertible Promissory Note (as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms, this “Note”). The Obligor and the Holder are
sometimes hereinafter collectively called the “Parties” and each individually
called a “Party”. The “Obligations” include the outstanding Principal Amount,
together with any accrued and unpaid interest thereon and all fees, costs and
expenses owed to the Holder under this Note, whether incurred before or after
the commencement of a proceeding under the U.S. Bankruptcy Code.

 

This Note is being issued pursuant to that certain Stock Purchase Agreement
dated as of March __, 2017, by and between the Obligor, Benchmark Builders,
Inc., a New York corporation (“BBI”), and the stockholders of BBI, including the
Holder (as the same may be amended, supplemented, restated or otherwise modified
from time to time in accordance with its terms, the “Purchase Agreement”),
pursuant to which the Obligor acquired one hundred percent (100%) of the issued
and outstanding capital stock of BBI. This Note is one of the “Notes” referred
to in the Purchase Agreement. Except as defined or unless otherwise indicated
herein, capitalized terms used in this Note have the same meanings set forth in
the Purchase Agreement.

 

Repayment. The Obligor shall pay the Principal Amount in one (1) installment of
_______________ USD) on the earliest to occur (the “Maturity Date”) of (a) March
____, 2019, (b) the acceleration of the maturity of this Note by the Holder upon
the occurrence of an Event of Default (as defined below), and (c) a Sale of
Obligor (as defined below). Interest accrued on the Principal Amount shall be
compounded quarterly, on the last day of each March, June, September, and
December, occurring during the term of this Note (each, an “Interest Payment
Date”), with all accrued and then unpaid interest due and payable on the
Maturity Date. If the date on which any payment is due hereunder falls on a day
other than a Business Day, the payment thereof shall be extended to the next
Business Day. For the purposes of this Note, “Business Day” shall mean any day
other than a Saturday, a Sunday or a day on which banks in New York, New York
are authorized or required by applicable law to be closed.

 

Interest. Interest shall be computed on the unpaid Principal Amount hereunder on
the basis of a year composed of three hundred sixty-five (365) days, but shall
accrue and be payable for the actual number of days during which the Principal
Amount is outstanding and shall be compounded quarterly by capitalizing such
interest quarterly. Accrued but unpaid interest shall be payable in accordance
with Paragraph 1.

 



 

   

 

Location of Payment. The payments due under this Note shall be paid in lawful
money of the United States of America in immediately available funds and
delivered to the Holder by wire transfer to an account of the Holder designated
in writing by the Holder for such purpose or, if no such account is so
designated by the Holder, then by check to the Holder at the address set forth
above.

 

Prepayment. The Obligor shall have the right to prepay all or any part of the
balance of the Obligations, without penalty or premium, provided that any such
prepayment of the Obligations shall be applied first, to fees, expenses and
other amounts due under this Note (excluding principal and interest), if any,
second, to accrued and unpaid interest on the Principal Amount to the date of
such prepayment, and third, to the Principal Amount.

 

Conversion. This Note shall be convertible into Conversion Shares, at the
Holder’s option, upon an Event of Default, and subject to the Obligor’s Offset
Rights (as defined below), as set forth herein and on the terms and conditions
set forth in this Paragraph 5.

 

Conversion Amount. Subject to the provisions of Paragraph ‎5 at any time, the
Holder shall be entitled to convert all or any portion of the Conversion Amount
(as defined below) into fully paid and non-assessable Conversion Shares in
accordance with this Paragraph ‎5. The number of Conversion Shares issuable upon
conversion of any Conversion Amount pursuant to this Paragraph ‎5 shall be
determined by dividing (x) the then unpaid Principal Amount, and accrued
interest thereon, of the outstanding indebtedness by (y) the Conversion Price
Per Share as in effect on the date the notice of conversion is given. The
Obligor shall not issue any fraction of a Conversion Share upon any such
conversion. If the issuance would result in the issuance of a fraction of a
Conversion Share, the Obligor shall round such fraction of a Conversion Share up
to the nearest whole share. The Obligor shall pay any and all transfer, stamp
and similar taxes that may be payable with respect to the issuance and delivery
of Conversion Shares upon conversion of any Conversion Amount.

 

Reservation. The Obligor will at all times reserve and keep available out of its
authorized but unissued shares of Buyer Common Stock, solely for the purpose of
effecting the conversion of this Note into Conversion Shares, such number of
shares of its duly authorized shares of Buyer Common Stock as will from time to
time be sufficient to effect the conversion of this Note into Conversion Shares
in full. If at any time the number of authorized but unissued shares of Buyer
Common Stock is not sufficient to effect the conversion of this Note into
Conversion Shares, the Obligor will take such action as may, in the reasonable
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Buyer Common Stock to such number as is sufficient for such purpose,
including engaging in commercially reasonable efforts to obtain the requisite
stockholder approval of any necessary amendment to its certificate of
incorporation. The Obligor further agrees that all shares of Buyer Common Stock
that may be issued upon the conversion of the rights represented by this Note
will be duly authorized and will be validly issued, fully paid and
non-assessable, free from all taxes, Liens (other than Liens created by the
Holder), charges and preemptive rights with respect to the issuance thereof,
other than restrictions imposed by federal and state securities laws.

 



2 

   

 

Mechanics of Conversion; Delivery of Shares. To convert any Conversion Amount
into Conversion Shares pursuant to the terms of this Paragraph ‎5, the Holder
shall (A) transmit by electronic mail or facsimile (or otherwise deliver), for
receipt on or prior to 11:59 p.m., Eastern Standard time, a notice of conversion
in the form attached hereto as Exhibit A (the “Conversion Notice”) to the
Obligor and (B) surrender this Note to the Obligor via a nationally recognized
overnight delivery service for delivery (or an indemnification undertaking
reasonably satisfactory to the Obligor with respect to this Note in the case of
its loss, theft or destruction). On or before the third (3rd) Business Day
following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Obligor shall (X) if legends are not required to be placed on
certificates of Conversion Shares and provided that the Obligor’s transfer agent
(the “Transfer Agent”) is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of Conversion Shares to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of Conversion Shares to which the Holder
shall be entitled. If less than all of the outstanding Principal Amount and
accrued and unpaid interest of this Note is converted pursuant to Subparagraph
‎5(a), then the Obligor shall as soon as practicable and in no event later than
ten (10) Business Days after receipt of this Note, issue and deliver to the
Holder a new Note representing the outstanding Principal Amount and accrued and
unpaid interest not converted.

 

Offset; Dispute. The Parties acknowledge that in connection with the Purchase
Agreement, the Obligor has the ability to offset and satisfy in lieu of making
any payments hereunder, any Damages incurred by the Obligor for which the
Company and/or the Sellers under the Purchase Agreement must provide
indemnification, particularly, without limitation, under Section 7.3, Article 8
and Section 9.1 thereof (“Offset Rights”); provided, however, that the Obligor
shall not be entitled to reduce the Conversion Amount or the number of
Conversion Shares to be issued at any time following receipt of a Conversion
Notice by offset unless the Obligor shall have delivered to the Holder a notice
of indemnification claim in accordance with the provisions of Section 9.1(j) of
the Purchase Agreement prior to receipt by the Obligor of a Conversion Notice.

 

Adjustment. The number of Conversion Shares issuable upon conversion of this
Note or any portion thereof (or any shares of stock or other securities or
property at the time receivable or issuable upon conversion of this Note or any
portion thereof) and the Conversion Price Per Share therefor are subject to
adjustment upon the occurrence of any of the following events between the
Effective Date and the date that all Obligations hereunder are repaid or this
Note is converted in full into Conversion Shares:

 

Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. The
Conversion Price Per Share of this Note will be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
Conversion Shares.

 



3 

   

 

Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization, reclassification or similar event involving the Obligor (or of
any other corporation the stock or other securities of which are at the time
receivable on the conversion of this Note) after the Effective Date, or in case,
after such date, the Obligor (or any such corporation) shall consolidate with or
merge with another entity, then, and in each such case, the Holder, upon the
conversion of this Note at any time after the consummation of such
reorganization, consolidation or merger, will be entitled to receive, in lieu of
the stock or other securities and property receivable upon the conversion of
this Note prior to such consummation, the stock or other securities or property
to which the Holder would have been entitled upon the consummation of such
reorganization, consolidation or merger if the Holder had converted this Note
immediately prior thereto, subject to further adjustment as provided in this
Note, and, in such case, appropriate adjustment (as determined in good faith by
the board of directors of the Obligor, including Sacramone) will be made in the
application of the provisions in this Subparagraph ‎5(e) with respect to the
rights and interests thereafter of the Holder, to the end that the provisions
set forth in this Subparagraph ‎5(e) will thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of this Note. The successor or purchasing
corporation in any such reorganization, consolidation or merger will duly
execute and deliver to the Holder a supplement hereto reasonably acceptable to
the Holder acknowledging such entity’s obligations under this Note and, in each
such case, the terms of this Note will be applicable to the shares of stock or
other securities or property receivable upon the conversion of this Note after
the consummation of such reorganization, consolidation or merger.

 

Conversion of Stock. In case all the authorized Buyer Common Stock is converted,
pursuant to the certificate of incorporation, into other securities or property,
or the Buyer Common Stock otherwise ceases to exist, then, in such case, the
Holder, upon conversion of this Note at any time after the date on which the
Buyer Common Stock is so converted or ceases to exist (the “Termination Date”),
will receive, in lieu of the number of Conversion Shares that would have been
issuable upon such exercise immediately prior to the Termination Date (the
“Former Number of Conversion Shares”), the stock and other securities and
property which the Holder would have been entitled to receive upon the
Termination Date if the Holder had converted this Note with respect to the
Former Number of Conversion Shares immediately prior to the Termination Date
(all subject to further adjustment as provided in this Note).

 

Certificate of Adjustments. The Obligor will, at its expense, cause an
authorized officer promptly to prepare a written certificate showing each
adjustment or readjustment of the Conversion Price Per Share or the number of
Conversion Shares or other securities issuable upon conversion of this Note and
cause such certificate to be delivered to the Holder in accordance with the
provisions of Paragraph 0. The certificate will describe the adjustment or
readjustment and include a description in reasonable detail of the facts on
which the adjustment or readjustment is based.

 

Events of Default. For purposes of this Note, each of the following shall
constitute an “Event of Default” hereunder:

 

the failure of the Obligor to make any payment when due of the outstanding,
unpaid principal amount on this Note, or of any amount due under Section 2.2 of
the Purchase Agreement, whether at maturity, upon acceleration or otherwise;

 



4 

   

 

the failure of the Obligor to make any payment of interest on this Note, or any
other amounts due under this Note (other than principal) when due, whether on an
Interest Payment Date, at maturity, upon acceleration or otherwise, or the
failure of the Obligor to perform or comply with any other duty or obligation of
the Obligor under this Note, and such failure continues for more than ten (10)
days after delivery by the Holder of written notice thereof; provided, however,
that any failure to make any such foregoing payment due to the Obligor's
exercise of its Offset Rights shall not constitute Events of Default;

 



the Obligor fails to make a required payment or payments on indebtedness for
borrowed money of $______ or more in aggregate principal amount and such failure
continues for more than ten (10) days;

 

there shall have occurred an acceleration of the stated maturity of any other
indebtedness for borrowed money of the Obligor and/or its subsidiaries of $____
or more in aggregate principal amount;

 

if the Obligor shall admit in writing that it has become insolvent or cannot pay
its debts generally as they become due;

 

if the Obligor files a petition to take advantage of any bankruptcy or
insolvency law;

 

an order, judgment or decree is entered adjudicating the Obligor or any
affiliate thereof as bankrupt or insolvent; or any order for relief with respect
to the Obligor or any affiliate thereof is entered under the Federal Bankruptcy
Code or any other bankruptcy or insolvency law; or the Obligor or any affiliate
thereof petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Obligor or any affiliate thereof or of
any substantial part of the assets of the Obligor or any affiliate thereof, or
commences any proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Obligor or any affiliate thereof and either
(i) the Obligor or such affiliate by any act indicates its approval thereof,
consents thereto or acquiescence therein or (ii) such petition application or
proceeding is not dismissed within sixty (60) days;

 

if any general assignment for the benefit of the Obligor’s creditors shall be
made;

 

there shall occur any default or material breach by the Obligor or its
Affiliates under this Note, any of the Ancillary Agreements or the Purchase
Agreement (collectively, the “Transaction Documents”), which default or breach
remains uncured for a period of fifteen (15) days following the Obligor’s
receipt of an initial written notice from Holder to Obligor of the occurrence or
existence of such default or breach;

 

one or more non-monetary judgments, orders or decrees shall be rendered against
the Obligor which have, either individually or in the aggregate, a material
adverse effect upon the Obligor, and there shall be any period of ten (10)
consecutive days during which a stay of enforcement of such judgment, order, or
decree, by reason of a pending appeal or otherwise, shall not be in effect; 

 



5 

   

 

a final, non-appealable judgment which, in the aggregate with other outstanding
final judgments against the Obligor and its subsidiaries, exceeds $________
shall be rendered against the Obligor or any affiliate thereof and within sixty
(60) days after entry thereof, such judgment is not discharged or execution
thereof stayed pending appeal, or within sixty (60) days after the expiration of
such stay, such judgment is not discharged, or the initiation of any action,
suit, proceeding or investigation that questions the validity of this Note or
any of the other Transaction Documents or the right of the Obligor to enter into
any of such agreements, or to consummate the transactions contemplated hereby or
thereby; or

 

any provision of this Note or any of the other Transaction Documents shall for
any reason not be now or cease to be in the future, valid, binding and
enforceable in accordance with its terms, and any of such conditions remains
uncured for a period of fifteen (15) days following the Obligor’s receipt of an
initial written notice from Holder to Obligor of the occurrence or existence of
such condition.

 

For so long as any Obligation under this Note remains outstanding (other than
inchoate indemnity obligations), and in addition to any obligations on and
covenants of the Obligor made pursuant to the Transaction Documents, the Obligor
covenants and agrees with the Holder that, unless otherwise approved by the
Holder in its sole discretion, the Obligor will and will cause each of its
subsidiaries to, at all times promptly notify the Holder in writing of (i) the
occurrence of an Event of Default, (ii) the occurrence of any event or condition
which, with the giving of notice or the lapse of time (or both) would constitute
an Event of Default and (iii) the occurrence of any event of default under any
documentation governing indebtedness.

 

Consequences of the Occurrence of an Event of Default.

 

If an Event of Default set forth in Subparagraph ‎6(a) through ‎6(d), and ‎6(i)
through ‎6(l) has occurred and is continuing, the Holder may, subject to the
terms and conditions of this Note, declare all or any portion of the
outstanding, unpaid Principal Amount, accrued interest, and other amounts owing
under this Note, due and payable and demand immediate payment thereof, by cash
or Buyer Common Stock at the election of the Holder, and, under such
circumstances, if the Holder demands immediate payment thereof, the Obligor
shall immediately pay to the Holder the such amounts requested to be paid. Upon
the occurrence of any Event of Default as defined under Subparagraph ‎6(e)
through ‎6(h), the outstanding, unpaid Principal Amount, accrued interest, and
other amounts owing under this Note shall automatically become immediately due
and payable in full, without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by the Obligor.

 

Notwithstanding and without limiting Paragraph 7(a), upon the occurrence of any
Event of Default, the Holder may pursue any available remedy, whether at law or
in equity, including, without limitation, exercising its rights under any of the
other Transaction Documents.

 

Outstanding and unpaid Principal Amount and, to the extent permitted by
applicable law, overdue interest and fees or any other amounts payable under
this Note shall bear interest from and including the due date thereof until paid
at a rate per annum equal to fifteen percent (15%) or the highest interest rate
permitted by applicable law, whichever is lower (the “Default Rate”). Upon an
Event of Default, the outstanding and unpaid Principal Amount shall bear
interest at the Default Rate until such time as the Event of Default has been
cured or waived.

 



6 

   

 

The Obligor shall pay to the Holder the reasonable attorneys’ fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder’s rights and remedies hereunder.

 

Tax Treatment. The Holder and the Obligor agree to treat this Note and the
Obligations evidenced hereby as indebtedness for federal, state, local and
foreign tax purposes.

 

No Impairment. The Obligor will not by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment.

 

Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Section 9.5 of the Purchase Agreement is applicable to any
proceeding in respect of this Note.

 

Amendments; Waiver. All amendments to this Note must be in writing and signed by
the Holder and the Obligor. No delay or omission on the part of the Holder in
exercising any right of the Holder hereunder shall operate as a waiver of such
right or of any other right of the Holder under this Note. No waiver of any
right of the Holder contained in this Note shall be effective unless in writing
and signed by the Holder, nor shall a waiver on one occasion be construed as a
waiver of any such right on any future occasion. Without limiting the generality
of the foregoing, the acceptance by the Holder of any late payment shall not be
deemed to be a waiver of the Event of Default arising as a consequence thereof.
The Obligor waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

Assignment. The rights and obligations of Obligor and Holder shall be binding
upon and benefit the successors and permitted assigns and transferees of Obligor
and Holder; provided, that Obligor shall not be permitted to assign this Note or
its rights or obligations hereunder without the prior written consent of the
Holder in each instance, in the Holder’s sole and absolute discretion, and
provided, further, that, in no event shall Holder sell, exchange, assign,
pledge, hypothecate, transfer or otherwise dispose (each, a “Transfer”) of this
Note or any interest of Holder therein without Obligor’s prior written consent,
in its sole and absolute discretion. In the event of any permitted Transfer
hereunder, (i) the Holder agrees to pay for all costs associated with
documenting, implementing or otherwise accommodating such Transfer, including
without limitation, any cost incurred in connection with the issuance of a
replacement note as required under Subparagraph ‎15(c), (ii) each prospective
Holder shall be, and shall provide a representation that it is, entering into
such Transfer for its own account and not with a view to, or for sale in
connection with, any subsequent distribution), and (iii) each prospective Holder
shall become a party to this Note (or any replacement note). Any Transfer by the
Holder or assignment by the Obligor made other than in strict accordance with
this Paragraph ‎12 shall be null and void. Any permitted transferee of the
Holder’s rights and obligations under this Note in accordance with this
Paragraph ‎12 shall be deemed to be the “Holder” for purposes of this Note.



 



7 

   

 

Notice. All notices and other communications given or made pursuant to this Note
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the Party to be notified, (b) two (2) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (c)
upon receipt after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth above, or to
the Obligor in accordance with Section 9.4 of the Purchase Agreement, or to such
address as may be subsequently provided by a Party by written notice to the
other Party given in accordance with this Paragraph 13.

 

Certain Definitions.

 

“Conversion Amount” means the then outstanding Principal Amount and accrued
interest of this Note (subject to the Obligor’s Offset Rights set forth in
Section 5(d)) to be converted or otherwise with respect to which this
determination is being made.

 

“Conversion Price Per Share” means $0.475 (subject to adjustment as provided
herein).

 

“Conversion Shares” means the shares of Buyer Common Stock and other securities
and property at any time receivable or issuable upon conversion of this Note in
accordance with its terms. The number and character of Conversion Shares are
subject to adjustment as provided herein.

 

“Sale of Obligor” means (i) the acquisition of the Obligor by another Person or
group of related Persons by means of any transaction or series of related
transactions (including any acquisition of Obligor securities or derivative
securities, reorganization, merger or consolidation, but excluding (x) any
issuance and sale by the Obligor, in one transaction or a series of related
transactions, of Obligor securities or derivative securities having less than a
majority of the total voting power represented by the outstanding voting
securities of the Obligor or (y) any issuance and sale by the Obligor of obligor
securities or derivative securities for capital raising purposes, provided that
in connection with either clause (x) or (y) above no proceeds are distributed to
security holders of the Obligor or are used to repurchase or redeem any
securities of the Obligor in connection with such transaction or within 12
months thereafter) after the consummation of which the holders of the voting
securities of the Obligor outstanding immediately prior to such transaction or
series of related transactions own, directly or indirectly, less than a majority
of the total voting power represented by the outstanding voting securities of
the Obligor or such other surviving or resulting entity (or if the Obligor or
such other surviving or resulting entity is a wholly-owned subsidiary
immediately following such acquisition, its parent) immediately after such
transaction or series of related transactions; (ii) a sale, lease or other
disposition of all or more than 50% of the assets of the Obligor and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Obligor; or (iii) any bankruptcy, liquidation,
dissolution or winding up of the Obligor whether voluntary or involuntary.

 



8 

   

 

Miscellaneous.

 

With regard to all dates and time periods set forth or referred to in this Note,
time is of the essence. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days), provided, however, that if the
last day for taking such action falls on a weekend or a holiday in New York, New
York, the period during which such action may be taken shall be automatically
extended to the next Business Day.

 

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Holder in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Holder of any right
or remedy preclude any other right or remedy.

 

The Obligor or the Holder (i) may, but shall not be obligated to, request in
writing the issuance of a replacement note to evidence any increases or
decreases in the balance of the Principal Amount pursuant to Paragraphs ‎1 and
‎4, (ii) shall request in writing the issuance of a replacement note to evidence
any permitted assignment pursuant to Paragraph ‎12, and (iii) shall request in
writing the issuance of a replacement note to evidence the mutilation,
destruction, loss or theft of this Note (or any replacement note) and the
ownership thereof, in each case, such replacement note being identical in form
and substance in all respects to this Note (other than to reflect such changes
as set forth in this Subparagraph ‎15(c)). Upon any such request or requirement,
the Obligor shall issue such replacement notes and the Holder(s) of this Note or
such replacement notes shall return such notes to be replaced to the Obligor, in
each case marked “cancelled”, or deliver to the Obligor a lost note indemnity
form in substance satisfactory to the Obligor and, with respect to any replaced
notes, such notes shall thereafter be deemed no longer unpaid and/or outstanding
hereunder.

 

After the Principal Amount and all interest due thereon, and any other amounts
at any time owed on this Note has been paid in full (or deemed paid in full),
this Note shall be surrendered to the Obligor for cancellation and shall not be
reissued.

 

Notwithstanding any business or personal relationship between the Obligor and
the Holder, or any officer, director, member, manager or employee of the Holder,
that may exist or have existed, the relationship between the Obligor and the
Holder under and with respect to this Note is solely that of debtor and
creditor, the Holder has no fiduciary or other special relationship with the
Obligor by virtue of this Note, the Obligor and the Holder are not partners or
joint venturers, and no term or condition of any of this Note will be construed
so as to deem the relationship between the Obligor and the Holder to be other
than that of debtor and creditor.

 



9 

   

 

Paragraph headings are for the convenience of reference only and are not a part
of this Note and shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 



 

   

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as of the
Effective Date.

 

“OBLIGOR”:



 

FTE NETWORKS, INC.

 

By:     Name: Michael Palleschi   Its: Chief Executive Officer  



 



 

   

 

EXECUTION VERSION

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

 

Reference is hereby made to that certain Convertible Promissory Note, dated
__________, 2017, made by FTE Networks, Inc. in favor of __________ (the
“Note”). Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Note

 

The undersigned hereby irrevocably elects to convert $ of the Conversion Amount
of the Note into Conversion Shares according to the conditions stated therein,
as of the Conversion Date written below.

 

Conversion Date: __________________________________________________ Conversion
Amount to be converted: $_________________________________________________    
Number of Conversion Shares to be issued:
__________________________________________________ Amount of Note Unconverted: $
    Please issue the Conversion Shares in the following name and to the
following address:

 

Issue to:

 

  _________________________________   _________________________________  
_________________________________   _________________________________    
Authorized Signature: _________________________________ Name:
_________________________________ Title: _________________________________

 

Broker DTC Participant Code:

   

Account Number:

 



 

   

 

EXHIBIT B – SPYT EMPLOYMENT AGREEMENT


 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 



2 

   

 

1.       Adoption of Recitals. The Company and Executive hereto adopt the above
recitals as being true and correct.

 

2.       Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

3.       Term. The initial term of employment under this Agreement shall be a
period commencing on the date hereof and ending on December 31, 2019 (“Initial
Term”), unless further extended or sooner terminated in accordance with the
other provisions hereof (which Initial Term and any extended periods described
below shall be referred to as the “Term”). On the expiration of the Initial Term
and on each anniversary thereafter, the Term shall, subject to the following
sentence, be automatically extended for one (1) year. The Company or Executive
may elect to terminate any automatic extension of the Term set forth in this
Section 3 by giving written notice of such election to the other at least ninety
(90) days prior to any anniversary date. Unless the parties otherwise agree in
writing, continuation of Executive’s employment with the Company beyond the Term
shall be deemed an employment at will and shall not be deemed to extend any of
the provisions of this Agreement (including, but not limited to, the restrictive
covenants contained in Section 7) and Executive’s employment may thereafter be
terminated at will by either Executive or the Company.

 

4.       Compensation and Benefits.

 

4.1       Salary. The Company shall pay to Executive as his/her compensation for
services rendered hereunder a base salary of $__________ per year, which base
salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

4.1.1       Annual Bonus. For each calendar year during the Term, including the
2017 calendar year, Executive shall be eligible for an annual discretionary cash
bonus with a target of X% to XX% of Executive’s Salary in effect for such
calendar year (the “Annual Bonus”). The Company shall pay Executive the Annual
Bonus (if earned) in the year following the year for which it is earned, but in
no event later than March 15 of such following calendar year.

 

4.2        Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

 



3 

   

 

4.2.1       Reimbursement of Expenses. Executive is authorized to incur
ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

4.2.2       Vacation/PTO. Executive shall be entitled to ___ weeks of
comprehensive paid time off (includes vacation, sick and personal days) (“PTO”)
each year to be taken at such times as maybe be approved by the President, or
his or her designee. The PTO days accrue on a monthly basis. Executive may “go
in the hole” and utilize unearned PTO if approved by the President, or his or
her designee. If at the end of the calendar year, the Executive has accrued PTO
that he or she did not use, the Executive shall be permitted to carry forward up
to 20 days of unused PTO.

 

4.2.3       Health Insurance. Company shall pay XX% percent of the costs of
coverage for Executive and his dependents (if any) under FTE’s or the Company’s
group health plan, as applicable.

 

5.       Termination.

 

5.1       Notice of Termination. Any termination by the Company or by Executive,
other than due to Executive’s death, shall be communicated by written Notice of
Termination to the other party. As used in this Agreement, (a) “Notice of
Termination” means a written notice specifying the termination provision in this
Agreement relied upon and (b) “Date of Termination” means the date of death or
the date specified in the Notice of Termination, as the case may be.

 

5.2       Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

5.3       Termination upon Disability. If the Executive is unable to perform the
essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability.

 



4 

   

 

5.4       Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

5.5       Termination by the Company without Cause. The Company may terminate
Executive’s employment hereunder without Cause by delivering a Notice of
Termination to the Executive. The Date of Termination shall be specified in the
Notice of Termination; provided however, that the Date of Termination shall not
be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

5.6       Termination by the Executive other than for Good Reason. The Executive
may terminate this Agreement by delivering a Notice of Termination to the
Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

5.7       Termination by Executive for Good Reason. The Executive may terminate
this Agreement with Good Reason by delivering a Notice of Termination to the
Company specifying the Date of Termination and written notice setting forth the
basis for Executive’s belief that he/she has “Good Reason” to terminate this
Agreement. “Good Reason” shall be deemed to exist if any of the following occurs
without Executive’s express prior written consent: (i) the Company materially
breaches this Agreement; (ii) there is a material diminution of Executive’s
titles, authority, duties, reporting relationships or responsibilities, with
such determination being made with reference to the greatest extent of
Executive’s titles, authority, duties, reporting relationships and
responsibilities; (iii) the relocation of the Executive’s primary office to a
location more than 25 miles from its current location; (iv) any reduction in
Executive’s Salary; (v) FTE’s or the Company’s failure to pay any amounts to
Executive when due and payable, under this Agreement or any other agreement
between FTE or the Company and Executive; (vi) the assignment to the Executive
of duties materially inconsistent with his or her position with the Company; or
(vii) the Company’s notice of its intention to not renew the Term, as described
above in Section 3; provided, however, that “Good Reason” shall not exist unless
(a) the Executive shall have given the Company written notice within ninety (90)
days after the initial existence of a condition constituting Good Reason,
setting forth (1) the conduct or condition deemed to constitute Good Reason and
(2) a reasonable time, not less than thirty (30) days, within which the Company
may cure (if curable) such conduct or condition giving rise to Good Reason, and
(b) the Company shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Good Reason” for purposes of this Agreement. In order for Executive to resign
for Good Reason, Executive must terminate his employment with the Company no
later than ninety (90) days following the end of the Company’s cure period. All
notices shall be provided in accordance with Section 10.1 below.

 



5 

   

 

5.8       Obligations upon Termination.

 

5.8.1       Termination for Death. If employment terminates pursuant to
Subsection 5.2, in addition to the Accrued Amounts (defined below), the Company
shall, promptly upon such termination, pay the Estate of Executive, or the
person charged with legal responsibility for the Executive’s Estate, an amount
equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

5.8.2       Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

5.8.3       Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 



6 

   

 

(a)       COBRA Amount. If Executive elects to continue to receive group health
insurance coverage under the Company’s group health plan pursuant to COBRA, the
Company shall directly pay or reimburse Executive for his or her monthly COBRA
premiums for the twelve (12) months following the Date of Termination (such
monthly payments being the “COBRA Amount”), provided that in order to be
reimbursed, Executive must provide the Company with adequate documentation of
his or her payment of such monthly COBRA premiums. The COBRA Amount shall
maintain the coverage Executive and his or her dependents (if applicable) had
immediately prior to the Date of Termination. In the event Executive does not
elect COBRA coverage, Executive subsequently becomes ineligible for continued
COBRA coverage, Executive fails to provide the Company with adequate
documentation of his or her payment of such COBRA premiums (if applicable), or
Executive does not execute the Release or subsequently revokes the Release, the
Company shall no longer be obligated to pay Executive any remaining portion of
the COBRA Amount.

 

5.9       Termination by Executive other than for Good Reason or by the Company
for Cause. In the event that the employment of the Executive is terminated
pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive the
following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

5.10       Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

5.11       Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 



7 

   

 

6.       Ownership of Works; Infringement Indemnity.

 

6.1       Assignment of Works. Executive agrees to promptly make full written
disclosure to the Company, to hold in trust for the sole right and benefit of
the Company, and hereby assigns, transfers, grants and conveys to the Company,
all of his/her worldwide right, title, ownership and interest in and to any and
all designs, trademarks, inventions, original works of authorship, findings,
conclusions, data, discoveries, developments, concepts, improvements, trade
secrets, techniques, processes, know-how and other work product, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, in the performance of this
Agreement or which result, to any extent, from use of the Company’s premises or
property (collectively, the “Works”), including any and all intellectual
property rights inherent in the Works and appurtenant thereto including, without
limitation, all patent rights, copyrights, trademarks, know-how and trade
secrets (collectively, “Intellectual Property Rights”). Executive further
acknowledges and agrees that all original works of authorship which are made by
him/her in the performance of this Agreement and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act and belong solely to the Company. Executive agrees that all
Works developed by Executive during the course of this Agreement, prior to this
Agreement, developed in future using Works as the basis are the sole property of
the Company. However, to the extent that any such work may not, by operation of
any applicable law, be a work made for hire, Executive hereby assigns, transfers
and conveys to the Company all of his/her worldwide right, title and interest in
and to such Work, including all Intellectual Property Rights therein and
appurtenant thereto. Executive hereby waives any and all “moral rights” that
he/she may have in any of the Works under the Berne Convention or any other
applicable law, rule or regulation. Executive agrees that he/she will retain no
rights in any of the Works or any of the Intellectual Property Rights in or
relating thereto. Executive agrees that the Company owns the entire right,
title, ownership and interest in and to all of the Works and all Intellectual
Property Rights in or relating thereto including, without limitation, the right
to reproduce the Works, modify the Works, prepare derivative works based upon
the Works or the copyright or any other Intellectual Property Rights in or
relating thereto, sell or otherwise distribute the Works. Executive warrants
that all of the Works and all Intellectual Property Rights in or related thereto
are free and clear of all liens, security interests, claims and other
encumbrances of any type.

 

6.2       Further Assurances. Upon the request and at the expense of the
Company, except as provided below, Executive shall execute and deliver any and
all instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

6.3       Attorney in Fact. If the Company is unable, after reasonable effort,
to secure Executive’s signature as required in Section 6.2 for any reason
whatsoever, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his/her agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
application or applications or other documents and to do all other lawfully
permitted acts to further the prosecution and issuance of a patent, copyright or
trademark or any other legal protection thereon with the same legal force and
effect as if executed by Executive.

 



8 

   

 

7.       Covenants.

 

7.1       Definitions.

 

7.1.1       The term “Company” for purposes of Section 7 of this Agreement shall
mean FTE and its affiliated and related entities including but not limited to
the Company. It is understood that any affiliated or related entities of FTE are
intended third-party beneficiaries of the provisions of this Agreement.

 

7.1.2       The term “Confidential Information” shall include, but not be
limited to: (i) Customer lists and Prospective Customer lists; specific
information on Customers and Prospective Customers (including information on
purchasing preferences, credit information, and pricing); terms and conditions
under which the Company deals with Vendors and supplier or prospective Vendors
or suppliers; employee and independent contractor lists; the Company’s sources
of supply; the Company’s billing rates; pricing lists (including item and
Customer specific pricing information); names of agents; operations; contractual
or personnel data; trade secrets; license agreements; proprietary purchasing and
sales methods and techniques; proprietary compositions, ideas and improvements;
pricing methods and strategies; computer programs, computer systems, computer
data, system documentation, special hardware, product hardware, related software
development and computer software design and/or improvements; methods of
distribution; market feasibility studies; proposed or existing marketing
techniques or plans; sales and sales volumes; purchasing, transportation,
documentation, marketing and trading techniques of Customers, potential
Customers and/or Vendors; inventions (including Works as defined above); future
the Company business plans; project files; design systems; information on
current and potential Vendors including, but not limited to, their identity,
pricing, and purchasing information not generally known; personal information
about the Company’s executives, officers and directors; correspondence, and
letters, notes, notebooks, reports, flowcharts, proposals, processes and/or any
and all other confidential or proprietary information belonging to the Company
or relating to the Company’s business and/or affairs; and (ii) any information
that is of value or significance to the Company that derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, including information not generally
known to the competitors of the Company nor intended by the Company for general
dissemination. Confidential Information shall not include any (a) information
known generally to the public (other than as a result of unauthorized disclosure
by the Executive), (b) information that became available from a third party
source and such source is not bound by a confidentiality agreement, (c) any
information not otherwise considered by the Board of Directors of the Company
(“Board”) to be Confidential Information, (d) information which is subsequently
independently conceived or developed by Executive without use or reference to
Confidential Information, or (e) information which is generally applicable
business or industry know-how or acumen of Executive’s which does not embody and
is not predicated upon the Confidential Information.

 

7.1.3       The term “Customer” shall mean any person or entity which has
purchased goods, products or services from the Company, entered into any
contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason; provided that such goods,
products or services must be substantially related to the Business.

 



9 

   

 

7.1.4       The phrase “directly or indirectly” shall include the Executive
either on his/her own account, or as a partner, owner, promoter, joint venturer,
employee, agent, consultant, advisor, manager, executive, independent
contractor, officer, director, stockholder, or otherwise, of an entity.

 

7.1.5       The term “Non-Compete Period” shall mean the period beginning on the
date hereof and ending on the date that is the later of (a) five (5) years from
the date hereof and (b) twelve (12) months immediately following the termination
of the Executive’s employment with the Company for whatever reason.

 

7.1.6       The term “Prospective Customer” shall mean any person or entity
which has expressed material interest in purchasing goods, products or services
from the Company, expressed material interest in entering into any contract for
products or services with the Company, and/or expressed material interest in
entering into any contract for the distribution of any products or services with
the Company within the one (1) year immediately preceding the termination of the
Executive’s employment with the Company for whatever reason; provided that such
goods, products or services must be substantially related to the Business.

 

7.1.7       The term “Restricted Area” shall include any geographical location
anywhere in the world where the Executive has been assigned to perform services
on behalf of the Company during the Term and where the Company, its affiliates
or subsidiaries are engaged in the Business.

 

7.1.8       The term “Restricted Business” shall mean any business that competes
with the Company in the Business, as such business now exists or as it may exist
at the time of the termination of the Executive’s employment with the Company
for whatever reason.

 

7.1.9       The term “Vendor” shall mean any supplier, person, or entity from
which the Company has purchased products or services during the one (1) year
immediately preceding the termination of the Executive’s employment with the
Company for whatever reason; provided that such products or services must be
substantially related to the Business.

 

7.2       Non-Competition. During the Term and the Non-Compete Period, in the
Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

7.3       Non-Solicitation of Employees or Independent Contractors. During the
Non-Compete Period, the Executive shall not, directly or indirectly, solicit or
attempt to induce any employee of the Company or independent contractor engaged
and/or utilized by the Company in any capacity to terminate his/her employment
with, or engagement by, the Company. Likewise, during the Non-Compete Period,
the Executive shall not, directly or indirectly, hire or attempt to hire for
another entity or person any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity.

 



10 

   

 

7.4       Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Non-Compete Period, the Executive shall not, directly or indirectly,
sell, design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

7.5       Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, as may be required by law or in response to a court
order or a request by a regulatory or administrative body, or as may be
necessary to enforce any agreement between the Company and Executive, disclose
or use for the benefit of himself/herself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company. If the Executive
is legally required to disclose any Confidential Information or trade secrets,
to the extent practicable, the Executive will provide the Company with written
notice. Notice shall be provided in accordance with Section 10.1 below.

 

7.6       Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“ DTSA” ). Notwithstanding any
other provision of this Agreement, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(a)is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

(b)is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

 

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(a)files any document containing the trade secret under seal; and

 

(b)does not disclose the trade secret, except pursuant to court order.

 

7.7       Need for Restrictions. The Executive acknowledges and agrees that each
of the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 



11 

   

 

7.8       Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 7, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond. In
any action resulting from a breach of this Agreement, the prevailing party shall
be entitled to recover his or its attorneys' fees and costs.

 

7.9       Successors and Assigns. The Company and its successors and assigns may
enforce these restrictive covenants.

 

7.10       Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

 

8.       Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

 



12 

   

 



9.                 Prior Agreements. Executive represents to the Company
(i) that there are no restrictions, agreements or understandings whatsoever to
which Executive is a party which would prevent or make unlawful Executive’s
execution of this Agreement or Executive’s employment hereunder, (ii) that
Executive’s execution of this Agreement and Executive’s employment hereunder
shall not constitute a breach of any con-tract, agreement or understanding, oral
or written to which Executive is a party or by which Executive is bound, (iii)
that Executive is free and able to execute this Agreement and to enter into
employment with the Company and (iv) this Agreement is a valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

10.              Miscellaneous.

 

10.1          Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) sent by a nationally recognized overnight courier
service, postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

10.2          Entire Understanding; Modification. This Agreement sets forth the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous, written, oral, expressed or
implied, communications, agreements and understandings with respect to the
subject matter hereof. This Agreement shall not be amended, modified,
supplemented, or terminated except in writing signed by both parties.

 

10.3          Parties in Interest. This Agreement shall inure to the benefit of,
bind and be enforceable by Executive and his heirs, personal representatives,
estate and beneficiaries, and the Company and its successors and assigns.
Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party without the express prior written consent of the
other party, except that the Company can assign this Agreement and its rights
and obligations hereunder in connection with a corporate restructuring for an
initial public offering.

 

10.4          Severability. If any provision of this Agreement is construed to
be invalid, illegal, or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.

 

10.5          Counterparts. This Agreement may be fully executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

 

10.6          Section Headings; References. Section and subsection headings in
this Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

10.7          Waivers. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

 13 

 

 

10.8          Right to Review and Seek Counsel. The Executive acknowledges that
he/she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he/she has sought such independent counsel
and advice as he/she has deemed appropriate in connection with the execution
hereof and the transactions contemplated hereby, and (b) that he/she has not
relied on any representation of the Company as to tax matters, or as to the
consequences of the execution hereof.

 

10.9          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

 

10.10      No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

10.11      Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

10.12      Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

10.13      EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND
SERVICE OF PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET
FORTH ABOVE OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME
FOR EACH PARTY.

 

[Signatures on Following Page]

 



 14 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 



  Benchmark Builders, INC.       By:______________________________________  
Name: Fred Sacramone   Title: President       EXECUTIVE  
_________________________________________

 



 

 

 

EXHIBIT C – MCMAHON EMPLOYMENT AGREEMENT



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 

 2 

 

 

11.              Adoption of Recitals. The Company and Executive hereto adopt
the above recitals as being true and correct.

 

12.              Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

13.              Term. The initial term of employment under this Agreement shall
be a period commencing on the date hereof and ending on December 31, 2019
(“Initial Term”), unless further extended or sooner terminated in accordance
with the other provisions hereof (which Initial Term and any extended periods
described below shall be referred to as the “Term”). On the expiration of the
Initial Term and on each anniversary thereafter, the Term shall, subject to the
following sentence, be automatically extended for one (1) year. The Company or
Executive may elect to terminate any automatic extension of the Term set forth
in this Section 3 by giving written notice of such election to the other at
least ninety (90) days prior to any anniversary date. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with the
Company beyond the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (including, but not
limited to, the restrictive covenants contained in Section 7) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

 

14.              Compensation and Benefits.

 

14.1          Salary. The Company shall pay to Executive as his/her compensation
for services rendered hereunder a base salary of $__________ per year, which
base salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

14.1.1                      Annual Bonus. For each calendar year during the
Term, including the 2017 calendar year, Executive shall be eligible for an
annual discretionary cash bonus with a target of X% to XX% of Executive’s Salary
in effect for such calendar year (the “Annual Bonus”). The Company shall pay
Executive the Annual Bonus (if earned) in the year following the year for which
it is earned, but in no event later than March 15 of such following calendar
year.

 

14.2          Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

 

14.2.1                      Reimbursement of Expenses. Executive is authorized
to incur ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

14.2.2                      Vacation/PTO. Executive shall be entitled to ___
weeks of comprehensive paid time off (includes vacation, sick and personal days)
(“PTO”) each year to be taken at such times as maybe be approved by the
President, or his or her designee. The PTO days accrue on a monthly basis.
Executive may “go in the hole” and utilize unearned PTO if approved by the
President, or his or her designee. If at the end of the calendar year, the
Executive has accrued PTO that he or she did not use, the Executive shall be
permitted to carry forward up to 20 days of unused PTO.

 

14.2.3                      Health Insurance. Company shall pay XX% percent of
the costs of coverage for Executive and his dependents (if any) under FTE’s or
the Company’s group health plan, as applicable.

 

15.              Termination.

 

15.1          Notice of Termination. Any termination by the Company or by
Executive, other than due to Executive’s death, shall be communicated by written
Notice of Termination to the other party. As used in this Agreement, (a) “Notice
of Termination” means a written notice specifying the termination provision in
this Agreement relied upon and (b) “Date of Termination” means the date of death
or the date specified in the Notice of Termination, as the case may be.

 

15.2          Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

15.3          Termination upon Disability. If the Executive is unable to perform
the essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability.

 

 3 

 

 

15.4          Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

15.5          Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder without Cause by delivering a Notice
of Termination to the Executive. The Date of Termination shall be specified in
the Notice of Termination; provided however, that the Date of Termination shall
not be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

15.6          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

15.7          Termination by Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and written notice setting
forth the basis for Executive’s belief that he/she has “Good Reason” to
terminate this Agreement. “Good Reason” shall be deemed to exist if any of the
following occurs without Executive’s express prior written consent: (i) the
Company materially breaches this Agreement; (ii) there is a material diminution
of Executive’s titles, authority, duties, reporting relationships or
responsibilities, with such determination being made with reference to the
greatest extent of Executive’s titles, authority, duties, reporting
relationships and responsibilities; (iii) the relocation of the Executive’s
primary office to a location more than 25 miles from its current location; (iv)
any reduction in Executive’s Salary; (v) FTE’s or the Company’s failure to pay
any amounts to Executive when due and payable, under this Agreement or any other
agreement between FTE or the Company and Executive; (vi) the assignment to the
Executive of duties materially inconsistent with his or her position with the
Company; or (vii) the Company’s notice of its intention to not renew the Term,
as described above in Section 3; provided, however, that “Good Reason” shall not
exist unless (a) the Executive shall have given the Company written notice
within ninety (90) days after the initial existence of a condition constituting
Good Reason, setting forth (1) the conduct or condition deemed to constitute
Good Reason and (2) a reasonable time, not less than thirty (30) days, within
which the Company may cure (if curable) such conduct or condition giving rise to
Good Reason, and (b) the Company shall have failed to so cure within such
period. For the avoidance of doubt, if cured, such conduct or condition shall
not constitute “Good Reason” for purposes of this Agreement. In order for
Executive to resign for Good Reason, Executive must terminate his employment
with the Company no later than ninety (90) days following the end of the
Company’s cure period. All notices shall be provided in accordance with Section
10.1 below.

 

 4 

 

 

15.8          Obligations upon Termination.



 

15.8.1                      Termination for Death. If employment terminates
pursuant to Subsection 5.2, in addition to the Accrued Amounts (defined below),
the Company shall, promptly upon such termination, pay the Estate of Executive,
or the person charged with legal responsibility for the Executive’s Estate, an
amount equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

15.8.2    Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

15.8.3    Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 

(c)                COBRA Amount. If Executive elects to continue to receive
group health insurance coverage under the Company’s group health plan pursuant
to COBRA, the Company shall directly pay or reimburse Executive for his or her
monthly COBRA premiums for the twelve (12) months following the Date of
Termination (such monthly payments being the “COBRA Amount”), provided that in
order to be reimbursed, Executive must provide the Company with adequate
documentation of his or her payment of such monthly COBRA premiums. The COBRA
Amount shall maintain the coverage Executive and his or her dependents (if
applicable) had immediately prior to the Date of Termination. In the event
Executive does not elect COBRA coverage, Executive subsequently becomes
ineligible for continued COBRA coverage, Executive fails to provide the Company
with adequate documentation of his or her payment of such COBRA premiums (if
applicable), or Executive does not execute the Release or subsequently revokes
the Release, the Company shall no longer be obligated to pay Executive any
remaining portion of the COBRA Amount.

 

 5 

 

 

15.9          Termination by Executive other than for Good Reason or by the
Company for Cause. In the event that the employment of the Executive is
terminated pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive
the following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

15.10      Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

15.11      Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 



 6 

 

 

16.              Ownership of Works; Infringement Indemnity.

 

16.1          Assignment of Works. Executive agrees to promptly make full
written disclosure to the Company, to hold in trust for the sole right and
benefit of the Company, and hereby assigns, transfers, grants and conveys to the
Company, all of his/her worldwide right, title, ownership and interest in and to
any and all designs, trademarks, inventions, original works of authorship,
findings, conclusions, data, discoveries, developments, concepts, improvements,
trade secrets, techniques, processes, know-how and other work product, whether
or not patentable or registrable under copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, in the performance of
this Agreement or which result, to any extent, from use of the Company’s
premises or property (collectively, the “Works”), including any and all
intellectual property rights inherent in the Works and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively, “Intellectual Property Rights”).
Executive further acknowledges and agrees that all original works of authorship
which are made by him/her in the performance of this Agreement and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and belong solely to the Company. Executive
agrees that all Works developed by Executive during the course of this
Agreement, prior to this Agreement, developed in future using Works as the basis
are the sole property of the Company. However, to the extent that any such work
may not, by operation of any applicable law, be a work made for hire, Executive
hereby assigns, transfers and conveys to the Company all of his/her worldwide
right, title and interest in and to such Work, including all Intellectual
Property Rights therein and appurtenant thereto. Executive hereby waives any and
all “moral rights” that he/she may have in any of the Works under the Berne
Convention or any other applicable law, rule or regulation. Executive agrees
that he/she will retain no rights in any of the Works or any of the Intellectual
Property Rights in or relating thereto. Executive agrees that the Company owns
the entire right, title, ownership and interest in and to all of the Works and
all Intellectual Property Rights in or relating thereto including, without
limitation, the right to reproduce the Works, modify the Works, prepare
derivative works based upon the Works or the copyright or any other Intellectual
Property Rights in or relating thereto, sell or otherwise distribute the Works.
Executive warrants that all of the Works and all Intellectual Property Rights in
or related thereto are free and clear of all liens, security interests, claims
and other encumbrances of any type.

 

16.2          Further Assurances. Upon the request and at the expense of the
Company, except as provided below, Executive shall execute and deliver any and
all instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

16.3          Attorney in Fact. If the Company is unable, after reasonable
effort, to secure Executive’s signature as required in Section 6.2 for any
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his/her agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of a patent,
copyright or trademark or any other legal protection thereon with the same legal
force and effect as if executed by Executive.

 





 7 

 

 

17.              Covenants.

 

17.1          Definitions.

 

17.1.1                      The term “Company” for purposes of Section 7 of this
Agreement shall mean FTE and its affiliated and related entities including but
not limited to the Company. It is understood that any affiliated or related
entities of FTE are intended third-party beneficiaries of the provisions of this
Agreement.

 

17.1.2                      The term “Confidential Information” shall include,
but not be limited to: (i) Customer lists and Prospective Customer lists;
specific information on Customers and Prospective Customers (including
information on purchasing preferences, credit information, and pricing); terms
and conditions under which the Company deals with Vendors and supplier or
prospective Vendors or suppliers; employee and independent contractor lists; the
Company’s sources of supply; the Company’s billing rates; pricing
lists (including item and Customer specific pricing information); names of
agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Works as
defined above); future the Company business plans; project files; design
systems; information on current and potential Vendors including, but not limited
to, their identity, pricing, and purchasing information not generally known;
personal information about the Company’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to the Company or relating to the Company’s business and/or affairs;
and (ii) any information that is of value or significance to the Company that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of the Company nor
intended by the Company for general dissemination. Confidential Information
shall not include any (a) information known generally to the public (other than
as a result of unauthorized disclosure by the Executive), (b) information that
became available from a third party source and such source is not bound by a
confidentiality agreement, (c) any information not otherwise considered by the
Board of Directors of the Company (“Board”) to be Confidential Information, (d)
information which is subsequently independently conceived or developed by
Executive without use or reference to Confidential Information, or (e)
information which is generally applicable business or industry know-how or
acumen of Executive’s which does not embody and is not predicated upon the
Confidential Information.

 

17.1.3                      The term “Customer” shall mean any person or entity
which has purchased goods, products or services from the Company, entered into
any contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason; provided that such goods,
products or services must be substantially related to the Business.

 

 8 

 

 

17.1.4                      The phrase “directly or indirectly” shall include
the Executive either on his/her own account, or as a partner, owner, promoter,
joint venturer, employee, agent, consultant, advisor, manager, executive,
independent contractor, officer, director, stockholder, or otherwise, of an
entity.

 

17.1.5                      The term “Non-Compete Period” shall mean the period
beginning on the date hereof and ending on the date that is the later of (a)
five (5) years from the date hereof and (b) twelve (12) months immediately
following the termination of the Executive’s employment with the Company for
whatever reason.

 

17.1.6                      The term “Prospective Customer” shall mean any
person or entity which has expressed material interest in purchasing goods,
products or services from the Company, expressed material interest in entering
into any contract for products or services with the Company, and/or expressed
material interest in entering into any contract for the distribution of any
products or services with the Company within the one (1) year immediately
preceding the termination of the Executive’s employment with the Company for
whatever reason; provided that such goods, products or services must be
substantially related to the Business.

 

17.1.7                      The term “Restricted Area” shall include any
geographical location anywhere in the world where the Executive has been
assigned to perform services on behalf of the Company during the Term and where
the Company, its affiliates or subsidiaries are engaged in the Business.

 

17.1.8                      The term “Restricted Business” shall mean any
business that competes with the Company in the Business, as such business now
exists or as it may exist at the time of the termination of the Executive’s
employment with the Company for whatever reason.

 

17.1.9                      The term “Vendor” shall mean any supplier, person,
or entity from which the Company has purchased products or services during the
one (1) year immediately preceding the termination of the Executive’s employment
with the Company for whatever reason; provided that such products or services
must be substantially related to the Business.

 

17.2          Non-Competition. During the Term and the Non-Compete Period, in
the Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

17.3          Non-Solicitation of Employees or Independent Contractors. During
the Non-Compete Period, the Executive shall not, directly or indirectly, solicit
or attempt to induce any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity to terminate his/her
employment with, or engagement by, the Company. Likewise, during the Non-Compete
Period, the Executive shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of the Company or independent
contractor engaged and/or utilized by the Company in any capacity.

  



 9 

 

 

17.4          Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Non-Compete Period, the Executive shall not, directly or indirectly,
sell, design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

17.5          Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, as may be required by law or in response to a court
order or a request by a regulatory or administrative body, or as may be
necessary to enforce any agreement between the Company and Executive, disclose
or use for the benefit of himself/herself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company. If the Executive
is legally required to disclose any Confidential Information or trade secrets,
to the extent practicable, the Executive will provide the Company with written
notice. Notice shall be provided in accordance with Section 10.1 below.

 

17.6          Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“ DTSA” ). Notwithstanding any
other provision of this Agreement, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(d)is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or     (e)is made in
a complaint or other document that is filed under seal in a lawsuit or other
proceeding.



Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(f)files any document containing the trade secret under seal; and     (g)does
not disclose the trade secret, except pursuant to court order.



17.7          Need for Restrictions. The Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 

 10 

 

 

17.8          Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 7, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond. In
any action resulting from a breach of this Agreement, the prevailing party shall
be entitled to recover his or its attorneys' fees and costs.

 

17.9          Successors and Assigns. The Company and its successors and assigns
may enforce these restrictive covenants.

 

17.10      Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

  

18.              Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

 

 11 

 

 

19.              Prior Agreements. Executive represents to the Company (i) that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party which would prevent or make unlawful Executive’s execution
of this Agreement or Executive’s employment hereunder, (ii) that Executive’s
execution of this Agreement and Executive’s employment hereunder shall not
constitute a breach of any con-tract, agreement or understanding, oral or
written to which Executive is a party or by which Executive is bound, (iii) that
Executive is free and able to execute this Agreement and to enter into
employment with the Company and (iv) this Agreement is a valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

20.              Miscellaneous.

 

20.1          Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) sent by a nationally recognized overnight courier
service, postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

20.2          Entire Understanding; Modification. This Agreement sets forth the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous, written, oral, expressed or
implied, communications, agreements and understandings with respect to the
subject matter hereof. This Agreement shall not be amended, modified,
supplemented, or terminated except in writing signed by both parties.

 

20.3          Parties in Interest. This Agreement shall inure to the benefit of,
bind and be enforceable by Executive and his heirs, personal representatives,
estate and beneficiaries, and the Company and its successors and assigns.
Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party without the express prior written consent of the
other party, except that the Company can assign this Agreement and its rights
and obligations hereunder in connection with a corporate restructuring for an
initial public offering.

 

20.4          Severability. If any provision of this Agreement is construed to
be invalid, illegal, or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.

 

20.5          Counterparts. This Agreement may be fully executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

 

20.6          Section Headings; References. Section and subsection headings in
this Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

20.7          Waivers. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

 12 

 

 

20.8          Right to Review and Seek Counsel. The Executive acknowledges that
he/she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he/she has sought such independent counsel
and advice as he/she has deemed appropriate in connection with the execution
hereof and the transactions contemplated hereby, and (b) that he/she has not
relied on any representation of the Company as to tax matters, or as to the
consequences of the execution hereof.

 

20.9          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

 

20.10      No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

20.11      Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

20.12      Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

20.13      EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND
SERVICE OF PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET
FORTH ABOVE OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME
FOR EACH PARTY.

 

[Signatures on Following Page]

 

 13 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 



  Benchmark Builders, INC.       By:______________________________________  
Name: Fred Sacramone   Title: President       EXECUTIVE  
_________________________________________

 

 14 

 



 

EXHIBIT D – SACRAMONE EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 

 2 

 



 

21.              Adoption of Recitals. The Company and Executive hereto adopt
the above recitals as being true and correct.

 

22.              Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

23.              Term. The initial term of employment under this Agreement shall
be a period commencing on the date hereof and ending on December 31, 2019
(“Initial Term”), unless further extended or sooner terminated in accordance
with the other provisions hereof (which Initial Term and any extended periods
described below shall be referred to as the “Term”). On the expiration of the
Initial Term and on each anniversary thereafter, the Term shall, subject to the
following sentence, be automatically extended for one (1) year. The Company or
Executive may elect to terminate any automatic extension of the Term set forth
in this Section 3 by giving written notice of such election to the other at
least ninety (90) days prior to any anniversary date. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with the
Company beyond the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (including, but not
limited to, the restrictive covenants contained in Section 7) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

 

24.              Compensation and Benefits.

 

24.1          Salary. The Company shall pay to Executive as his/her compensation
for services rendered hereunder a base salary of $__________ per year, which
base salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

24.1.1                      Annual Bonus. For each calendar year during the
Term, including the 2017 calendar year, Executive shall be eligible for an
annual discretionary cash bonus with a target of X% to XX% of Executive’s Salary
in effect for such calendar year (the “Annual Bonus”). The Company shall pay
Executive the Annual Bonus (if earned) in the year following the year for which
it is earned, but in no event later than March 15 of such following calendar
year.

 

24.2          Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

 

 3 

 

 

24.2.1                      Reimbursement of Expenses. Executive is authorized
to incur ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

24.2.2                      Vacation/PTO. Executive shall be entitled to ___
weeks of comprehensive paid time off (includes vacation, sick and personal days)
(“PTO”) each year to be taken at such times as maybe be approved by the
President, or his or her designee. The PTO days accrue on a monthly basis.
Executive may “go in the hole” and utilize unearned PTO if approved by the
President, or his or her designee. If at the end of the calendar year, the
Executive has accrued PTO that he or she did not use, the Executive shall be
permitted to carry forward up to 20 days of unused PTO.

 

24.2.3                      Health Insurance. Company shall pay XX% percent of
the costs of coverage for Executive and his dependents (if any) under FTE’s or
the Company’s group health plan, as applicable.

 

25.              Termination.

 

25.1          Notice of Termination. Any termination by the Company or by
Executive, other than due to Executive’s death, shall be communicated by written
Notice of Termination to the other party. As used in this Agreement, (a) “Notice
of Termination” means a written notice specifying the termination provision in
this Agreement relied upon and (b) “Date of Termination” means the date of death
or the date specified in the Notice of Termination, as the case may be.

 

25.2          Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

25.3          Termination upon Disability. If the Executive is unable to perform
the essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability.

 

 4 

 

 

25.4          Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

25.5          Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder without Cause by delivering a Notice
of Termination to the Executive. The Date of Termination shall be specified in
the Notice of Termination; provided however, that the Date of Termination shall
not be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

25.6          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

25.7          Termination by Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and written notice setting
forth the basis for Executive’s belief that he/she has “Good Reason” to
terminate this Agreement. “Good Reason” shall be deemed to exist if any of the
following occurs without Executive’s express prior written consent: (i) the
Company materially breaches this Agreement; (ii) there is a material diminution
of Executive’s titles, authority, duties, reporting relationships or
responsibilities, with such determination being made with reference to the
greatest extent of Executive’s titles, authority, duties, reporting
relationships and responsibilities; (iii) the relocation of the Executive’s
primary office to a location more than 25 miles from its current location; (iv)
any reduction in Executive’s Salary; (v) FTE’s or the Company’s failure to pay
any amounts to Executive when due and payable, under this Agreement or any other
agreement between FTE or the Company and Executive; (vi) the assignment to the
Executive of duties materially inconsistent with his or her position with the
Company; or (vii) the Company’s notice of its intention to not renew the Term,
as described above in Section 3; provided, however, that “Good Reason” shall not
exist unless (a) the Executive shall have given the Company written notice
within ninety (90) days after the initial existence of a condition constituting
Good Reason, setting forth (1) the conduct or condition deemed to constitute
Good Reason and (2) a reasonable time, not less than thirty (30) days, within
which the Company may cure (if curable) such conduct or condition giving rise to
Good Reason, and (b) the Company shall have failed to so cure within such
period. For the avoidance of doubt, if cured, such conduct or condition shall
not constitute “Good Reason” for purposes of this Agreement. In order for
Executive to resign for Good Reason, Executive must terminate his employment
with the Company no later than ninety (90) days following the end of the
Company’s cure period. All notices shall be provided in accordance with Section
10.1 below.

 

 5 

 

 

25.8          Obligations upon Termination.

 

25.8.1                      Termination for Death. If employment terminates
pursuant to Subsection 5.2, in addition to the Accrued Amounts (defined below),
the Company shall, promptly upon such termination, pay the Estate of Executive,
or the person charged with legal responsibility for the Executive’s Estate, an
amount equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

25.8.2    Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

25.8.3    Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 

(h)               COBRA Amount. If Executive elects to continue to receive group
health insurance coverage under the Company’s group health plan pursuant to
COBRA, the Company shall directly pay or reimburse Executive for his or her
monthly COBRA premiums for the twelve (12) months following the Date of
Termination (such monthly payments being the “COBRA Amount”), provided that in
order to be reimbursed, Executive must provide the Company with adequate
documentation of his or her payment of such monthly COBRA premiums. The COBRA
Amount shall maintain the coverage Executive and his or her dependents (if
applicable) had immediately prior to the Date of Termination. In the event
Executive does not elect COBRA coverage, Executive subsequently becomes
ineligible for continued COBRA coverage, Executive fails to provide the Company
with adequate documentation of his or her payment of such COBRA premiums (if
applicable), or Executive does not execute the Release or subsequently revokes
the Release, the Company shall no longer be obligated to pay Executive any
remaining portion of the COBRA Amount.

 

25.9          Termination by Executive other than for Good Reason or by the
Company for Cause. In the event that the employment of the Executive is
terminated pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive
the following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

25.10      Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

 25.11      Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 







 6 

 

 

26.              Ownership of Works; Infringement Indemnity.

 

26.1          Assignment of Works. Executive agrees to promptly make full
written disclosure to the Company, to hold in trust for the sole right and
benefit of the Company, and hereby assigns, transfers, grants and conveys to the
Company, all of his/her worldwide right, title, ownership and interest in and to
any and all designs, trademarks, inventions, original works of authorship,
findings, conclusions, data, discoveries, developments, concepts, improvements,
trade secrets, techniques, processes, know-how and other work product, whether
or not patentable or registrable under copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, in the performance of
this Agreement or which result, to any extent, from use of the Company’s
premises or property (collectively, the “Works”), including any and all
intellectual property rights inherent in the Works and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively, “Intellectual Property Rights”).
Executive further acknowledges and agrees that all original works of authorship
which are made by him/her in the performance of this Agreement and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and belong solely to the Company. Executive
agrees that all Works developed by Executive during the course of this
Agreement, prior to this Agreement, developed in future using Works as the basis
are the sole property of the Company. However, to the extent that any such work
may not, by operation of any applicable law, be a work made for hire, Executive
hereby assigns, transfers and conveys to the Company all of his/her worldwide
right, title and interest in and to such Work, including all Intellectual
Property Rights therein and appurtenant thereto. Executive hereby waives any and
all “moral rights” that he/she may have in any of the Works under the Berne
Convention or any other applicable law, rule or regulation. Executive agrees
that he/she will retain no rights in any of the Works or any of the Intellectual
Property Rights in or relating thereto. Executive agrees that the Company owns
the entire right, title, ownership and interest in and to all of the Works and
all Intellectual Property Rights in or relating thereto including, without
limitation, the right to reproduce the Works, modify the Works, prepare
derivative works based upon the Works or the copyright or any other Intellectual
Property Rights in or relating thereto, sell or otherwise distribute the Works.
Executive warrants that all of the Works and all Intellectual Property Rights in
or related thereto are free and clear of all liens, security interests, claims
and other encumbrances of any type.

 

26.2          Further Assurances. Upon the request and at the expense of the
Company, except as provided below, Executive shall execute and deliver any and
all instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

26.3          Attorney in Fact. If the Company is unable, after reasonable
effort, to secure Executive’s signature as required in Section 6.2 for any
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his/her agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of a patent,
copyright or trademark or any other legal protection thereon with the same legal
force and effect as if executed by Executive.

 





 7 

 

 

27.              Covenants.

 

27.1          Definitions.

 

27.1.1                      The term “Company” for purposes of Section 7 of this
Agreement shall mean FTE and its affiliated and related entities including but
not limited to the Company. It is understood that any affiliated or related
entities of FTE are intended third-party beneficiaries of the provisions of this
Agreement.

 

27.1.2                      The term “Confidential Information” shall include,
but not be limited to: (i) Customer lists and Prospective Customer lists;
specific information on Customers and Prospective Customers (including
information on purchasing preferences, credit information, and pricing); terms
and conditions under which the Company deals with Vendors and supplier or
prospective Vendors or suppliers; employee and independent contractor lists; the
Company’s sources of supply; the Company’s billing rates; pricing
lists (including item and Customer specific pricing information); names of
agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Works as
defined above); future the Company business plans; project files; design
systems; information on current and potential Vendors including, but not limited
to, their identity, pricing, and purchasing information not generally known;
personal information about the Company’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to the Company or relating to the Company’s business and/or affairs;
and (ii) any information that is of value or significance to the Company that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of the Company nor
intended by the Company for general dissemination. Confidential Information
shall not include any (a) information known generally to the public (other than
as a result of unauthorized disclosure by the Executive), (b) information that
became available from a third party source and such source is not bound by a
confidentiality agreement, (c) any information not otherwise considered by the
Board of Directors of the Company (“Board”) to be Confidential Information, (d)
information which is subsequently independently conceived or developed by
Executive without use or reference to Confidential Information, or (e)
information which is generally applicable business or industry know-how or
acumen of Executive’s which does not embody and is not predicated upon the
Confidential Information.

 

27.1.3                      The term “Customer” shall mean any person or entity
which has purchased goods, products or services from the Company, entered into
any contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason; provided that such goods,
products or services must be substantially related to the Business.

 



 8 

 

 

27.1.4                      The phrase “directly or indirectly” shall include
the Executive either on his/her own account, or as a partner, owner, promoter,
joint venturer, employee, agent, consultant, advisor, manager, executive,
independent contractor, officer, director, stockholder, or otherwise, of an
entity.

 

27.1.5                      The term “Non-Compete Period” shall mean the period
beginning on the date hereof and ending on the date that is the later of (a)
five (5) years from the date hereof and (b) twelve (12) months immediately
following the termination of the Executive’s employment with the Company for
whatever reason.

 

27.1.6                      The term “Prospective Customer” shall mean any
person or entity which has expressed material interest in purchasing goods,
products or services from the Company, expressed material interest in entering
into any contract for products or services with the Company, and/or expressed
material interest in entering into any contract for the distribution of any
products or services with the Company within the one (1) year immediately
preceding the termination of the Executive’s employment with the Company for
whatever reason; provided that such goods, products or services must be
substantially related to the Business.

 

27.1.7                      The term “Restricted Area” shall include any
geographical location anywhere in the world where the Executive has been
assigned to perform services on behalf of the Company during the Term and where
the Company, its affiliates or subsidiaries are engaged in the Business.

 

27.1.8                      The term “Restricted Business” shall mean any
business that competes with the Company in the Business, as such business now
exists or as it may exist at the time of the termination of the Executive’s
employment with the Company for whatever reason.

 

27.1.9                      The term “Vendor” shall mean any supplier, person,
or entity from which the Company has purchased products or services during the
one (1) year immediately preceding the termination of the Executive’s employment
with the Company for whatever reason; provided that such products or services
must be substantially related to the Business.

 

27.2          Non-Competition. During the Term and the Non-Compete Period, in
the Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

27.3          Non-Solicitation of Employees or Independent Contractors. During
the Non-Compete Period, the Executive shall not, directly or indirectly, solicit
or attempt to induce any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity to terminate his/her
employment with, or engagement by, the Company. Likewise, during the Non-Compete
Period, the Executive shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of the Company or independent
contractor engaged and/or utilized by the Company in any capacity.

 



 9 

 

 

27.4          Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Non-Compete Period, the Executive shall not, directly or indirectly,
sell, design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

27.5          Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, as may be required by law or in response to a court
order or a request by a regulatory or administrative body, or as may be
necessary to enforce any agreement between the Company and Executive, disclose
or use for the benefit of himself/herself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company. If the Executive
is legally required to disclose any Confidential Information or trade secrets,
to the extent practicable, the Executive will provide the Company with written
notice. Notice shall be provided in accordance with Section 10.1 below.

 

27.6          Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“ DTSA” ). Notwithstanding any
other provision of this Agreement, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(i)

is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or 

    (j)is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

 

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(k)files any document containing the trade secret under seal; and     (l)does
not disclose the trade secret, except pursuant to court order.



 10 

 

 

27.7          Need for Restrictions. The Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 

27.8          Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 7, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond. In
any action resulting from a breach of this Agreement, the prevailing party shall
be entitled to recover his or its attorneys' fees and costs.

 

27.9          Successors and Assigns. The Company and its successors and assigns
may enforce these restrictive covenants.

 

27.10      Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

 

28.              Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

 



 11 

 

 

29.              Prior Agreements. Executive represents to the Company (i) that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party which would prevent or make unlawful Executive’s execution
of this Agreement or Executive’s employment hereunder, (ii) that Executive’s
execution of this Agreement and Executive’s employment hereunder shall not
constitute a breach of any con-tract, agreement or understanding, oral or
written to which Executive is a party or by which Executive is bound, (iii) that
Executive is free and able to execute this Agreement and to enter into
employment with the Company and (iv) this Agreement is a valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

30.              Miscellaneous.

 

30.1          Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) sent by a nationally recognized overnight courier
service, postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

30.2          Entire Understanding; Modification. This Agreement sets forth the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous, written, oral, expressed or
implied, communications, agreements and understandings with respect to the
subject matter hereof. This Agreement shall not be amended, modified,
supplemented, or terminated except in writing signed by both parties.

 

30.3          Parties in Interest. This Agreement shall inure to the benefit of,
bind and be enforceable by Executive and his heirs, personal representatives,
estate and beneficiaries, and the Company and its successors and assigns.
Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party without the express prior written consent of the
other party, except that the Company can assign this Agreement and its rights
and obligations hereunder in connection with a corporate restructuring for an
initial public offering.

 

30.4          Severability. If any provision of this Agreement is construed to
be invalid, illegal, or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.

 

30.5          Counterparts. This Agreement may be fully executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

 

30.6          Section Headings; References. Section and subsection headings in
this Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

30.7          Waivers. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 



 12 

 

 

30.8          Right to Review and Seek Counsel. The Executive acknowledges that
he/she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he/she has sought such independent counsel
and advice as he/she has deemed appropriate in connection with the execution
hereof and the transactions contemplated hereby, and (b) that he/she has not
relied on any representation of the Company as to tax matters, or as to the
consequences of the execution hereof.

 

30.9          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

 

30.10      No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

30.11      Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

30.12      Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

30.13      EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND
SERVICE OF PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET
FORTH ABOVE OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME
FOR EACH PARTY.

 

[Signatures on Following Page]

 



 13 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 



  Benchmark Builders, INC.       By:______________________________________  
Name:   Title:       EXECUTIVE   _________________________________________

 

 14 

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 



 2 

 



 

31.              Adoption of Recitals. The Company and Executive hereto adopt
the above recitals as being true and correct.

 

32.              Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

33.              Term. The initial term of employment under this Agreement shall
be a period commencing on the date hereof and ending on December 31, 2019
(“Initial Term”), unless further extended or sooner terminated in accordance
with the other provisions hereof (which Initial Term and any extended periods
described below shall be referred to as the “Term”). On the expiration of the
Initial Term and on each anniversary thereafter, the Term shall, subject to the
following sentence, be automatically extended for one (1) year. The Company or
Executive may elect to terminate any automatic extension of the Term set forth
in this Section 3 by giving written notice of such election to the other at
least ninety (90) days prior to any anniversary date. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with the
Company beyond the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (including, but not
limited to, the restrictive covenants contained in Section 7) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

 

34.              Compensation and Benefits.

 

34.1          Salary. The Company shall pay to Executive as his/her compensation
for services rendered hereunder a base salary of $__________ per year, which
base salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

34.1.1                      Annual Bonus. For each calendar year during the
Term, including the 2017 calendar year, Executive shall be eligible for an
annual discretionary cash bonus with a target of X% to XX% of Executive’s Salary
in effect for such calendar year (the “Annual Bonus”). The Company shall pay
Executive the Annual Bonus (if earned) in the year following the year for which
it is earned, but in no event later than March 15 of such following calendar
year.

 

34.2          Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

 



 3 

 

 

34.2.1                      Reimbursement of Expenses. Executive is authorized
to incur ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

34.2.2                      Vacation/PTO. Executive shall be entitled to ___
weeks of comprehensive paid time off (includes vacation, sick and personal days)
(“PTO”) each year to be taken at such times as maybe be approved by the
President, or his or her designee. The PTO days accrue on a monthly basis.
Executive may “go in the hole” and utilize unearned PTO if approved by the
President, or his or her designee. If at the end of the calendar year, the
Executive has accrued PTO that he or she did not use, the Executive shall be
permitted to carry forward up to 20 days of unused PTO.

 

34.2.3                      Health Insurance. Company shall pay XX% percent of
the costs of coverage for Executive and his dependents (if any) under FTE’s or
the Company’s group health plan, as applicable.

 

35.              Termination.

 

35.1          Notice of Termination. Any termination by the Company or by
Executive, other than due to Executive’s death, shall be communicated by written
Notice of Termination to the other party. As used in this Agreement, (a) “Notice
of Termination” means a written notice specifying the termination provision in
this Agreement relied upon and (b) “Date of Termination” means the date of death
or the date specified in the Notice of Termination, as the case may be.

 

35.2          Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

35.3          Termination upon Disability. If the Executive is unable to perform
the essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability.

 

 4 

 

 

35.4          Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

35.5          Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder without Cause by delivering a Notice
of Termination to the Executive. The Date of Termination shall be specified in
the Notice of Termination; provided however, that the Date of Termination shall
not be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

35.6          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

35.7          Termination by Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and written notice setting
forth the basis for Executive’s belief that he/she has “Good Reason” to
terminate this Agreement. “Good Reason” shall be deemed to exist if any of the
following occurs without Executive’s express prior written consent: (i) the
Company materially breaches this Agreement; (ii) there is a material diminution
of Executive’s titles, authority, duties, reporting relationships or
responsibilities, with such determination being made with reference to the
greatest extent of Executive’s titles, authority, duties, reporting
relationships and responsibilities; (iii) the relocation of the Executive’s
primary office to a location more than 25 miles from its current location; (iv)
any reduction in Executive’s Salary; (v) FTE’s or the Company’s failure to pay
any amounts to Executive when due and payable, under this Agreement or any other
agreement between FTE or the Company and Executive; (vi) the assignment to the
Executive of duties materially inconsistent with his or her position with the
Company; or (vii) the Company’s notice of its intention to not renew the Term,
as described above in Section 3; provided, however, that “Good Reason” shall not
exist unless (a) the Executive shall have given the Company written notice
within ninety (90) days after the initial existence of a condition constituting
Good Reason, setting forth (1) the conduct or condition deemed to constitute
Good Reason and (2) a reasonable time, not less than thirty (30) days, within
which the Company may cure (if curable) such conduct or condition giving rise to
Good Reason, and (b) the Company shall have failed to so cure within such
period. For the avoidance of doubt, if cured, such conduct or condition shall
not constitute “Good Reason” for purposes of this Agreement. In order for
Executive to resign for Good Reason, Executive must terminate his employment
with the Company no later than ninety (90) days following the end of the
Company’s cure period. All notices shall be provided in accordance with Section
10.1 below.

 



 5 

 

 

35.8          Obligations upon Termination.

 

35.8.1                      Termination for Death. If employment terminates
pursuant to Subsection 5.2, in addition to the Accrued Amounts (defined below),
the Company shall, promptly upon such termination, pay the Estate of Executive,
or the person charged with legal responsibility for the Executive’s Estate, an
amount equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

35.8.2    Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

35.8.3    Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 

(m)             COBRA Amount. If Executive elects to continue to receive group
health insurance coverage under the Company’s group health plan pursuant to
COBRA, the Company shall directly pay or reimburse Executive for his or her
monthly COBRA premiums for the twelve (12) months following the Date of
Termination (such monthly payments being the “COBRA Amount”), provided that in
order to be reimbursed, Executive must provide the Company with adequate
documentation of his or her payment of such monthly COBRA premiums. The COBRA
Amount shall maintain the coverage Executive and his or her dependents (if
applicable) had immediately prior to the Date of Termination. In the event
Executive does not elect COBRA coverage, Executive subsequently becomes
ineligible for continued COBRA coverage, Executive fails to provide the Company
with adequate documentation of his or her payment of such COBRA premiums (if
applicable), or Executive does not execute the Release or subsequently revokes
the Release, the Company shall no longer be obligated to pay Executive any
remaining portion of the COBRA Amount.

 

 6 

 

 

35.9          Termination by Executive other than for Good Reason or by the
Company for Cause. In the event that the employment of the Executive is
terminated pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive
the following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

35.10      Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

35.11      Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 



 7 

 

 

36.              Ownership of Works; Infringement Indemnity.

 

36.1          Assignment of Works. Executive agrees to promptly make full
written disclosure to the Company, to hold in trust for the sole right and
benefit of the Company, and hereby assigns, transfers, grants and conveys to the
Company, all of his/her worldwide right, title, ownership and interest in and to
any and all designs, trademarks, inventions, original works of authorship,
findings, conclusions, data, discoveries, developments, concepts, improvements,
trade secrets, techniques, processes, know-how and other work product, whether
or not patentable or registrable under copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, in the performance of
this Agreement or which result, to any extent, from use of the Company’s
premises or property (collectively, the “Works”), including any and all
intellectual property rights inherent in the Works and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively, “Intellectual Property Rights”).
Executive further acknowledges and agrees that all original works of authorship
which are made by him/her in the performance of this Agreement and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and belong solely to the Company. Executive
agrees that all Works developed by Executive during the course of this
Agreement, prior to this Agreement, developed in future using Works as the basis
are the sole property of the Company. However, to the extent that any such work
may not, by operation of any applicable law, be a work made for hire, Executive
hereby assigns, transfers and conveys to the Company all of his/her worldwide
right, title and interest in and to such Work, including all Intellectual
Property Rights therein and appurtenant thereto. Executive hereby waives any and
all “moral rights” that he/she may have in any of the Works under the Berne
Convention or any other applicable law, rule or regulation. Executive agrees
that he/she will retain no rights in any of the Works or any of the Intellectual
Property Rights in or relating thereto. Executive agrees that the Company owns
the entire right, title, ownership and interest in and to all of the Works and
all Intellectual Property Rights in or relating thereto including, without
limitation, the right to reproduce the Works, modify the Works, prepare
derivative works based upon the Works or the copyright or any other Intellectual
Property Rights in or relating thereto, sell or otherwise distribute the Works.
Executive warrants that all of the Works and all Intellectual Property Rights in
or related thereto are free and clear of all liens, security interests, claims
and other encumbrances of any type.

 

36.2          Further Assurances. Upon the request and at the expense of the
Company, except as provided below, Executive shall execute and deliver any and
all instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

36.3          Attorney in Fact. If the Company is unable, after reasonable
effort, to secure Executive’s signature as required in Section 6.2 for any
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his/her agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of a patent,
copyright or trademark or any other legal protection thereon with the same legal
force and effect as if executed by Executive.

 



 8 

 

 

37.              Covenants.

 

37.1          Definitions.

 

37.1.1                      The term “Company” for purposes of Section 7 of this
Agreement shall mean FTE and its affiliated and related entities including but
not limited to the Company. It is understood that any affiliated or related
entities of FTE are intended third-party beneficiaries of the provisions of this
Agreement.

 

37.1.2                      The term “Confidential Information” shall include,
but not be limited to: (i) Customer lists and Prospective Customer lists;
specific information on Customers and Prospective Customers (including
information on purchasing preferences, credit information, and pricing); terms
and conditions under which the Company deals with Vendors and supplier or
prospective Vendors or suppliers; employee and independent contractor lists; the
Company’s sources of supply; the Company’s billing rates; pricing
lists (including item and Customer specific pricing information); names of
agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Works as
defined above); future the Company business plans; project files; design
systems; information on current and potential Vendors including, but not limited
to, their identity, pricing, and purchasing information not generally known;
personal information about the Company’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to the Company or relating to the Company’s business and/or affairs;
and (ii) any information that is of value or significance to the Company that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of the Company nor
intended by the Company for general dissemination. Confidential Information
shall not include any (a) information known generally to the public (other than
as a result of unauthorized disclosure by the Executive), (b) information that
became available from a third party source and such source is not bound by a
confidentiality agreement, (c) any information not otherwise considered by the
Board of Directors of the Company (“Board”) to be Confidential Information, (d)
information which is subsequently independently conceived or developed by
Executive without use or reference to Confidential Information, or (e)
information which is generally applicable business or industry know-how or
acumen of Executive’s which does not embody and is not predicated upon the
Confidential Information.

 

37.1.3                      The term “Customer” shall mean any person or entity
which has purchased goods, products or services from the Company, entered into
any contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason; provided that such goods,
products or services must be substantially related to the Business.

 



 9 

 

 

37.1.4                      The phrase “directly or indirectly” shall include
the Executive either on his/her own account, or as a partner, owner, promoter,
joint venturer, employee, agent, consultant, advisor, manager, executive,
independent contractor, officer, director, stockholder, or otherwise, of an
entity.

 

37.1.5                      The term “Non-Compete Period” shall mean the period
beginning on the date hereof and ending on the date that is the later of (a)
five (5) years from the date hereof and (b) twelve (12) months immediately
following the termination of the Executive’s employment with the Company for
whatever reason.

 

37.1.6                      The term “Prospective Customer” shall mean any
person or entity which has expressed material interest in purchasing goods,
products or services from the Company, expressed material interest in entering
into any contract for products or services with the Company, and/or expressed
material interest in entering into any contract for the distribution of any
products or services with the Company within the one (1) year immediately
preceding the termination of the Executive’s employment with the Company for
whatever reason; provided that such goods, products or services must be
substantially related to the Business.

 

37.1.7                      The term “Restricted Area” shall include any
geographical location anywhere in the world where the Executive has been
assigned to perform services on behalf of the Company during the Term and where
the Company, its affiliates or subsidiaries are engaged in the Business.

 

37.1.8                      The term “Restricted Business” shall mean any
business that competes with the Company in the Business, as such business now
exists or as it may exist at the time of the termination of the Executive’s
employment with the Company for whatever reason.

 

37.1.9                      The term “Vendor” shall mean any supplier, person,
or entity from which the Company has purchased products or services during the
one (1) year immediately preceding the termination of the Executive’s employment
with the Company for whatever reason; provided that such products or services
must be substantially related to the Business.

 

37.2          Non-Competition. During the Term and the Non-Compete Period, in
the Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

37.3          Non-Solicitation of Employees or Independent Contractors. During
the Non-Compete Period, the Executive shall not, directly or indirectly, solicit
or attempt to induce any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity to terminate his/her
employment with, or engagement by, the Company. Likewise, during the Non-Compete
Period, the Executive shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of the Company or independent
contractor engaged and/or utilized by the Company in any capacity.

 



 10 

 

 

37.4          Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Non-Compete Period, the Executive shall not, directly or indirectly,
sell, design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

37.5          Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, as may be required by law or in response to a court
order or a request by a regulatory or administrative body, or as may be
necessary to enforce any agreement between the Company and Executive, disclose
or use for the benefit of himself/herself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company. If the Executive
is legally required to disclose any Confidential Information or trade secrets,
to the extent practicable, the Executive will provide the Company with written
notice. Notice shall be provided in accordance with Section 10.1 below.

 

37.6          Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“ DTSA” ). Notwithstanding any
other provision of this Agreement, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(n)is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or     (o)is made in
a complaint or other document that is filed under seal in a lawsuit or other
proceeding.

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(p)files any document containing the trade secret under seal; and     (q)does
not disclose the trade secret, except pursuant to court order.

 

37.7          Need for Restrictions. The Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 



 11 

 

 

37.8          Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 7, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond. In
any action resulting from a breach of this Agreement, the prevailing party shall
be entitled to recover his or its attorneys' fees and costs.

 

37.9          Successors and Assigns. The Company and its successors and assigns
may enforce these restrictive covenants.

 

37.10      Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

 

38.              Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

  

 12 

 

 

39.              Prior Agreements. Executive represents to the Company (i) that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party which would prevent or make unlawful Executive’s execution
of this Agreement or Executive’s employment hereunder, (ii) that Executive’s
execution of this Agreement and Executive’s employment hereunder shall not
constitute a breach of any con-tract, agreement or understanding, oral or
written to which Executive is a party or by which Executive is bound, (iii) that
Executive is free and able to execute this Agreement and to enter into
employment with the Company and (iv) this Agreement is a valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

40.              Miscellaneous.

 

40.1          Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) sent by a nationally recognized overnight courier
service, postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

40.2          Entire Understanding; Modification. This Agreement sets forth the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous, written, oral, expressed or
implied, communications, agreements and understandings with respect to the
subject matter hereof. This Agreement shall not be amended, modified,
supplemented, or terminated except in writing signed by both parties.

 

40.3          Parties in Interest. This Agreement shall inure to the benefit of,
bind and be enforceable by Executive and his heirs, personal representatives,
estate and beneficiaries, and the Company and its successors and assigns.
Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party without the express prior written consent of the
other party, except that the Company can assign this Agreement and its rights
and obligations hereunder in connection with a corporate restructuring for an
initial public offering.

 

40.4          Severability. If any provision of this Agreement is construed to
be invalid, illegal, or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.

 

40.5          Counterparts. This Agreement may be fully executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

 

40.6          Section Headings; References. Section and subsection headings in
this Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

40.7          Waivers. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 



 13 

 

 

40.8          Right to Review and Seek Counsel. The Executive acknowledges that
he/she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he/she has sought such independent counsel
and advice as he/she has deemed appropriate in connection with the execution
hereof and the transactions contemplated hereby, and (b) that he/she has not
relied on any representation of the Company as to tax matters, or as to the
consequences of the execution hereof.

 

40.9          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

 

40.10      No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

40.11      Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

40.12      Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

40.13      EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND
SERVICE OF PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET
FORTH ABOVE OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME
FOR EACH PARTY.

 

[Signatures on Following Page]

 

 14 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 

  Benchmark Builders, INC.       By:______________________________________  
Name: Fred Sacramone   Title: President       EXECUTIVE  
_________________________________________

 



 

 

  

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 



 2 

 



 

41.              Adoption of Recitals. The Company and Executive hereto adopt
the above recitals as being true and correct.

 

42.              Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

43.              Term. The initial term of employment under this Agreement shall
be a period commencing on the date hereof and ending on December 31, 2019
(“Initial Term”), unless further extended or sooner terminated in accordance
with the other provisions hereof (which Initial Term and any extended periods
described below shall be referred to as the “Term”). On the expiration of the
Initial Term and on each anniversary thereafter, the Term shall, subject to the
following sentence, be automatically extended for one (1) year. The Company or
Executive may elect to terminate any automatic extension of the Term set forth
in this Section 3 by giving written notice of such election to the other at
least ninety (90) days prior to any anniversary date. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with the
Company beyond the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (including, but not
limited to, the restrictive covenants contained in Section 7) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

 

44.              Compensation and Benefits.

 

44.1          Salary. The Company shall pay to Executive as his/her compensation
for services rendered hereunder a base salary of $__________ per year, which
base salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

44.1.1                      Annual Bonus. For each calendar year during the
Term, including the 2017 calendar year, Executive shall be eligible for an
annual discretionary cash bonus with a target of X% to XX% of Executive’s Salary
in effect for such calendar year (the “Annual Bonus”). The Company shall pay
Executive the Annual Bonus (if earned) in the year following the year for which
it is earned, but in no event later than March 15 of such following calendar
year.

 

44.2          Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

  

 3 

 

 

44.2.1                      Reimbursement of Expenses. Executive is authorized
to incur ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

44.2.2                      Vacation/PTO. Executive shall be entitled to ___
weeks of comprehensive paid time off (includes vacation, sick and personal days)
(“PTO”) each year to be taken at such times as maybe be approved by the
President, or his or her designee. The PTO days accrue on a monthly basis.
Executive may “go in the hole” and utilize unearned PTO if approved by the
President, or his or her designee. If at the end of the calendar year, the
Executive has accrued PTO that he or she did not use, the Executive shall be
permitted to carry forward up to 20 days of unused PTO.

 

44.2.3                      Health Insurance. Company shall pay XX% percent of
the costs of coverage for Executive and his dependents (if any) under FTE’s or
the Company’s group health plan, as applicable.

 

45.              Termination.

 

45.1          Notice of Termination. Any termination by the Company or by
Executive, other than due to Executive’s death, shall be communicated by written
Notice of Termination to the other party. As used in this Agreement, (a) “Notice
of Termination” means a written notice specifying the termination provision in
this Agreement relied upon and (b) “Date of Termination” means the date of death
or the date specified in the Notice of Termination, as the case may be.

 

45.2          Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

45.3          Termination upon Disability. If the Executive is unable to perform
the essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability.

 

 4 

 



 

45.4          Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

45.5          Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder without Cause by delivering a Notice
of Termination to the Executive. The Date of Termination shall be specified in
the Notice of Termination; provided however, that the Date of Termination shall
not be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

45.6          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

45.7          Termination by Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and written notice setting
forth the basis for Executive’s belief that he/she has “Good Reason” to
terminate this Agreement. “Good Reason” shall be deemed to exist if any of the
following occurs without Executive’s express prior written consent: (i) the
Company materially breaches this Agreement; (ii) there is a material diminution
of Executive’s titles, authority, duties, reporting relationships or
responsibilities, with such determination being made with reference to the
greatest extent of Executive’s titles, authority, duties, reporting
relationships and responsibilities; (iii) the relocation of the Executive’s
primary office to a location more than 25 miles from its current location; (iv)
any reduction in Executive’s Salary; (v) FTE’s or the Company’s failure to pay
any amounts to Executive when due and payable, under this Agreement or any other
agreement between FTE or the Company and Executive; (vi) the assignment to the
Executive of duties materially inconsistent with his or her position with the
Company; or (vii) the Company’s notice of its intention to not renew the Term,
as described above in Section 3; provided, however, that “Good Reason” shall not
exist unless (a) the Executive shall have given the Company written notice
within ninety (90) days after the initial existence of a condition constituting
Good Reason, setting forth (1) the conduct or condition deemed to constitute
Good Reason and (2) a reasonable time, not less than thirty (30) days, within
which the Company may cure (if curable) such conduct or condition giving rise to
Good Reason, and (b) the Company shall have failed to so cure within such
period. For the avoidance of doubt, if cured, such conduct or condition shall
not constitute “Good Reason” for purposes of this Agreement. In order for
Executive to resign for Good Reason, Executive must terminate his employment
with the Company no later than ninety (90) days following the end of the
Company’s cure period. All notices shall be provided in accordance with Section
10.1 below.

 

 5 

 

 

45.8          Obligations upon Termination.

 

45.8.1                      Termination for Death. If employment terminates
pursuant to Subsection 5.2, in addition to the Accrued Amounts (defined below),
the Company shall, promptly upon such termination, pay the Estate of Executive,
or the person charged with legal responsibility for the Executive’s Estate, an
amount equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

45.8.2    Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

45.8.3    Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 

(r)                 COBRA Amount. If Executive elects to continue to receive
group health insurance coverage under the Company’s group health plan pursuant
to COBRA, the Company shall directly pay or reimburse Executive for his or her
monthly COBRA premiums for the twelve (12) months following the Date of
Termination (such monthly payments being the “COBRA Amount”), provided that in
order to be reimbursed, Executive must provide the Company with adequate
documentation of his or her payment of such monthly COBRA premiums. The COBRA
Amount shall maintain the coverage Executive and his or her dependents (if
applicable) had immediately prior to the Date of Termination. In the event
Executive does not elect COBRA coverage, Executive subsequently becomes
ineligible for continued COBRA coverage, Executive fails to provide the Company
with adequate documentation of his or her payment of such COBRA premiums (if
applicable), or Executive does not execute the Release or subsequently revokes
the Release, the Company shall no longer be obligated to pay Executive any
remaining portion of the COBRA Amount.

 

 6 

 



 

45.9          Termination by Executive other than for Good Reason or by the
Company for Cause. In the event that the employment of the Executive is
terminated pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive
the following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

45.10      Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

45.11      Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 



 7 

 

 

46.              Ownership of Works; Infringement Indemnity.

 

46.1          Assignment of Works. Executive agrees to promptly make full
written disclosure to the Company, to hold in trust for the sole right and
benefit of the Company, and hereby assigns, transfers, grants and conveys to the
Company, all of his/her worldwide right, title, ownership and interest in and to
any and all designs, trademarks, inventions, original works of authorship,
findings, conclusions, data, discoveries, developments, concepts, improvements,
trade secrets, techniques, processes, know-how and other work product, whether
or not patentable or registrable under copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, in the performance of
this Agreement or which result, to any extent, from use of the Company’s
premises or property (collectively, the “Works”), including any and all
intellectual property rights inherent in the Works and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively, “Intellectual Property Rights”).
Executive further acknowledges and agrees that all original works of authorship
which are made by him/her in the performance of this Agreement and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and belong solely to the Company. Executive
agrees that all Works developed by Executive during the course of this
Agreement, prior to this Agreement, developed in future using Works as the basis
are the sole property of the Company. However, to the extent that any such work
may not, by operation of any applicable law, be a work made for hire, Executive
hereby assigns, transfers and conveys to the Company all of his/her worldwide
right, title and interest in and to such Work, including all Intellectual
Property Rights therein and appurtenant thereto. Executive hereby waives any and
all “moral rights” that he/she may have in any of the Works under the Berne
Convention or any other applicable law, rule or regulation. Executive agrees
that he/she will retain no rights in any of the Works or any of the Intellectual
Property Rights in or relating thereto. Executive agrees that the Company owns
the entire right, title, ownership and interest in and to all of the Works and
all Intellectual Property Rights in or relating thereto including, without
limitation, the right to reproduce the Works, modify the Works, prepare
derivative works based upon the Works or the copyright or any other Intellectual
Property Rights in or relating thereto, sell or otherwise distribute the Works.
Executive warrants that all of the Works and all Intellectual Property Rights in
or related thereto are free and clear of all liens, security interests, claims
and other encumbrances of any type.

 

46.2          Further Assurances. Upon the request and at the expense of the
Company, except as provided below, Executive shall execute and deliver any and
all instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

46.3          Attorney in Fact. If the Company is unable, after reasonable
effort, to secure Executive’s signature as required in Section 6.2 for any
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his/her agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of a patent,
copyright or trademark or any other legal protection thereon with the same legal
force and effect as if executed by Executive.

 



 8 

 

 





47.              Covenants.

 

47.1          Definitions.

 

47.1.1                      The term “Company” for purposes of Section 7 of this
Agreement shall mean FTE and its affiliated and related entities including but
not limited to the Company. It is understood that any affiliated or related
entities of FTE are intended third-party beneficiaries of the provisions of this
Agreement.

 

47.1.2                      The term “Confidential Information” shall include,
but not be limited to: (i) Customer lists and Prospective Customer lists;
specific information on Customers and Prospective Customers (including
information on purchasing preferences, credit information, and pricing); terms
and conditions under which the Company deals with Vendors and supplier or
prospective Vendors or suppliers; employee and independent contractor lists; the
Company’s sources of supply; the Company’s billing rates; pricing
lists (including item and Customer specific pricing information); names of
agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Works as
defined above); future the Company business plans; project files; design
systems; information on current and potential Vendors including, but not limited
to, their identity, pricing, and purchasing information not generally known;
personal information about the Company’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to the Company or relating to the Company’s business and/or affairs;
and (ii) any information that is of value or significance to the Company that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of the Company nor
intended by the Company for general dissemination. Confidential Information
shall not include any (a) information known generally to the public (other than
as a result of unauthorized disclosure by the Executive), (b) information that
became available from a third party source and such source is not bound by a
confidentiality agreement, (c) any information not otherwise considered by the
Board of Directors of the Company (“Board”) to be Confidential Information, (d)
information which is subsequently independently conceived or developed by
Executive without use or reference to Confidential Information, or (e)
information which is generally applicable business or industry know-how or
acumen of Executive’s which does not embody and is not predicated upon the
Confidential Information.

 

47.1.3                      The term “Customer” shall mean any person or entity
which has purchased goods, products or services from the Company, entered into
any contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason; provided that such goods,
products or services must be substantially related to the Business.

 

 9 

 



 

47.1.4                      The phrase “directly or indirectly” shall include
the Executive either on his/her own account, or as a partner, owner, promoter,
joint venturer, employee, agent, consultant, advisor, manager, executive,
independent contractor, officer, director, stockholder, or otherwise, of an
entity.

 

47.1.5                      The term “Non-Compete Period” shall mean the period
beginning on the date hereof and ending on the date that is the later of (a)
five (5) years from the date hereof and (b) twelve (12) months immediately
following the termination of the Executive’s employment with the Company for
whatever reason.

 

47.1.6                      The term “Prospective Customer” shall mean any
person or entity which has expressed material interest in purchasing goods,
products or services from the Company, expressed material interest in entering
into any contract for products or services with the Company, and/or expressed
material interest in entering into any contract for the distribution of any
products or services with the Company within the one (1) year immediately
preceding the termination of the Executive’s employment with the Company for
whatever reason; provided that such goods, products or services must be
substantially related to the Business.

 

47.1.7                      The term “Restricted Area” shall include any
geographical location anywhere in the world where the Executive has been
assigned to perform services on behalf of the Company during the Term and where
the Company, its affiliates or subsidiaries are engaged in the Business.

 

47.1.8                      The term “Restricted Business” shall mean any
business that competes with the Company in the Business, as such business now
exists or as it may exist at the time of the termination of the Executive’s
employment with the Company for whatever reason.

 

47.1.9                      The term “Vendor” shall mean any supplier, person,
or entity from which the Company has purchased products or services during the
one (1) year immediately preceding the termination of the Executive’s employment
with the Company for whatever reason; provided that such products or services
must be substantially related to the Business.

 

47.2          Non-Competition. During the Term and the Non-Compete Period, in
the Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

47.3          Non-Solicitation of Employees or Independent Contractors. During
the Non-Compete Period, the Executive shall not, directly or indirectly, solicit
or attempt to induce any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity to terminate his/her
employment with, or engagement by, the Company. Likewise, during the Non-Compete
Period, the Executive shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of the Company or independent
contractor engaged and/or utilized by the Company in any capacity.

 

47.4          Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Non-Compete Period, the Executive shall not, directly or indirectly,
sell, design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

47.5          Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, as may be required by law or in response to a court
order or a request by a regulatory or administrative body, or as may be
necessary to enforce any agreement between the Company and Executive, disclose
or use for the benefit of himself/herself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company. If the Executive
is legally required to disclose any Confidential Information or trade secrets,
to the extent practicable, the Executive will provide the Company with written
notice. Notice shall be provided in accordance with Section 10.1 below.

 

47.6          Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“ DTSA” ). Notwithstanding any
other provision of this Agreement, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(s)is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or     (t)is made in
a complaint or other document that is filed under seal in a lawsuit or other
proceeding.

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(u)files any document containing the trade secret under seal; and     (v)does
not disclose the trade secret, except pursuant to court order.

 

47.7          Need for Restrictions. The Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 



 10 

 

 

47.8          Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 7, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond. In
any action resulting from a breach of this Agreement, the prevailing party shall
be entitled to recover his or its attorneys' fees and costs.

 

47.9          Successors and Assigns. The Company and its successors and assigns
may enforce these restrictive covenants.

 

47.10      Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

 

48.              Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

 



 11 

 

 

49.              Prior Agreements. Executive represents to the Company (i) that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party which would prevent or make unlawful Executive’s execution
of this Agreement or Executive’s employment hereunder, (ii) that Executive’s
execution of this Agreement and Executive’s employment hereunder shall not
constitute a breach of any con-tract, agreement or understanding, oral or
written to which Executive is a party or by which Executive is bound, (iii) that
Executive is free and able to execute this Agreement and to enter into
employment with the Company and (iv) this Agreement is a valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

50.              Miscellaneous.

 

50.1          Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) sent by a nationally recognized overnight courier
service, postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

50.2          Entire Understanding; Modification. This Agreement sets forth the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous, written, oral, expressed or
implied, communications, agreements and understandings with respect to the
subject matter hereof. This Agreement shall not be amended, modified,
supplemented, or terminated except in writing signed by both parties.

 

50.3          Parties in Interest. This Agreement shall inure to the benefit of,
bind and be enforceable by Executive and his heirs, personal representatives,
estate and beneficiaries, and the Company and its successors and assigns.
Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party without the express prior written consent of the
other party, except that the Company can assign this Agreement and its rights
and obligations hereunder in connection with a corporate restructuring for an
initial public offering.

 

50.4          Severability. If any provision of this Agreement is construed to
be invalid, illegal, or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.

 

50.5          Counterparts. This Agreement may be fully executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

 

50.6          Section Headings; References. Section and subsection headings in
this Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

50.7          Waivers. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

 12 

 



 

50.8          Right to Review and Seek Counsel. The Executive acknowledges that
he/she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he/she has sought such independent counsel
and advice as he/she has deemed appropriate in connection with the execution
hereof and the transactions contemplated hereby, and (b) that he/she has not
relied on any representation of the Company as to tax matters, or as to the
consequences of the execution hereof.

 

50.9          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

 

50.10      No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

50.11      Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

50.12      Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

50.13      EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND
SERVICE OF PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET
FORTH ABOVE OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME
FOR EACH PARTY.

 

[Signatures on Following Page]

 

 13 

 



 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 

  Benchmark Builders, INC.       By:______________________________________  
Name: Fred Sacramone   Title: President       EXECUTIVE  
_________________________________________



 

 

 



  

EXHIBIT E – REYNOLDS EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 



 2 

 

 

51.              Adoption of Recitals. The Company and Executive hereto adopt
the above recitals as being true and correct.

 

52.              Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

53.              Term. The initial term of employment under this Agreement shall
be a period commencing on the date hereof and ending on December 31, 2019
(“Initial Term”), unless further extended or sooner terminated in accordance
with the other provisions hereof (which Initial Term and any extended periods
described below shall be referred to as the “Term”). On the expiration of the
Initial Term and on each anniversary thereafter, the Term shall, subject to the
following sentence, be automatically extended for one (1) year. The Company or
Executive may elect to terminate any automatic extension of the Term set forth
in this Section 3 by giving written notice of such election to the other at
least ninety (90) days prior to any anniversary date. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with the
Company beyond the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (including, but not
limited to, the restrictive covenants contained in Section 7) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

 

54.              Compensation and Benefits.

 

54.1          Salary. The Company shall pay to Executive as his/her compensation
for services rendered hereunder a base salary of $__________ per year, which
base salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

54.1.1                      Annual Bonus. For each calendar year during the
Term, including the 2017 calendar year, Executive shall be eligible for an
annual discretionary cash bonus with a target of X% to XX% of Executive’s Salary
in effect for such calendar year (the “Annual Bonus”). The Company shall pay
Executive the Annual Bonus (if earned) in the year following the year for which
it is earned, but in no event later than March 15 of such following calendar
year.

 

54.2          Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

 



 3 

 

 

54.2.1                      Reimbursement of Expenses. Executive is authorized
to incur ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

54.2.2                      Vacation/PTO. Executive shall be entitled to ___
weeks of comprehensive paid time off (includes vacation, sick and personal days)
(“PTO”) each year to be taken at such times as maybe be approved by the
President, or his or her designee. The PTO days accrue on a monthly basis.
Executive may “go in the hole” and utilize unearned PTO if approved by the
President, or his or her designee. If at the end of the calendar year, the
Executive has accrued PTO that he or she did not use, the Executive shall be
permitted to carry forward up to 20 days of unused PTO.

 

54.2.3                      Health Insurance. Company shall pay XX% percent of
the costs of coverage for Executive and his dependents (if any) under FTE’s or
the Company’s group health plan, as applicable.

 

55.              Termination.

 

55.1          Notice of Termination. Any termination by the Company or by
Executive, other than due to Executive’s death, shall be communicated by written
Notice of Termination to the other party. As used in this Agreement, (a) “Notice
of Termination” means a written notice specifying the termination provision in
this Agreement relied upon and (b) “Date of Termination” means the date of death
or the date specified in the Notice of Termination, as the case may be.

 

55.2          Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

55.3          Termination upon Disability. If the Executive is unable to perform
the essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability.

 



 4 

 



 

55.4          Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

55.5          Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder without Cause by delivering a Notice
of Termination to the Executive. The Date of Termination shall be specified in
the Notice of Termination; provided however, that the Date of Termination shall
not be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

55.6          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

55.7          Termination by Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and written notice setting
forth the basis for Executive’s belief that he/she has “Good Reason” to
terminate this Agreement. “Good Reason” shall be deemed to exist if any of the
following occurs without Executive’s express prior written consent: (i) the
Company materially breaches this Agreement; (ii) there is a material diminution
of Executive’s titles, authority, duties, reporting relationships or
responsibilities, with such determination being made with reference to the
greatest extent of Executive’s titles, authority, duties, reporting
relationships and responsibilities; (iii) the relocation of the Executive’s
primary office to a location more than 25 miles from its current location; (iv)
any reduction in Executive’s Salary; (v) FTE’s or the Company’s failure to pay
any amounts to Executive when due and payable, under this Agreement or any other
agreement between FTE or the Company and Executive; (vi) the assignment to the
Executive of duties materially inconsistent with his or her position with the
Company; or (vii) the Company’s notice of its intention to not renew the Term,
as described above in Section 3; provided, however, that “Good Reason” shall not
exist unless (a) the Executive shall have given the Company written notice
within ninety (90) days after the initial existence of a condition constituting
Good Reason, setting forth (1) the conduct or condition deemed to constitute
Good Reason and (2) a reasonable time, not less than thirty (30) days, within
which the Company may cure (if curable) such conduct or condition giving rise to
Good Reason, and (b) the Company shall have failed to so cure within such
period. For the avoidance of doubt, if cured, such conduct or condition shall
not constitute “Good Reason” for purposes of this Agreement. In order for
Executive to resign for Good Reason, Executive must terminate his employment
with the Company no later than ninety (90) days following the end of the
Company’s cure period. All notices shall be provided in accordance with Section
10.1 below.

 



 5 

 

 

55.8          Obligations upon Termination.



 

55.8.1                      Termination for Death. If employment terminates
pursuant to Subsection 5.2, in addition to the Accrued Amounts (defined below),
the Company shall, promptly upon such termination, pay the Estate of Executive,
or the person charged with legal responsibility for the Executive’s Estate, an
amount equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

55.8.2    Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

55.8.3    Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 

(w)              COBRA Amount. If Executive elects to continue to receive group
health insurance coverage under the Company’s group health plan pursuant to
COBRA, the Company shall directly pay or reimburse Executive for his or her
monthly COBRA premiums for the twelve (12) months following the Date of
Termination (such monthly payments being the “COBRA Amount”), provided that in
order to be reimbursed, Executive must provide the Company with adequate
documentation of his or her payment of such monthly COBRA premiums. The COBRA
Amount shall maintain the coverage Executive and his or her dependents (if
applicable) had immediately prior to the Date of Termination. In the event
Executive does not elect COBRA coverage, Executive subsequently becomes
ineligible for continued COBRA coverage, Executive fails to provide the Company
with adequate documentation of his or her payment of such COBRA premiums (if
applicable), or Executive does not execute the Release or subsequently revokes
the Release, the Company shall no longer be obligated to pay Executive any
remaining portion of the COBRA Amount.

 



 6 

 

  

55.9          Termination by Executive other than for Good Reason or by the
Company for Cause. In the event that the employment of the Executive is
terminated pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive
the following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

55.10      Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

55.11      Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 



 7 

 

 

56.              Ownership of Works; Infringement Indemnity.

 

56.1          Assignment of Works. Executive agrees to promptly make full
written disclosure to the Company, to hold in trust for the sole right and
benefit of the Company, and hereby assigns, transfers, grants and conveys to the
Company, all of his/her worldwide right, title, ownership and interest in and to
any and all designs, trademarks, inventions, original works of authorship,
findings, conclusions, data, discoveries, developments, concepts, improvements,
trade secrets, techniques, processes, know-how and other work product, whether
or not patentable or registrable under copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, in the performance of
this Agreement or which result, to any extent, from use of the Company’s
premises or property (collectively, the “Works”), including any and all
intellectual property rights inherent in the Works and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively, “Intellectual Property Rights”).
Executive further acknowledges and agrees that all original works of authorship
which are made by him/her in the performance of this Agreement and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and belong solely to the Company. Executive
agrees that all Works developed by Executive during the course of this
Agreement, prior to this Agreement, developed in future using Works as the basis
are the sole property of the Company. However, to the extent that any such work
may not, by operation of any applicable law, be a work made for hire, Executive
hereby assigns, transfers and conveys to the Company all of his/her worldwide
right, title and interest in and to such Work, including all Intellectual
Property Rights therein and appurtenant thereto. Executive hereby waives any and
all “moral rights” that he/she may have in any of the Works under the Berne
Convention or any other applicable law, rule or regulation. Executive agrees
that he/she will retain no rights in any of the Works or any of the Intellectual
Property Rights in or relating thereto. Executive agrees that the Company owns
the entire right, title, ownership and interest in and to all of the Works and
all Intellectual Property Rights in or relating thereto including, without
limitation, the right to reproduce the Works, modify the Works, prepare
derivative works based upon the Works or the copyright or any other Intellectual
Property Rights in or relating thereto, sell or otherwise distribute the Works.
Executive warrants that all of the Works and all Intellectual Property Rights in
or related thereto are free and clear of all liens, security interests, claims
and other encumbrances of any type.

 

56.2          Further Assurances. Upon the request and at the expense of the
Company, except as provided below, Executive shall execute and deliver any and
all instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

56.3          Attorney in Fact. If the Company is unable, after reasonable
effort, to secure Executive’s signature as required in Section 6.2 for any
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his/her agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of a patent,
copyright or trademark or any other legal protection thereon with the same legal
force and effect as if executed by Executive.

 

 8 

 



 

57.              Covenants.

 

57.1          Definitions.

 

57.1.1                      The term “Company” for purposes of Section 7 of this
Agreement shall mean FTE and its affiliated and related entities including but
not limited to the Company. It is understood that any affiliated or related
entities of FTE are intended third-party beneficiaries of the provisions of this
Agreement.

 

57.1.2                      The term “Confidential Information” shall include,
but not be limited to: (i) Customer lists and Prospective Customer lists;
specific information on Customers and Prospective Customers (including
information on purchasing preferences, credit information, and pricing); terms
and conditions under which the Company deals with Vendors and supplier or
prospective Vendors or suppliers; employee and independent contractor lists; the
Company’s sources of supply; the Company’s billing rates; pricing
lists (including item and Customer specific pricing information); names of
agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Works as
defined above); future the Company business plans; project files; design
systems; information on current and potential Vendors including, but not limited
to, their identity, pricing, and purchasing information not generally known;
personal information about the Company’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to the Company or relating to the Company’s business and/or affairs;
and (ii) any information that is of value or significance to the Company that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of the Company nor
intended by the Company for general dissemination. Confidential Information
shall not include any (a) information known generally to the public (other than
as a result of unauthorized disclosure by the Executive), (b) information that
became available from a third party source and such source is not bound by a
confidentiality agreement, (c) any information not otherwise considered by the
Board of Directors of the Company (“Board”) to be Confidential Information, (d)
information which is subsequently independently conceived or developed by
Executive without use or reference to Confidential Information, or (e)
information which is generally applicable business or industry know-how or
acumen of Executive’s which does not embody and is not predicated upon the
Confidential Information.

 

57.1.3                      The term “Customer” shall mean any person or entity
which has purchased goods, products or services from the Company, entered into
any contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason; provided that such goods,
products or services must be substantially related to the Business.

 

57.1.4                      The phrase “directly or indirectly” shall include
the Executive either on his/her own account, or as a partner, owner, promoter,
joint venturer, employee, agent, consultant, advisor, manager, executive,
independent contractor, officer, director, stockholder, or otherwise, of an
entity.

 

57.1.5                      The term “Non-Compete Period” shall mean the period
beginning on the date hereof and ending on the date that is the later of (a)
five (5) years from the date hereof and (b) twelve (12) months immediately
following the termination of the Executive’s employment with the Company for
whatever reason.

 

57.1.6                      The term “Prospective Customer” shall mean any
person or entity which has expressed material interest in purchasing goods,
products or services from the Company, expressed material interest in entering
into any contract for products or services with the Company, and/or expressed
material interest in entering into any contract for the distribution of any
products or services with the Company within the one (1) year immediately
preceding the termination of the Executive’s employment with the Company for
whatever reason; provided that such goods, products or services must be
substantially related to the Business.

 

57.1.7                      The term “Restricted Area” shall include any
geographical location anywhere in the world where the Executive has been
assigned to perform services on behalf of the Company during the Term and where
the Company, its affiliates or subsidiaries are engaged in the Business.

 

57.1.8                      The term “Restricted Business” shall mean any
business that competes with the Company in the Business, as such business now
exists or as it may exist at the time of the termination of the Executive’s
employment with the Company for whatever reason.

 

57.1.9                      The term “Vendor” shall mean any supplier, person,
or entity from which the Company has purchased products or services during the
one (1) year immediately preceding the termination of the Executive’s employment
with the Company for whatever reason; provided that such products or services
must be substantially related to the Business.

 

57.2          Non-Competition. During the Term and the Non-Compete Period, in
the Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

57.3          Non-Solicitation of Employees or Independent Contractors. During
the Non-Compete Period, the Executive shall not, directly or indirectly, solicit
or attempt to induce any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity to terminate his/her
employment with, or engagement by, the Company. Likewise, during the Non-Compete
Period, the Executive shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of the Company or independent
contractor engaged and/or utilized by the Company in any capacity.

 



 9 

 

 

57.4          Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Non-Compete Period, the Executive shall not, directly or indirectly,
sell, design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

57.5          Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, as may be required by law or in response to a court
order or a request by a regulatory or administrative body, or as may be
necessary to enforce any agreement between the Company and Executive, disclose
or use for the benefit of himself/herself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company. If the Executive
is legally required to disclose any Confidential Information or trade secrets,
to the extent practicable, the Executive will provide the Company with written
notice. Notice shall be provided in accordance with Section 10.1 below.

 

57.6          Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“ DTSA” ). Notwithstanding any
other provision of this Agreement, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(x)is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or     (y)is made in
a complaint or other document that is filed under seal in a lawsuit or other
proceeding.

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(z)files any document containing the trade secret under seal; and     (aa)does
not disclose the trade secret, except pursuant to court order.

 

57.7          Need for Restrictions. The Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 



 10 

 

 

57.8          Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 7, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond. In
any action resulting from a breach of this Agreement, the prevailing party shall
be entitled to recover his or its attorneys' fees and costs.

 

57.9          Successors and Assigns. The Company and its successors and assigns
may enforce these restrictive covenants.

 

57.10      Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

 

58.              Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

 

 11 

 

 

59.              Prior Agreements. Executive represents to the Company (i) that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party which would prevent or make unlawful Executive’s execution
of this Agreement or Executive’s employment hereunder, (ii) that Executive’s
execution of this Agreement and Executive’s employment hereunder shall not
constitute a breach of any con-tract, agreement or understanding, oral or
written to which Executive is a party or by which Executive is bound, (iii) that
Executive is free and able to execute this Agreement and to enter into
employment with the Company and (iv) this Agreement is a valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

60.              Miscellaneous.

 

60.1          Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) sent by a nationally recognized overnight courier
service, postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

60.2          Entire Understanding; Modification. This Agreement sets forth the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous, written, oral, expressed or
implied, communications, agreements and understandings with respect to the
subject matter hereof. This Agreement shall not be amended, modified,
supplemented, or terminated except in writing signed by both parties.

 

60.3          Parties in Interest. This Agreement shall inure to the benefit of,
bind and be enforceable by Executive and his heirs, personal representatives,
estate and beneficiaries, and the Company and its successors and assigns.
Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party without the express prior written consent of the
other party, except that the Company can assign this Agreement and its rights
and obligations hereunder in connection with a corporate restructuring for an
initial public offering.

 

60.4          Severability. If any provision of this Agreement is construed to
be invalid, illegal, or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.

 

60.5          Counterparts. This Agreement may be fully executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

 

60.6          Section Headings; References. Section and subsection headings in
this Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

60.7          Waivers. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 



 12 

 

 

60.8          Right to Review and Seek Counsel. The Executive acknowledges that
he/she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he/she has sought such independent counsel
and advice as he/she has deemed appropriate in connection with the execution
hereof and the transactions contemplated hereby, and (b) that he/she has not
relied on any representation of the Company as to tax matters, or as to the
consequences of the execution hereof.

 

60.9          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

 

60.10      No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

60.11      Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

60.12      Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

60.13      EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND
SERVICE OF PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET
FORTH ABOVE OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME
FOR EACH PARTY.

 

[Signatures on Following Page]

 

 13 

 



 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 

  Benchmark Builders, INC.       By:______________________________________  
Name: Fred Sacramone   Title: President       EXECUTIVE  
_________________________________________

 

 

 



 

EXHIBIT F – HENN EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 



 2 

 

 

61.              Adoption of Recitals. The Company and Executive hereto adopt
the above recitals as being true and correct.

 

62.              Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

63.              Term. The initial term of employment under this Agreement shall
be a period commencing on the date hereof and ending on December 31, 2019
(“Initial Term”), unless further extended or sooner terminated in accordance
with the other provisions hereof (which Initial Term and any extended periods
described below shall be referred to as the “Term”). On the expiration of the
Initial Term and on each anniversary thereafter, the Term shall, subject to the
following sentence, be automatically extended for one (1) year. The Company or
Executive may elect to terminate any automatic extension of the Term set forth
in this Section 3 by giving written notice of such election to the other at
least ninety (90) days prior to any anniversary date. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with the
Company beyond the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (including, but not
limited to, the restrictive covenants contained in Section 7) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

 

64.              Compensation and Benefits.

 

64.1          Salary. The Company shall pay to Executive as his/her compensation
for services rendered hereunder a base salary of $__________ per year, which
base salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

64.1.1                      Annual Bonus. For each calendar year during the
Term, including the 2017 calendar year, Executive shall be eligible for an
annual discretionary cash bonus with a target of X% to XX% of Executive’s Salary
in effect for such calendar year (the “Annual Bonus”). The Company shall pay
Executive the Annual Bonus (if earned) in the year following the year for which
it is earned, but in no event later than March 15 of such following calendar
year.

 

64.2          Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

 



 3 

 

 

64.2.1                      Reimbursement of Expenses. Executive is authorized
to incur ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

64.2.2                      Vacation/PTO. Executive shall be entitled to ___
weeks of comprehensive paid time off (includes vacation, sick and personal days)
(“PTO”) each year to be taken at such times as maybe be approved by the
President, or his or her designee. The PTO days accrue on a monthly basis.
Executive may “go in the hole” and utilize unearned PTO if approved by the
President, or his or her designee. If at the end of the calendar year, the
Executive has accrued PTO that he or she did not use, the Executive shall be
permitted to carry forward up to 20 days of unused PTO.

 

64.2.3                      Health Insurance. Company shall pay XX% percent of
the costs of coverage for Executive and his dependents (if any) under FTE’s or
the Company’s group health plan, as applicable.

 

65.              Termination.

 

65.1          Notice of Termination. Any termination by the Company or by
Executive, other than due to Executive’s death, shall be communicated by written
Notice of Termination to the other party. As used in this Agreement, (a) “Notice
of Termination” means a written notice specifying the termination provision in
this Agreement relied upon and (b) “Date of Termination” means the date of death
or the date specified in the Notice of Termination, as the case may be.

 

65.2          Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

65.3          Termination upon Disability. If the Executive is unable to perform
the essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability

 





 4 

 

 

65.4          Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

65.5          Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder without Cause by delivering a Notice
of Termination to the Executive. The Date of Termination shall be specified in
the Notice of Termination; provided however, that the Date of Termination shall
not be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

65.6          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

65.7          Termination by Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and written notice setting
forth the basis for Executive’s belief that he/she has “Good Reason” to
terminate this Agreement. “Good Reason” shall be deemed to exist if any of the
following occurs without Executive’s express prior written consent: (i) the
Company materially breaches this Agreement; (ii) there is a material diminution
of Executive’s titles, authority, duties, reporting relationships or
responsibilities, with such determination being made with reference to the
greatest extent of Executive’s titles, authority, duties, reporting
relationships and responsibilities; (iii) the relocation of the Executive’s
primary office to a location more than 25 miles from its current location; (iv)
any reduction in Executive’s Salary; (v) FTE’s or the Company’s failure to pay
any amounts to Executive when due and payable, under this Agreement or any other
agreement between FTE or the Company and Executive; (vi) the assignment to the
Executive of duties materially inconsistent with his or her position with the
Company; or (vii) the Company’s notice of its intention to not renew the Term,
as described above in Section 3; provided, however, that “Good Reason” shall not
exist unless (a) the Executive shall have given the Company written notice
within ninety (90) days after the initial existence of a condition constituting
Good Reason, setting forth (1) the conduct or condition deemed to constitute
Good Reason and (2) a reasonable time, not less than thirty (30) days, within
which the Company may cure (if curable) such conduct or condition giving rise to
Good Reason, and (b) the Company shall have failed to so cure within such
period. For the avoidance of doubt, if cured, such conduct or condition shall
not constitute “Good Reason” for purposes of this Agreement. In order for
Executive to resign for Good Reason, Executive must terminate his employment
with the Company no later than ninety (90) days following the end of the
Company’s cure period. All notices shall be provided in accordance with Section
10.1 below.

 



 5 

 

 

65.8          Obligations upon Termination.

 

65.8.1                      Termination for Death. If employment terminates
pursuant to Subsection 5.2, in addition to the Accrued Amounts (defined below),
the Company shall, promptly upon such termination, pay the Estate of Executive,
or the person charged with legal responsibility for the Executive’s Estate, an
amount equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

65.8.2    Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

65.8.3    Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 

(bb)           COBRA Amount. If Executive elects to continue to receive group
health insurance coverage under the Company’s group health plan pursuant to
COBRA, the Company shall directly pay or reimburse Executive for his or her
monthly COBRA premiums for the twelve (12) months following the Date of
Termination (such monthly payments being the “COBRA Amount”), provided that in
order to be reimbursed, Executive must provide the Company with adequate
documentation of his or her payment of such monthly COBRA premiums. The COBRA
Amount shall maintain the coverage Executive and his or her dependents (if
applicable) had immediately prior to the Date of Termination. In the event
Executive does not elect COBRA coverage, Executive subsequently becomes
ineligible for continued COBRA coverage, Executive fails to provide the Company
with adequate documentation of his or her payment of such COBRA premiums (if
applicable), or Executive does not execute the Release or subsequently revokes
the Release, the Company shall no longer be obligated to pay Executive any
remaining portion of the COBRA Amount.

 



 6 

 

 

65.9          Termination by Executive other than for Good Reason or by the
Company for Cause. In the event that the employment of the Executive is
terminated pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive
the following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

65.10      Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

65.11      Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 



 7 

 

 

66.              Ownership of Works; Infringement Indemnity.

 

66.1          Assignment of Works. Executive agrees to promptly make full
written disclosure to the Company, to hold in trust for the sole right and
benefit of the Company, and hereby assigns, transfers, grants and conveys to the
Company, all of his/her worldwide right, title, ownership and interest in and to
any and all designs, trademarks, inventions, original works of authorship,
findings, conclusions, data, discoveries, developments, concepts, improvements,
trade secrets, techniques, processes, know-how and other work product, whether
or not patentable or registrable under copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, in the performance of
this Agreement or which result, to any extent, from use of the Company’s
premises or property (collectively, the “Works”), including any and all
intellectual property rights inherent in the Works and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively, “Intellectual Property Rights”).
Executive further acknowledges and agrees that all original works of authorship
which are made by him/her in the performance of this Agreement and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and belong solely to the Company. Executive
agrees that all Works developed by Executive during the course of this
Agreement, prior to this Agreement, developed in future using Works as the basis
are the sole property of the Company. However, to the extent that any such work
may not, by operation of any applicable law, be a work made for hire, Executive
hereby assigns, transfers and conveys to the Company all of his/her worldwide
right, title and interest in and to such Work, including all Intellectual
Property Rights therein and appurtenant thereto. Executive hereby waives any and
all “moral rights” that he/she may have in any of the Works under the Berne
Convention or any other applicable law, rule or regulation. Executive agrees
that he/she will retain no rights in any of the Works or any of the Intellectual
Property Rights in or relating thereto. Executive agrees that the Company owns
the entire right, title, ownership and interest in and to all of the Works and
all Intellectual Property Rights in or relating thereto including, without
limitation, the right to reproduce the Works, modify the Works, prepare
derivative works based upon the Works or the copyright or any other Intellectual
Property Rights in or relating thereto, sell or otherwise distribute the Works.
Executive warrants that all of the Works and all Intellectual Property Rights in
or related thereto are free and clear of all liens, security interests, claims
and other encumbrances of any type.

 

66.2          Further Assurances. Upon the request and at the expense of the
Company, except as provided below, Executive shall execute and deliver any and
all instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

66.3          Attorney in Fact. If the Company is unable, after reasonable
effort, to secure Executive’s signature as required in Section 6.2 for any
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his/her agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of a patent,
copyright or trademark or any other legal protection thereon with the same legal
force and effect as if executed by Executive.

 



 8 

 

 

67.              Covenants.

 

67.1          Definitions.





 

67.1.1                      The term “Company” for purposes of Section 7 of this
Agreement shall mean FTE and its affiliated and related entities including but
not limited to the Company. It is understood that any affiliated or related
entities of FTE are intended third-party beneficiaries of the provisions of this
Agreement.

 

67.1.2                      The term “Confidential Information” shall include,
but not be limited to: (i) Customer lists and Prospective Customer lists;
specific information on Customers and Prospective Customers (including
information on purchasing preferences, credit information, and pricing); terms
and conditions under which the Company deals with Vendors and supplier or
prospective Vendors or suppliers; employee and independent contractor lists; the
Company’s sources of supply; the Company’s billing rates; pricing
lists (including item and Customer specific pricing information); names of
agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Works as
defined above); future the Company business plans; project files; design
systems; information on current and potential Vendors including, but not limited
to, their identity, pricing, and purchasing information not generally known;
personal information about the Company’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to the Company or relating to the Company’s business and/or affairs;
and (ii) any information that is of value or significance to the Company that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of the Company nor
intended by the Company for general dissemination. Confidential Information
shall not include any (a) information known generally to the public (other than
as a result of unauthorized disclosure by the Executive), (b) information that
became available from a third party source and such source is not bound by a
confidentiality agreement, (c) any information not otherwise considered by the
Board of Directors of the Company (“Board”) to be Confidential Information, (d)
information which is subsequently independently conceived or developed by
Executive without use or reference to Confidential Information, or (e)
information which is generally applicable business or industry know-how or
acumen of Executive’s which does not embody and is not predicated upon the
Confidential Information.

 

67.1.3                      The term “Customer” shall mean any person or entity
which has purchased goods, products or services from the Company, entered into
any contract for products or services with the Company, and/or entered into any
contract for the distribution of any products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason; provided that such goods,
products or services must be substantially related to the Business.

 

 9 

 

 

67.1.4                      The phrase “directly or indirectly” shall include
the Executive either on his/her own account, or as a partner, owner, promoter,
joint venturer, employee, agent, consultant, advisor, manager, executive,
independent contractor, officer, director, stockholder, or otherwise, of an
entity.

 

67.1.5                      The term “Non-Compete Period” shall mean the period
beginning on the date hereof and ending on the date that is the later of (a)
five (5) years from the date hereof and (b) twelve (12) months immediately
following the termination of the Executive’s employment with the Company for
whatever reason.

 

67.1.6                      The term “Prospective Customer” shall mean any
person or entity which has expressed material interest in purchasing goods,
products or services from the Company, expressed material interest in entering
into any contract for products or services with the Company, and/or expressed
material interest in entering into any contract for the distribution of any
products or services with the Company within the one (1) year immediately
preceding the termination of the Executive’s employment with the Company for
whatever reason; provided that such goods, products or services must be
substantially related to the Business.

 

67.1.7                      The term “Restricted Area” shall include any
geographical location anywhere in the world where the Executive has been
assigned to perform services on behalf of the Company during the Term and where
the Company, its affiliates or subsidiaries are engaged in the Business.

 

67.1.8                      The term “Restricted Business” shall mean any
business that competes with the Company in the Business, as such business now
exists or as it may exist at the time of the termination of the Executive’s
employment with the Company for whatever reason.

 

67.1.9                      The term “Vendor” shall mean any supplier, person,
or entity from which the Company has purchased products or services during the
one (1) year immediately preceding the termination of the Executive’s employment
with the Company for whatever reason; provided that such products or services
must be substantially related to the Business.

 

67.2          Non-Competition. During the Term and the Non-Compete Period, in
the Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

67.3          Non-Solicitation of Employees or Independent Contractors. During
the Non-Compete Period, the Executive shall not, directly or indirectly, solicit
or attempt to induce any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity to terminate his/her
employment with, or engagement by, the Company. Likewise, during the Non-Compete
Period, the Executive shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of the Company or independent
contractor engaged and/or utilized by the Company in any capacity.

 



 10 

 

 

67.4          Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Non-Compete Period, the Executive shall not, directly or indirectly,
sell, design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

67.5          Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Non-Compete
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, as may be required by law or in response to a court
order or a request by a regulatory or administrative body, or as may be
necessary to enforce any agreement between the Company and Executive, disclose
or use for the benefit of himself/herself or any other person, corporation,
partnership, joint venture, association, or other business organization, any of
the trade secrets or Confidential Information of the Company. If the Executive
is legally required to disclose any Confidential Information or trade secrets,
to the extent practicable, the Executive will provide the Company with written
notice. Notice shall be provided in accordance with Section 10.1 below.

 

67.6          Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“ DTSA” ). Notwithstanding any
other provision of this Agreement, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(cc)is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

(dd)is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(ee)files any document containing the trade secret under seal; and     (ff)does
not disclose the trade secret, except pursuant to court order.

 

67.7          Need for Restrictions. The Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 



 11 

 

 



67.8          Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 7, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond. In
any action resulting from a breach of this Agreement, the prevailing party shall
be entitled to recover his or its attorneys' fees and costs.

 

67.9          Successors and Assigns. The Company and its successors and assigns
may enforce these restrictive covenants.

 

67.10      Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

 



 12 

 

 

68.              Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

 

69.              Prior Agreements. Executive represents to the Company (i) that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party which would prevent or make unlawful Executive’s execution
of this Agreement or Executive’s employment hereunder, (ii) that Executive’s
execution of this Agreement and Executive’s employment hereunder shall not
constitute a breach of any con-tract, agreement or understanding, oral or
written to which Executive is a party or by which Executive is bound, (iii) that
Executive is free and able to execute this Agreement and to enter into
employment with the Company and (iv) this Agreement is a valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

70.              Miscellaneous.

 

70.1          Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) sent by a nationally recognized overnight courier
service, postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

70.2          Entire Understanding; Modification. This Agreement sets forth the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous, written, oral, expressed or
implied, communications, agreements and understandings with respect to the
subject matter hereof. This Agreement shall not be amended, modified,
supplemented, or terminated except in writing signed by both parties.

 

70.3          Parties in Interest. This Agreement shall inure to the benefit of,
bind and be enforceable by Executive and his heirs, personal representatives,
estate and beneficiaries, and the Company and its successors and assigns.
Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party without the express prior written consent of the
other party, except that the Company can assign this Agreement and its rights
and obligations hereunder in connection with a corporate restructuring for an
initial public offering.

 

70.4          Severability. If any provision of this Agreement is construed to
be invalid, illegal, or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.

 

70.5          Counterparts. This Agreement may be fully executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

 

70.6          Section Headings; References. Section and subsection headings in
this Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

70.7          Waivers. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

  

 13 

 

 

70.8          Right to Review and Seek Counsel. The Executive acknowledges that
he/she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he/she has sought such independent counsel
and advice as he/she has deemed appropriate in connection with the execution
hereof and the transactions contemplated hereby, and (b) that he/she has not
relied on any representation of the Company as to tax matters, or as to the
consequences of the execution hereof.

 

70.9          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

 

70.10      No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

70.11      Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

70.12      Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

70.13      EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND
SERVICE OF PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET
FORTH ABOVE OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME
FOR EACH PARTY.

 

[Signatures on Following Page]

 

 14 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 



  Benchmark Builders, INC.       By:______________________________________  
Name: Fred Sacramone   Title: President       EXECUTIVE  
_________________________________________

 



 

 



 

EXHIBIT G – PREVOST EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March [__], 2017 by
and between Benchmark Builders, Inc., a New York corporation, with an address at
235 West 35th Street, Suite 901, New York, NY 10001 (the “Company”), and
__________, an adult individual residing at
[______________________________________] (the “Executive”).

 

RECITALS

 

WHEREAS, FTE Networks, Inc. (“FTE”), the Company and Executive are parties to
that certain Stock Purchase Agreement, dated as of March 9, 2017 (the “Purchase
Agreement”), in connection with which Executive is selling, conveying,
assigning, transferring and delivering to FTE all of his issued and outstanding
shares of capital stock of the Company and FTE intends to employ the Executive
at the Company; and

 

WHEREAS, the Company desires to employ and retain the Executive for the term
specified herein in order to advance the business and interests of the Company
on the terms and conditions set forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his/her services to the Company in such capacities, on and subject to
the terms and conditions hereof; and

 

WHEREAS, the Company and its affiliates design, build and support networking
infrastructures for the technology and telecommunications industries and provide
construction services to Customers (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers as well as a
reputation in the construction, technology and communications industries, which
are and will become of great importance and value to the Company in connection
with its Business, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of the Executive’s employment by the Company, the
Executive may receive, be taught or otherwise have access to items and
information associated with the Business such as sales, purchasing,
transportation, documentation, marketing and trading techniques, information and
materials, customer and supplier lists or information, correspondence, records,
financial information, pricing information, computer systems, computer software
applications, business plans and other information which is confidential and
proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Executive; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, intending to be
legally bound, the parties to this Agreement hereby agree as follows:

 



 2 

 

 

71.              Adoption of Recitals. The Company and Executive hereto adopt
the above recitals as being true and correct.

 

72.              Employment and Duties. The Company shall employ Executive, and
Executive hereby accepts such employment, as the _____________________.
Executive shall directly report to the President (the “President”) of the
Company or his/her designee, during the term of employment set forth in
Section 2. Executive shall perform the duties and responsibilities of the
General Superintendent for the Company subject to the direction of the
President, or his/her designee, and such other responsibilities and duties,
consistent with his/her position and expertise, as may from time to time be
reasonably prescribed by the President, or his/her designee. Executive shall
devote substantially all his/her business time to the business and affairs of
the Company; provided, however, that without the prior written consent of the
Company, Executive shall be free to render services to other persons or entities
outside of standard business hours, whether or not for compensation, provided
that such services do not interfere with his duties to the Company or violate
any applicable restrictive covenant by which he is bound, including, without
limitation, the provisions of Section 7 hereof.

 

73.              Term. The initial term of employment under this Agreement shall
be a period commencing on the date hereof and ending on December 31, 2019
(“Initial Term”), unless further extended or sooner terminated in accordance
with the other provisions hereof (which Initial Term and any extended periods
described below shall be referred to as the “Term”). On the expiration of the
Initial Term and on each anniversary thereafter, the Term shall, subject to the
following sentence, be automatically extended for one (1) year. The Company or
Executive may elect to terminate any automatic extension of the Term set forth
in this Section 3 by giving written notice of such election to the other at
least ninety (90) days prior to any anniversary date. Unless the parties
otherwise agree in writing, continuation of Executive’s employment with the
Company beyond the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (including, but not
limited to, the restrictive covenants contained in Section 7) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

 

74.              Compensation and Benefits.

 

74.1          Salary. The Company shall pay to Executive as his/her compensation
for services rendered hereunder a base salary of $__________ per year, which
base salary as increased (but not decreased) from time to time pursuant to this
Section 4.1 shall be referred to as the “Salary” and be payable in accordance
with the Company’s normal payroll practices for executive officers subject to
any applicable tax and payroll deductions.

 

74.1.1                      Annual Bonus. For each calendar year during the
Term, including the 2017 calendar year, Executive shall be eligible for an
annual discretionary cash bonus with a target of X% to XX% of Executive’s Salary
in effect for such calendar year (the “Annual Bonus”). The Company shall pay
Executive the Annual Bonus (if earned) in the year following the year for which
it is earned, but in no event later than March 15 of such following calendar
year.

 

74.2          Benefits. During the Term, subject to the other provisions of this
Agreement, Executive shall be eligible to participate in any benefit plan of FTE
and/or the Company currently available to executive officers (to the extent
Executive is eligible under the general provisions thereof) (“Generally
Available Benefits”). Without limiting the generality of the foregoing,
Executive shall be entitled to:

 



 3 

 

 

74.2.1                      Reimbursement of Expenses. Executive is authorized
to incur ordinary, necessary, and reasonable expenses in the course of Company’s
business. The Company shall reimburse Executive for such expenses pursuant to
the Company’s expense reimbursement policy, upon presentation by the Executive
of an itemized account of such expenditures in a manner prescribed by the
Company, unless such expenses have been paid directly by the Company.

 

74.2.2                      Vacation/PTO. Executive shall be entitled to ___
weeks of comprehensive paid time off (includes vacation, sick and personal days)
(“PTO”) each year to be taken at such times as maybe be approved by the
President, or his or her designee. The PTO days accrue on a monthly basis.
Executive may “go in the hole” and utilize unearned PTO if approved by the
President, or his or her designee. If at the end of the calendar year, the
Executive has accrued PTO that he or she did not use, the Executive shall be
permitted to carry forward up to 20 days of unused PTO.

 

74.2.3                      Health Insurance. Company shall pay XX% percent of
the costs of coverage for Executive and his dependents (if any) under FTE’s or
the Company’s group health plan, as applicable.

 

75.              Termination.

 

75.1          Notice of Termination. Any termination by the Company or by
Executive, other than due to Executive’s death, shall be communicated by written
Notice of Termination to the other party. As used in this Agreement, (a) “Notice
of Termination” means a written notice specifying the termination provision in
this Agreement relied upon and (b) “Date of Termination” means the date of death
or the date specified in the Notice of Termination, as the case may be.

 

75.2          Termination upon Death. The Executive’s employment hereunder shall
terminate upon the death of the Executive; provided, however, that for purposes
of this Agreement, the Date of Termination based upon the death of the Executive
shall de deemed to have occurred on the last day of the month in which the death
of the Executive shall have occurred.

 

75.3          Termination upon Disability. If the Executive is unable to perform
the essential functions of his/her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent, or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company; provided, however, that the Executive shall have the right to challenge
the determination of such physician’s independence. The determination of such
physician certified in writing to the Company and to the Executive shall be
final and conclusive for all purposes of this Agreement. This Subsection 5.3 of
this Agreement is intended to be interpreted and applied consistent with any
laws, statutes, regulations and ordinances prohibiting discrimination,
harassment, and/or retaliation on the basis of a disability.

 



 4 

 

 

75.4          Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder with Cause (as defined below) effective
immediately upon Notice of Termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) Executive’s engagement in fraud,
embezzlement or theft in connection with his or her employment with the Company;
(ii) Executive’s willful misconduct in connection with Executive’s duties and
responsibilities to the Company; (iii) Executive’s material breach of this
Agreement; (iv) Executive’s being convicted of or entering a plea of nolo
contendere to a felony; (v) Executive’s engagement in illegal drug use or
alcohol abuse which prevents the Executive from performing his/her duties; and
(vi) Executive’s refusal to perform his or her duties to the Company; provided,
however, that “Cause” shall not exist unless (a) the President shall have given
Executive written notice setting forth (1) the conduct deemed to constitute
Cause and (2) a reasonable time, not less than thirty (30) days, within which
Executive may cure (if curable) such conduct or condition giving rise to Cause,
and (b) Executive shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Cause” for purposes of this Agreement. All notices shall be provided in
accordance with Section 10.1 below.

 

75.5          Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder without Cause by delivering a Notice
of Termination to the Executive. The Date of Termination shall be specified in
the Notice of Termination; provided however, that the Date of Termination shall
not be earlier than thirty (30) calendar days after delivery of the Notice of
Termination. This Section 5.5 notwithstanding, the Company may, in its sole
discretion, pay Executive thirty (30) days of Salary in lieu of delivering a
Notice of Termination.

 

75.6          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that, unless otherwise waived by the Company, the
Date of Termination shall not be earlier than thirty (30) calendar days after
delivery of the Notice of Termination.

 

75.7          Termination by Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and written notice setting
forth the basis for Executive’s belief that he/she has “Good Reason” to
terminate this Agreement. “Good Reason” shall be deemed to exist if any of the
following occurs without Executive’s express prior written consent: (i) the
Company materially breaches this Agreement; (ii) there is a material diminution
of Executive’s titles, authority, duties, reporting relationships or
responsibilities, with such determination being made with reference to the
greatest extent of Executive’s titles, authority, duties, reporting
relationships and responsibilities; (iii) the relocation of the Executive’s
primary office to a location more than 25 miles from its current location; (iv)
any reduction in Executive’s Salary; (v) FTE’s or the Company’s failure to pay
any amounts to Executive when due and payable, under this Agreement or any other
agreement between FTE or the Company and Executive; (vi) the assignment to the
Executive of duties materially inconsistent with his or her position with the
Company; or (vii) the Company’s notice of its intention to not renew the Term,
as described above in Section 3; provided, however, that “Good Reason” shall not
exist unless (a) the Executive shall have given the Company written notice
within ninety (90) days after the initial existence of a condition constituting
Good Reason, setting forth (1) the conduct or condition deemed to constitute
Good Reason and (2) a reasonable time, not less than thirty (30) days, within
which the Company may cure (if curable) such conduct or condition giving rise to
Good Reason, and (b) the Company shall have failed to so cure within such
period. For the avoidance of doubt, if cured, such conduct or condition shall
not constitute “Good Reason” for purposes of this Agreement. In order for
Executive to resign for Good Reason, Executive must terminate his employment
with the Company no later than ninety (90) days following the end of the
Company’s cure period. All notices shall be provided in accordance with Section
10.1 below.

 



 5 

 

 

75.8          Obligations upon Termination.

 

75.8.1                      Termination for Death. If employment terminates
pursuant to Subsection 5.2, in addition to the Accrued Amounts (defined below),
the Company shall, promptly upon such termination, pay the Estate of Executive,
or the person charged with legal responsibility for the Executive’s Estate, an
amount equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment of such three (3) month amount shall be made in a single
lump sum minus applicable withholdings. Except as set forth above, the
Executive, as of the Date of Termination, shall have no further entitlement
under this Agreement to any other Compensation (as set forth in Section 4
above), including but not limited to Base Salary, benefits and bonuses. The
Executive also shall not be entitled to receive other severance or
post-termination payments. Any outstanding stock option or other stock awards
held by Executive as of the Date of Termination shall be subject to the terms of
the applicable award agreements.

 

75.8.2    Termination for Disability. If employment terminates pursuant to
Subsection 5.3, in addition to the Accrued Amounts (defined below), the Company
shall pay the Executive or the person charged with legal responsibility for the
Executive’s person, Executive’s monthly Base Salary, less applicable
withholdings (i) for a period of twelve (12) months from the date of the Notice
of Termination or (ii) until the date Executive is deemed entitled to long term
disability benefits under the Company’s long term disability plan, whichever
time period is shorter, payable in accordance with typical Company payroll
practice. Except as set forth above, the Executive, as of the Date of
Termination, shall have no further entitlement under this Agreement to any other
Compensation (as set forth in Section 4 above), including but not limited to
Base Salary, benefits and bonuses. The Executive also shall not be entitled to
receive other severance or post-termination payments. Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

75.8.3    Termination by the Company Without Cause or by Executive for Good
Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5.5 or that the Executive terminates this Agreement pursuant to
Subsection 5.7, in addition to the Accrued Amounts, the Company shall,
notwithstanding such termination, in consideration for all of the undertakings
and covenants of the Executive contained herein: (i) pay Executive an amount
equal to twelve (12) months of Salary, less applicable withholdings, payable
following the date the Release (defined below) becomes final and binding upon
Executive (as described in Section 5.10 below) in accordance with typical
Company payroll practice, and (ii) the COBRA Amount (defined below). Except as
set forth in this Subsection 5.8.3, the Executive further shall not be provided
benefits from FTE or the Company, as set forth in Subsection 4.2, once the Date
of Termination has been reached, other than those benefits that have accrued
prior to the Date of Termination. Any outstanding stock option or other stock
awards held by Executive as of the Date of Termination shall be subject to the
terms of the applicable award agreements.

 

(gg)            COBRA Amount. If Executive elects to continue to receive group
health insurance coverage under the Company’s group health plan pursuant to
COBRA, the Company shall directly pay or reimburse Executive for his or her
monthly COBRA premiums for the twelve (12) months following the Date of
Termination (such monthly payments being the “COBRA Amount”), provided that in
order to be reimbursed, Executive must provide the Company with adequate
documentation of his or her payment of such monthly COBRA premiums. The COBRA
Amount shall maintain the coverage Executive and his or her dependents (if
applicable) had immediately prior to the Date of Termination. In the event
Executive does not elect COBRA coverage, Executive subsequently becomes
ineligible for continued COBRA coverage, Executive fails to provide the Company
with adequate documentation of his or her payment of such COBRA premiums (if
applicable), or Executive does not execute the Release or subsequently revokes
the Release, the Company shall no longer be obligated to pay Executive any
remaining portion of the COBRA Amount.

 

 6 

 

 

75.9          Termination by Executive other than for Good Reason or by the
Company for Cause. In the event that the employment of the Executive is
terminated pursuant to Subsection 5.4 or 5.6, the Company shall pay Executive
the following: (i) Salary through the date of termination (to the extent not yet
paid); (ii) any unreimbursed business expenses payable to Executive; (iii) a
cash lump sum payment in lieu of any accrued but unused PTO; and (iv) any
payments and benefits to which Executive is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which Executive
participates (or participated) (the amounts set forth in items (i) through (iv)
being the “Accrued Amounts”). The Company shall pay Executive the items in (i)
through (iii) within 30 days following the Date of Termination and any amounts
under (iv) in accordance with the terms of such plans or programs. For the
avoidance of doubt, no severance, no pro-rated bonuses or other post-termination
payment shall be due or payable by the Company to the Executive. Any outstanding
stock option or other stock awards held by Executive as of the Date of
Termination shall be subject to the terms of the applicable award agreements.

 

75.10      Release Required for Severance Payments. No post-employment payments
by the Company relating to termination of employment under the provisions of
Section 5.8 shall commence until Executive executes and delivers a mutually
agreeable release (the “Release”) (which both parties agree to negotiate and
agree to in good faith) reflecting the provisions of this Agreement and waiving
any and all claims against the Company other than the obligations set forth in
such Release or in a final severance agreement and any applicable revocation
period with respect to such Release has expired; provided that such Release
shall not require Executive to release any claims or rights arising or in any
way related to: (i) the Release, the final severance agreement, any stock option
or other equity awards, or the Purchase Agreement; (ii) the Accrued Amounts; and
(iii) Executive’s rights to be indemnified for all claims or proceedings, or
threatened claims or proceedings, that arise out of or relate to his service as
an officer or employee of the Company, including attorneys’ fees.
Notwithstanding the above, in the event that the period Executive has to
consider and/or revoke the Release spans two calendar years, the Company shall
pay (or commence paying, as applicable) such amounts to Executive as soon as
practicable in the later calendar year, but in no event later than March 15 of
such later calendar year.

 

75.11      Compliance with Section 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Internal Revenue Code (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination qualifies as a “separation from service”
within the meaning of Section 409A of the Code and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of the Executive’s separation from service from the Company, (i) the Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code and the applicable regulations), and (ii) the Company or any member of
a controlled group including the Company is publicly traded on an established
securities market or otherwise, any payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service that would otherwise be paid earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company shall be postpone and paid on such date.
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax. Unless otherwise permitted by Section 409A of the Code, the
right to reimbursement or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 



 7 

 

 

76. Ownership of Works; Infringement Indemnity.

 

76.1 Assignment of Works. Executive agrees to promptly make full written
disclosure to the Company, to hold in trust for the sole right and benefit of
the Company, and hereby assigns, transfers, grants and conveys to the Company,
all of his/her worldwide right, title, ownership and interest in and to any and
all designs, trademarks, inventions, original works of authorship, findings,
conclusions, data, discoveries, developments, concepts, improvements, trade
secrets, techniques, processes, know-how and other work product, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, in the performance of this
Agreement or which result, to any extent, from use of the Company’s premises or
property (collectively, the “Works”), including any and all intellectual
property rights inherent in the Works and appurtenant thereto including, without
limitation, all patent rights, copyrights, trademarks, know-how and trade
secrets (collectively, “Intellectual Property Rights”). Executive further
acknowledges and agrees that all original works of authorship which are made by
him/her in the performance of this Agreement and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act and belong solely to the Company. Executive agrees that all
Works developed by Executive during the course of this Agreement, prior to this
Agreement, developed in future using Works as the basis are the sole property of
the Company. However, to the extent that any such work may not, by operation of
any applicable law, be a work made for hire, Executive hereby assigns, transfers
and conveys to the Company all of his/her worldwide right, title and interest in
and to such Work, including all Intellectual Property Rights therein and
appurtenant thereto. Executive hereby waives any and all “moral rights” that
he/she may have in any of the Works under the Berne Convention or any other
applicable law, rule or regulation. Executive agrees that he/she will retain no
rights in any of the Works or any of the Intellectual Property Rights in or
relating thereto. Executive agrees that the Company owns the entire right,
title, ownership and interest in and to all of the Works and all Intellectual
Property Rights in or relating thereto including, without limitation, the right
to reproduce the Works, modify the Works, prepare derivative works based upon
the Works or the copyright or any other Intellectual Property Rights in or
relating thereto, sell or otherwise distribute the Works. Executive warrants
that all of the Works and all Intellectual Property Rights in or related thereto
are free and clear of all liens, security interests, claims and other
encumbrances of any type.

 

76.2 Further Assurances. Upon the request and at the expense of the Company,
except as provided below, Executive shall execute and deliver any and all
instruments and documents and take such other acts as may be reasonably
necessary to document the assignment and transfer described in Section 6.1 above
or to enable the Company to secure its rights in the Works and any Intellectual
Property Rights in or relating thereto in any and all jurisdictions, or to apply
for, prosecute and enforce patents, trademark registrations, copyrights or other
Intellectual Property Rights in any and all jurisdictions with respect to any
Works, or to obtain any extension, validation, re-issue, continuance or renewal
of any such Intellectual Property Right. Whether any Intellectual Property
Rights in or relating to any of the Works will be preserved, maintained, or
registered in any jurisdiction shall be at the sole discretion of the Company.

 

76.3 Attorney in Fact. If the Company is unable, after reasonable effort, to
secure Executive’s signature as required in Section 6.2 for any reason
whatsoever, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his/her agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
application or applications or other documents and to do all other lawfully
permitted acts to further the prosecution and issuance of a patent, copyright or
trademark or any other legal protection thereon with the same legal force and
effect as if executed by Executive.

 



 9 

 

 

77. Covenants.

 

77.1 Definitions.

 

77.1.1 The term “Company” for purposes of Section 7 of this Agreement shall mean
FTE and its affiliated and related entities including but not limited to the
Company. It is understood that any affiliated or related entities of FTE are
intended third-party beneficiaries of the provisions of this Agreement.

 

77.1.2 The term “Confidential Information” shall include, but not be limited to:
(i) Customer lists and Prospective Customer lists; specific information on
Customers and Prospective Customers (including information on purchasing
preferences, credit information, and pricing); terms and conditions under which
the Company deals with Vendors and supplier or prospective Vendors or suppliers;
employee and independent contractor lists; the Company’s sources of supply; the
Company’s billing rates; pricing lists (including item and Customer specific
pricing information); names of agents; operations; contractual or personnel
data; trade secrets; license agreements; proprietary purchasing and sales
methods and techniques; proprietary compositions, ideas and improvements;
pricing methods and strategies; computer programs, computer systems, computer
data, system documentation, special hardware, product hardware, related software
development and computer software design and/or improvements; methods of
distribution; market feasibility studies; proposed or existing marketing
techniques or plans; sales and sales volumes; purchasing, transportation,
documentation, marketing and trading techniques of Customers, potential
Customers and/or Vendors; inventions (including Works as defined above); future
the Company business plans; project files; design systems; information on
current and potential Vendors including, but not limited to, their identity,
pricing, and purchasing information not generally known; personal information
about the Company’s executives, officers and directors; correspondence, and
letters, notes, notebooks, reports, flowcharts, proposals, processes and/or any
and all other confidential or proprietary information belonging to the Company
or relating to the Company’s business and/or affairs; and (ii) any information
that is of value or significance to the Company that derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, including information not generally
known to the competitors of the Company nor intended by the Company for general
dissemination. Confidential Information shall not include any (a) information
known generally to the public (other than as a result of unauthorized disclosure
by the Executive), (b) information that became available from a third party
source and such source is not bound by a confidentiality agreement, (c) any
information not otherwise considered by the Board of Directors of the Company
(“Board”) to be Confidential Information, (d) information which is subsequently
independently conceived or developed by Executive without use or reference to
Confidential Information, or (e) information which is generally applicable
business or industry know-how or acumen of Executive’s which does not embody and
is not predicated upon the Confidential Information.

 

77.1.3 The term “Customer” shall mean any person or entity which has purchased
goods, products or services from the Company, entered into any contract for
products or services with the Company, and/or entered into any contract for the
distribution of any products or services with the Company within the one (1)
year immediately preceding the termination of the Executive’s employment with
the Company for whatever reason; provided that such goods, products or services
must be substantially related to the Business.

 



 10 

 

 

77.1.4 The phrase “directly or indirectly” shall include the Executive either on
his/her own account, or as a partner, owner, promoter, joint venturer, employee,
agent, consultant, advisor, manager, executive, independent contractor, officer,
director, stockholder, or otherwise, of an entity.

 

77.1.5 The term “Non-Compete Period” shall mean the period beginning on the date
hereof and ending on the date that is the later of (a) five (5) years from the
date hereof and (b) twelve (12) months immediately following the termination of
the Executive’s employment with the Company for whatever reason.

 

77.1.6 The term “Prospective Customer” shall mean any person or entity which has
expressed material interest in purchasing goods, products or services from the
Company, expressed material interest in entering into any contract for products
or services with the Company, and/or expressed material interest in entering
into any contract for the distribution of any products or services with the
Company within the one (1) year immediately preceding the termination of the
Executive’s employment with the Company for whatever reason; provided that such
goods, products or services must be substantially related to the Business.

 

77.1.7 The term “Restricted Area” shall include any geographical location
anywhere in the world where the Executive has been assigned to perform services
on behalf of the Company during the Term and where the Company, its affiliates
or subsidiaries are engaged in the Business.

 

77.1.8 The term “Restricted Business” shall mean any business that competes with
the Company in the Business, as such business now exists or as it may exist at
the time of the termination of the Executive’s employment with the Company for
whatever reason.

 

77.1.9 The term “Vendor” shall mean any supplier, person, or entity from which
the Company has purchased products or services during the one (1) year
immediately preceding the termination of the Executive’s employment with the
Company for whatever reason; provided that such products or services must be
substantially related to the Business.

 

77.2 Non-Competition. During the Term and the Non-Compete Period, in the
Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any Restricted Business, provided, however, that the Executive may at any
time own securities of any competitor corporation whose securities are publicly
traded on a recognized exchange so long as the aggregate holdings of the
Executive in any one such corporation shall constitute not more than 5% of the
voting stock of such corporation.

 

77.3 Non-Solicitation of Employees or Independent Contractors. During the
Non-Compete Period, the Executive shall not, directly or indirectly, solicit or
attempt to induce any employee of the Company or independent contractor engaged
and/or utilized by the Company in any capacity to terminate his/her employment
with, or engagement by, the Company. Likewise, during the Non-Compete Period,
the Executive shall not, directly or indirectly, hire or attempt to hire for
another entity or person any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity.

 



 11 

 

 

77.4 Non-Solicitation of Customers, Prospective Customers, or Vendors. During
the Non-Compete Period, the Executive shall not, directly or indirectly, sell,
design, build, or support network infrastructures for the technology and
telecommunications industries or construction services to any Customer,
Prospective Customer, or Vendor of the Company through any entity other than the
Company. The Executive acknowledges and agrees that the Company has substantial
relationships with its Customers, Vendors and Prospective Customers, which the
Company expends significant time and resources in acquiring and maintaining, and
that the Company has Confidential Information pertaining to its business and its
Customer, Vendors and Prospective Customers, and that the Company’s Confidential
Information and relationships with its Customers, Vendors and Prospective
Customers constitute significant and valuable assets of the Company.

 

77.5 Non-Disclosure of Confidential Information. During and after employment
under this Agreement, including but not limited to the Non-Compete Period, the
Executive shall not, directly or indirectly, without the prior written consent
of the Board, or a person duly authorized thereby, other than a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of the duties of the Executive as an employee of
the Company, as may be required by law or in response to a court order or a
request by a regulatory or administrative body, or as may be necessary to
enforce any agreement between the Company and Executive, disclose or use for the
benefit of himself/herself or any other person, corporation, partnership, joint
venture, association, or other business organization, any of the trade secrets
or Confidential Information of the Company. If the Executive is legally required
to disclose any Confidential Information or trade secrets, to the extent
practicable, the Executive will provide the Company with written notice. Notice
shall be provided in accordance with Section 10.1 below.

 

77.6 Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (” DTSA” ). Notwithstanding any other
provision of this Agreement, Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that:

 

  (hh) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or      
  (ii) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

 

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

  (jj) files any document containing the trade secret under seal; and        
(kk) does not disclose the trade secret, except pursuant to court order.

 

77.7 Need for Restrictions. The Executive acknowledges and agrees that each of
the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors, and agents. The Executive also
acknowledges and agrees, as set forth in Subsection 7.8 below, that the Company
may obtain a temporary, preliminary, and/or permanent injunction to restrain any
violations of, or otherwise enforce, the restrictive covenants contained in
Section 7.

 



 12 

 

 

77.8 Breach of Restrictive Covenants. In the event of a breach or threatened
breach by the Executive of any restrictive covenant set forth in Section 7, the
Executive agrees that such a breach or threatened breach would cause irreparable
injury to the Company, and that, if the Company shall bring legal proceedings
against the Executive to enforce any restrictive covenant, the Company shall be
entitled to seek all available civil remedies, at law or in equity, including,
without limitation, an injunction without posting a bond. In any action
resulting from a breach of this Agreement, the prevailing party shall be
entitled to recover his or its attorneys’ fees and costs.

 

77.9 Successors and Assigns. The Company and its successors and assigns may
enforce these restrictive covenants.

 

77.10 Severability. If any portion of any covenant in this Section 7 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 7 shall survive the term of this Agreement and Executive’s employment
with the Company.

 

78. Return of the Company’s Property. All of the Company’s and its parents’,
subsidiaries’ and affiliates’ products, Customer correspondence, internal
memoranda, designs, sales brochures, training manuals, project files, price
lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the President of the Company or the Board. The
Executive also shall return immediately return any Company issued property
including, but not limited to, laptops, computers, thumb drives, removable media
devices, flash drives, smartphones, cellular phones, iPads and other devices
upon the expiration or termination of this Agreement for any reason or upon
request by the President of the Company or the Board. The Executive’s
obligations under this Section 8 shall exist whether or not any of these items
or materials contain Confidential Information or trade secrets. The parties
hereto shall comply with all applicable laws and regulations regarding retention
of and access to this Agreement and all books, documents and records in
connection therewith. The Executive shall provide the Company with a signed
certificate evidencing that all such property has been returned, and that no
such property or Confidential Information or trade secret has been retained by
the Executive in any form.

 



 13 

 

 

79. Prior Agreements. Executive represents to the Company (i) that there are no
restrictions, agreements or understandings whatsoever to which Executive is a
party which would prevent or make unlawful Executive’s execution of this
Agreement or Executive’s employment hereunder, (ii) that Executive’s execution
of this Agreement and Executive’s employment hereunder shall not constitute a
breach of any con-tract, agreement or understanding, oral or written to which
Executive is a party or by which Executive is bound, (iii) that Executive is
free and able to execute this Agreement and to enter into employment with the
Company and (iv) this Agreement is a valid and binding obligation of Executive,
enforceable in accordance with its terms.

 

80. Miscellaneous.

 

80.1 Notices. All notices, requests, demands, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if and when (i) delivered personally,
(ii) mailed by first class certified mail, return receipt requested, postage
prepaid, or (iii) sent by a nationally recognized overnight courier service,
postage or delivery charges prepaid, to the parties at their respective
addresses set forth on the first page of this Agreement or to such other
addresses of which the parties may give notice in accordance with this Section
10.1.

 

80.2 Entire Understanding; Modification. This Agreement sets forth the entire
understanding between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous, written, oral, expressed or implied,
communications, agreements and understandings with respect to the subject matter
hereof. This Agreement shall not be amended, modified, supplemented, or
terminated except in writing signed by both parties.

 

80.3 Parties in Interest. This Agreement shall inure to the benefit of, bind and
be enforceable by Executive and his heirs, personal representatives, estate and
beneficiaries, and the Company and its successors and assigns. Neither this
Agreement nor any rights or obligations hereunder shall be assignable by either
party without the express prior written consent of the other party, except that
the Company can assign this Agreement and its rights and obligations hereunder
in connection with a corporate restructuring for an initial public offering.

 

80.4 Severability. If any provision of this Agreement is construed to be
invalid, illegal, or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.

 

80.5 Counterparts. This Agreement may be fully executed in any number of
counterparts, each of which when so executed and delivered shall be an original
hereof, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one counterpart hereof.

 

80.6 Section Headings; References. Section and subsection headings in this
Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning, or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 



 14 

 

 

80.7 Waivers. Neither the failure nor delay on the part of either party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

80.8 Right to Review and Seek Counsel. The Executive acknowledges that he/she
has had the opportunity to seek independent counsel and tax advice in connection
with the execution of this Agreement, and the Executive represents and warrants
to the Company (a) that he/she has sought such independent counsel and advice as
he/she has deemed appropriate in connection with the execution hereof and the
transactions contemplated hereby, and (b) that he/she has not relied on any
representation of the Company as to tax matters, or as to the consequences of
the execution hereof.

 

80.9 Neutral Construction. No Party may rely on any drafts of this Agreement in
any interpretation of the Agreement. Each party to this Agreement has reviewed
this Agreement and has participated in its drafting and, accordingly, no party
shall attempt to invoke the normal rule of construction to the effect that
ambiguities are to be resolved against the drafting party in any interpretation
of this Agreement.

 

80.10 No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his or her
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any amount otherwise payable to him or her.

 

80.11 Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to Intellectual Property; (iii) Section 7 hereto
relating to the restrictive covenants; (iii) Section 8 hereto relating to return
of the Company’s property; and (iv) Section 10.13 relating to jurisdiction,
venue and waiver of personal service shall remain binding upon the parties.

 

80.12 Controlling Law. This Agreement is made under, and shall be governed by,
construed and enforced in accordance with, the substantive laws of New York
applicable to agreements made and to be performed entirely therein without
giving effect to principles of conflicts of laws.

 

80.13 EXCLUSIVE JURISDICTION. IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
HERETO, EXECUTIVE AND THE COMPANY IRREVOCABLY CONSENT AND AGREE TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK; AND SERVICE OF
PROCESS BY HAND DELIVERY OR BY CERTIFIED MAIL, TO THE ADDRESSES SET FORTH ABOVE
OR AS OTHERWISE PROVIDED OR AMENDED BY EACH PARTY FROM TIME TO TIME FOR EACH
PARTY.

 

[Signatures on Following Page]

 



 15 

 



 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

 

  Benchmark Builders, INC.         By:     Name: Fred Sacramone   Title:
President         EXECUTIVE        

 



  

  



 

EXHIBIT H – REGISTRATION RIGHTS AGREEMENT

 

(a) REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March ____, 2017 by and among FTE Networks, Inc., a Nevada corporation
(the “Company”), and each of the several sellers signatory hereto (each such
Seller, a “Seller” and, collectively, the “Sellers”).

 

WHEREAS, in connection with that certain Stock Purchase Agreement dated as of
March 9, 2017 by and between the Company, Benchmark Builders, Inc., a New York
corporation (“Benchmark”) and the Sellers (the “Purchase Agreement”), the
Sellers have received shares of common stock in the Company, par value $0.001
per share, in the individual amounts set forth on Schedule 2.2(b) of the
Purchase Agreement (the “Purchase Agreement Shares”) as consideration, in part,
for their sale to the Company of all of the issued and outstanding capital stock
in Benchmark; and

 

WHEREAS, to induce the Sellers to enter into the Purchase Agreement, the Company
has agreed to grant the Sellers certain rights with respect to registration of
Registrable Securities (as defined below) under the Securities Act pursuant to
the terms of this Agreement.

 

NOW, THEREFORE, the Company and each Seller hereby agree as follows:

 

1. Definitions.

 

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

“Advice” shall have the meaning set forth in Section 6(c).

 

“Cut-Off Date” shall have the meaning set forth in Section 2(a).

 

“Demand Registration Statement” shall have the meaning set forth in Section
2(b).

 

“Effectiveness Date” means, with respect to the Initial Registration Statement
or a Demand Registration Statement required to be filed hereunder, the 120th
calendar day following the Filing Date and with respect to any additional
Registration Statements which may be required pursuant to Section 2(d) or
Section 3(c), the 90th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder; provided, however,
that in the event the Company is notified by the Commission that one or more of
the above Registration Statements will not be reviewed or is no longer subject
to further review and comments, the Effectiveness Date as to such Registration
Statement shall be the 10th calendar day following the date on which the Company
is so notified if such date precedes the dates otherwise required above (unless
the Company is required to update its financial statements prior to requesting
acceleration of such Registration Statement, which will require the Company to
file an amendment to such Registration Statement, in which case the Company
shall file any necessary amendment to such Registration Statement and request
effectiveness thereof as soon as reasonably practicable and in no event later
than the 60th calendar day following the Filing Date); provided, further, if
such Effectiveness Date falls on a day that is not a Trading Day, then the
Effectiveness Date shall be the next succeeding Trading Day.

 



 17 

 

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Filing Date” means, with respect to (a) the Initial Registration Statement
required hereunder, the later of (i) the 90th calendar day following the Closing
Date or (ii) the 45th calendar day following the Company’s completion of all of
its 2016 fiscal year end audits; (b) with respect to a Demand Registration
Statement, the filing date specified in Section 2(b); and (c) with respect to
any additional Registration Statements, which may be required pursuant to
Section 2(b), Section 2(d) or Section 3(c), the earliest practical date on which
the Company is permitted by SEC Guidance to file such additional Registration
Statement related to the Registrable Securities.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Purchase Agreement Shares” means the shares of common stock issued to the
Sellers pursuant to the Purchase Agreement.

 

“Registrable Securities” means, as of any date of determination, (a) all of the
Purchase Agreement Shares and (b) any securities issued or then issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144, or (c) such securities become
eligible for resale under Rule 144 without restriction or limitation, as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer Agent and the
affected Holders, as reasonably determined by the Company, upon the advice of
counsel to the Company. For the avoidance of doubt, any such Registrable
Securities shall cease to be Registrable Securities after the Cut-Off Date.

 



 18 

 

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and Section 2(b), including a Demand
Registration Statement, and any additional registration statements contemplated
by Section 2(d) or Section 3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

2. Registration.

 

(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.
Each Registration Statement filed hereunder shall be on Form S-1, unless
expressly specified otherwise, or such other Securities Act form available to
the Company for such filing. Subject to the terms of this Agreement, the Company
shall use its commercially reasonable efforts to cause a Registration Statement
filed under this Agreement (including, without limitation, under Section 3(c))
to be declared effective under the Securities Act as promptly as possible after
the filing thereof, but in any event no later than the applicable Effectiveness
Date, and shall use its commercially reasonable efforts to keep such
Registration Statement continuously effective under the Securities Act until the
first to occur of: (A) the date that is three (3) years from the date the
Registration Statement is declared effective by the Commission (the “Cut-Off
Date”) and (B) the date that all Registrable Securities covered by such
Registration Statement (i) have been sold, thereunder or pursuant to Rule 144,
or (ii) may be sold Rule 144 without restriction or limitation, as determined by
the counsel to the Company pursuant to a written opinion letter which shall be
obtained at the Company’s expense, to such effect, addressed, delivered and
acceptable to the Transfer Agent and the affected Holders (the “Effectiveness
Period”). The Company shall telephonically request effectiveness of a
Registration Statement as of 5:00 p.m. Eastern Time on a Trading Day. The
Company shall immediately notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of such Registration Statement. The
Company shall, by 9:30 a.m. Eastern Time on the Trading Day after the effective
date of such Registration Statement, file a final Prospectus with the Commission
as required by Rule 424.

 



 19 

 

 

(b) Demand Rights.

 

(i) If at any time after the filing of the Initial Registration Statement and
when it is eligible to use a Form S-3 registration statement, the Company shall
receive from any Holder (and the Holder remains the owner of at least thirty
percent (30%) of the Registrable Securities then outstanding) a written request
or requests that the Company file a Registration Statement on Form S-3 (“Demand
Registration Statement”) with respect to all or a part of the Registrable
Securities owned by such Holder or Holders, the Company will promptly give
written notice of the proposed registration, and any related qualification or
compliance, to all other Holders of Registrable Securities within ten (10)
Business Days thereafter, and as soon as practicable, but in any event within
sixty (60) days after the date such request is given by the initiating Holders
in accordance with this Section, file such Demand Registration Statement as may
be so requested and as would permit or facilitate the sale and distribution of
all or such portion of such Holder’s or Holders’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities of any other Holder or Holders joining in such request as are
specified in a written request given within ten (10) days after receipt of such
written notice from the Company.

 

(ii) Notwithstanding the foregoing obligations, if the Company furnishes to a
Holder, after requesting a registration pursuant to Section 2(b)(i), a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Company’s board of directors it would be materially
detrimental to the Company and its stockholders for such registration statement
to either become effective or remain effective, because (i) the Company has
engaged or has fixed to engage within ninety (90) days of such request in a
registered public offering as to which the Company’s stockholders may include
Registrable Shares or (ii) the Company is engaged in any other activity that, in
the good faith determination of the Company’s board of directors, would be
adversely affected by the requested registration to the material detriment of
the Company, then the Company shall have the right to defer taking action with
respect to such filing for a period of not more than one hundred eighty (180)
days after the later of (x) the date the request of the Holder is given and (y)
the effective date of such offering, the date of commencement of such other
material activity, or the date of such written opinion of the Company’s
investment banker, as applicable; provided, however, that the Company may not
invoke this right more than once in any twelve (12) month period.

 

(iii) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2(b)(i) during the period that
is thirty (30) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is ninety (90) days after the effective
date of, a Company initiated registration, provided, that the Company is
actively employing in good faith commercially reasonable efforts to cause such
Registration Statement to become effective; nor shall the Company be obligated
to effect, or to take any action to effect, more than one registration pursuant
to Section 2(b)(i). A registration shall not be counted as “effected” for
purposes of this Subsection 2(b)(i) until such time as the applicable
Registration Statement has been declared effective by the SEC, unless the Holder
withdraws its request for such registration, elects not to pay the registration
expenses therefor, and forfeits its right to one demand registration statement
pursuant to this Section, in which case such withdrawn registration statement
shall be counted as “effected” for purposes of this Section.

 



 20 

 

 

(c) Notwithstanding the registration obligations set forth in Sections 2(a) and
2(b), if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission, covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-1 or Form
S-3.

 

(d) Notwithstanding any other provision of this Agreement, if the Commission or
any SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater portion of
Registrable Securities), the Company shall give the Holder at least five (5)
Trading Days prior written notice along with the calculations as to such
Holder’s allotment as anticipated by the Company. In the event the Company
amends the Initial Registration Statement in connection with the foregoing, the
Company will use its commercially reasonable efforts to file with the
Commission, as promptly as allowed by the Commission or SEC Guidance provided to
the Company or to registrants of securities in general, one or more registration
statements on Form S-1, Form S-3, or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended.

 

3. Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(b) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act.
Notwithstanding the above, the Company shall not be obligated to provide the
Holders advance copies of any universal shelf registration statement registering
securities in addition to those required hereunder, or any Prospectus prepared
thereto. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of 67%
or more of the Registrable Securities shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than three (3) Trading Days after the Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Annex A (a “Selling Stockholder
Questionnaire”) on a date that is not less than three (3) Trading Days prior to
the Filing Date or by the end of the third (3rd) Trading Day following the date
on which such Holder receives draft materials in accordance with this Section.
The Company shall furnish to each Holder (A) a Selling Stockholder Questionnaire
for completion at least ten (10) Trading Days prior to the Filing Date, together
with a request that such Selling Stockholder Questionnaire be completed and
returned to the Company in a timely manner and (B) a specific reference to this
Section 3(a).

 



 21 

 

 

(c) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company
shall excise any information contained therein which would constitute material
non-public information regarding the Company), and (iv) comply in all material
respects with the applicable provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(d) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case, prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Holders of not less than the
number of such Registrable Securities.

 

(e) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one (1) Trading Day prior to such filing) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company.

 



 22 

 

 

(f) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(g) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.

 

(h) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).

 

(i) The Company shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by any such Holder.

 

(j) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within such states as any Holder reasonably requests in writing,
to keep each registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
reasonably necessary to enable the disposition in such jurisdictions of the
Registrable Securities covered by each Registration Statement; provided, that,
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 



 23 

 

 

(k) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement and applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holder may request.

 

(l) Upon the occurrence of any event contemplated by Section 3(d), as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable. The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages otherwise
required pursuant to Section 3(d), for a period not to exceed 60 calendar days
(which need not be consecutive days) in any 12-month period.

 

(m) Comply with all applicable rules and regulations of the Commission.

 

(n) The Company shall use its reasonable best efforts to maintain eligibility
for use of Form S-1 (or any successor form thereto) for the registration of the
resale of Registrable Securities.

 

(o) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares. During any
periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within three Trading Days of the
Company’s request, any breach that may otherwise occur because of such delay
shall be suspended as to such Holder only, until such information is delivered
to the Company.

 



 24 

 

 

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with, this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company’s counsel and independent
registered public accountants) (A) with respect to filings made with the
Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, (C) in compliance
with applicable state securities or Blue Sky laws reasonably agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with Blue Sky qualifications or exemptions
of the Registrable Securities) and (D) if not previously paid by the Company,
with respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with FINRA
pursuant to FINRA Rule 5110, so long as the broker is receiving no more than a
customary brokerage commission in connection with such sale, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.

 

5. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent that (i) such untrue
statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder. The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.

 



 25 

 

 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons (and any other Persons
with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with any applicable prospectus delivery requirements of the Securities Act or
the plan of distribution in any Registration Statement through no fault of the
Company or (y) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading (i) to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent that such information relates to such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section
3(d)(iii)-(vi), to the extent related to the use by such Holder of an outdated,
defective or otherwise unavailable Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated, defective or otherwise
unavailable for use by such Holder.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have materially and
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 



 26 

 

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 

6. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. Each of the
Company and each Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

 

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.

 

(c) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(d)(iii) through (vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.

 

(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
67% or more of the then outstanding Registrable Securities (for purposes of
clarification, this includes any Registrable Securities issuable upon exercise
or conversion of any Security). If a Registration Statement does not register
all of the Registrable Securities pursuant to a waiver or amendment done in
compliance with the previous sentence, then the number of Registrable Securities
to be registered for each Holder shall be reduced pro rata among all Holders and
each Holder shall have the right to designate which of its Registrable
Securities shall be omitted from such Registration Statement. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of a Holder or some
Holders and that does not directly or indirectly affect the rights of other
Holders may be given only by such Holder or Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the first sentence of this Section 6(d). No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 



 27 

 

 

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities. Each Holder
may assign their respective rights hereunder only in the manner and to such
Persons as may permitted under the Purchase Agreement.

 

(g) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and the Company shall not, on or after the date of this Agreement, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. The Company has not previously entered
into any agreement granting any registration rights with respect to any of its
securities to any Person that have not been satisfied in full.

 

(h) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(i) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

 

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(l) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

(m) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

 

********************

 

(p) (Signature Pages Follow)

 



 28 

 



 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the Execution Date.

 

  THE COMPANY:       FTE NETWORKS, INC.         By:     Name: Michael Palleschi
  Title: Chief Executive Officer         THE SELLERS:         By:     Name:
Brian McMahon         By:     Name: Fred Sacramone

 



  

  



 

Annex A

 

Selling Stockholder Notice and Questionnaire

 

FTE Networks, Inc.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owners of shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) of FTE Networks, Inc. (the
“Company”), understand that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as
amended (the “Securities Act”) for the registration of the resale of the shares
of Common Stock held by the undersigned (the “Registrable Securities”). This
Questionnaire is being furnished to you and other stockholders whose Common
Stock will be included in the Registration Statement. This Questionnaire seeks
information necessary to complete the registration of these shares with the
Commission.

 

To sell or otherwise dispose of any Registrable Securities in the offering, a
holder or beneficial owner of Registrable Securities will be required to agree
to be named as a selling stockholder in the related prospectus and execute and
return this Selling Stockholder Questionnaire.

 

Please respond to every question unless otherwise directed. If the answer is
“none” or “not applicable,” please so state. Please include all information
sought by the related question. Unless stated otherwise, answers should be given
as of the date you complete this Questionnaire. If there is any response or
underlying factual matter about which you are uncertain, please discuss the
matter fully and include any additional explanation or information which you
believe is helpful.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

Please complete, sign, date, and email or fax this Questionnaire as soon as
possible to David Lethem, CFO at FTE Networks, Inc, fax: 1-877-781-2583, email:
dlethem@ftenet.com. Please call David Lethem at 239-561-9935 with any questions
regarding this Questionnaire.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to register for resale the Registrable Securities owned
by it and listed below in Question 5 (unless otherwise specified under such
Question 5) in the Registration Statement.

 



  A-1 

 



 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name. Full Legal Name of Selling Stockholder:

 

 

 

2. Address for Notices to Selling Stockholder.

 

                        Telephone:       Fax:       Email address:       Contact
Person:  

 

3. Relationship with the Company.

 

Describe the nature of any position, office or other material relationship the
Selling Stockholder has had with the Company during the past three years:

 

           

 

4. Organizational Structure. Please indicate or (if applicable) describe how the
Selling Stockholder is organized.

 

  (a) Is the Selling Stockholder a natural person? (If so, please mark the box
and skip to Question 5.)

 

Yes [  ] No [  ]

 



  A-2 

 

 

  (b) Is the Selling Stockholder a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)? (If so, please mark the
box and skip to Question 5.)

 

Yes [  ] No [  ]

 

  (c) Is the Selling Stockholder a majority-owned subsidiary of a reporting
company under the Exchange Act? (If so, please mark the box and skip to Question
5.)

 

Yes [  ] No [  ]

 

  (d) Is the Selling Stockholder a registered investment company under the
Investment Company Act of 1940? (If so, please mark the box and skip to Question
5.)

 

Yes [  ] No [  ]

 

If the answer to all of the foregoing questions is “no,” please complete the
following:

 

  (e) Legal Description of Selling Stockholder:

 

Please describe the type of legal entity that the Selling Stockholder is (e.g.,
corporation, partnership, limited liability company, etc.);

 

       

 

  (f) Please indicate whether the Selling Stockholder is controlled by another
entity (such as a parent company, a corporate member, corporate shareholder,
etc.) or is controlled by a natural person.

 

Controlled by:          Natural Person(s)     [  ]          Entity     [  ]

 

If you checked “Natural Person(s)”:

 

Please indicate the name of the natural person(s) who has voting or investment
control over the shares held by the Selling Stockholder and the position of
control that person(s) holds in or over the Selling Stockholder, then move to
Question 5.

 

Name of natural person(s):_____________________________________

 

Controlling position in Selling Stockholder (e.g., sole member, controlling
shareholder, sole stockholder, trustee, etc.): _____________
__________________________________________________________

 

If you checked “Entity”:

 

Please indicate the name and type of entity that controls the Selling
Stockholder.

 

Name of controlling entity: ____________________________________

 



  A-3 

 

 

Type of legal entity (e.g., corporation, partnership, limited liability company,
etc.):

______________________________________________

 

Is this entity controlled by another entity (such as a parent company, a
corporate member, corporate shareholder, etc.) or is it controlled by a natural
person?

 

Controlled by:          Natural Person(s)     [  ]          Entity*     [  ]

 

If you checked “Natural Person(s)”:

 

Name of natural person(s) who controls this entity and has voting or investment
control over the shares held by the Selling Stockholder the Selling Stockholder:
____________________________________________________

 

Natural person’s position in this entity (e.g., sole member, controlling
shareholder, sole stockholder, trustee, etc.):
____________________________________________________

 

*If you answered “Entity” here, please repeat step (f) for each controlling
entity moving up the corporate chain of control until you reach the level at
which there is only a natural person or persons in control (e.g., Acme LLC is
controlled by ABC Corp., its member, which is controlled by X shareholder, its
controlling shareholder). List the name of the entities along that chain of
control, the types of entity each is, the natural person(s) in control of the
ultimately controlling entity, and his or her control position over that entity
in the lines below:

 



                   

 

(Continued on next page…)

 



  A-4 

 

 

5. Beneficial Ownership of Registrable Securities:

 

This question covers beneficial ownership of the Company’s securities.

 

  (a) Please state the number of shares of the Company’s Common Stock that the
Selling Stockholder beneficially owns as of the date of this Questionnaire:

 

           

 

  (b) Please state the number of shares of the Registrable Securities that the
Selling Stockholder wishes to have registered for resale in the Registration
Statement.

 

Common Stock: ______________________

 

6. Broker-Dealer Status:

 

  (a) Is the Selling Stockholder a broker-dealer?

 

Yes [  ] No [  ]

 

  (b) If “yes” to Question 6(a), did the Selling Stockholder receive the
Registrable Securities as compensation for investment banking services to the
Company?

 

Yes [  ] No [  ]

 

  Note: If the answer to Question 6(b) is no, Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

  (c) Is the Selling Stockholder an affiliate of a broker-dealer?

 

Yes [  ] No [  ]

 

  (d) If the Selling Stockholder is an affiliate of a broker-dealer, does the
Selling Stockholder certify that it purchased the Registrable Securities in the
ordinary course of business, and at the time of the purchase of the Registrable
Securities to be resold, the Selling Stockholder had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes [  ] No [  ]

 

  Note: If the answer to Question 6(d) no, the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

7. Legal Proceedings with the Company. Is the Company a party to any pending
legal proceeding in which the Selling Stockholder is named as an adverse party?

 

Yes [  ] No [  ]

 



  A-5 

 

 

State any exceptions here:

 

   

 

8. Reliance on Responses. The undersigned acknowledges and agrees that the
Company and its legal counsel shall be entitled to rely on its responses in this
Questionnaire in all matters pertaining to the Registration Statement and the
sale of any Registrable Securities pursuant to the Registration Statement.

 

[SIGNATURE PAGE FOLLOWS]

 



  A-6 

 



 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Questions 1 through 7 and the inclusion of
such information in the Registration Statement and the related prospectus and
any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Print Name
  Name of Entity             Signature   Signature           Print Name:
____________________________________ Signature (if Joint Tenants or Tenants in
Common)               Title:_________________________________________

 

PLEASE FAX OR PDF A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE,
AND RETURN THE ORIGINAL TO:

 

FTE Networks, Inc.

 

999 Vanderbilt Beach Road, Suite 601

 

Naples, FL 34108

 

ATTN: David Lethem, CFO

 

FAX: 1-877-781-2583

 

Email: dlethem@ftenet.com

 



  

  



 

EXHIBIT I – LEASE CERTIFICATIONS

 

The Landlord or Subtenant, as the case may be, shall provide an estoppel
certificate substantially setting forth the following certifications, without
material deviation, addressed to the benefit of the Company and the Buyer.

 

  1. The undersigned is the [landlord][subtenant] under that certain
[Lease][Sublease] dated _________ by and between __________, as landlord
(“Landlord”) , and __________ as tenant (“Tenant”), pursuant to which Landlord
leased to Tenant certain demised premises (“Premises”) located at
_______________, which [Lease][Sublease], as modified, amended or otherwise
changed, is referred to herein as the “Lease.”         2. A true and complete
copy of the Lease is attached hereto as Exhibit A.         3. Except for the
Lease, there are no oral or written agreements, understandings or arrangements
between Landlord and Tenant relating to the Premises.         4. The Lease is in
full force and effect as of the date hereof.         5. The current term of the
Lease expires on __________________.         6. The current monthly fixed,
minimum or basic rent currently payable by Tenant to Landlord under the Lease is
___________________________ and ___/100 Dollars ($________________) per month.
Tenant has paid all rent for the Premises, including additional rent, percentage
rent (if any), Tenant’s proportionate share of real estate taxes, insurance, and
operating expenses, and all other sums or charges due and payable under the
Lease by Tenant to Landlord, for the period up to and including
_________________. No rent has been or will be paid more than one (1) month in
advance.         7. Neither Tenant nor Landlord is in breach of, or in default
under, the Lease, and [Landlord][Tenant] knows of no event or condition which,
with the passage of time or the giving of notice or both, would constitute such
a breach or default by either party.         8. As of the date hereof, there is
no condemnation or eminent domain proceedings pending or, to the best of
[Landlord][Tenant]’s knowledge, threatened that affect the Premises or any part
thereof.

 

This certificate shall be binding upon [Landlord][Tenant] and its successors and
assigns and shall inure to the benefit of and will be relied upon by the
addressees herein stated above, and their respective successors, assigns and
designees.

 



  

  



  